In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3397 
BRENDAN DASSEY, 
                                                 Petitioner‐Appellee, 

                                  v. 

MICHAEL A. DITTMANN, 
                                              Respondent‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
       No. 1:14‐cv‐01310 — William E. Duffin, Magistrate Judge. 
                     ____________________ 

    ARGUED FEBRUARY 14, 2017 — DECIDED JUNE 22, 2017 
                ____________________ 

   Before ROVNER, WILLIAMS, and HAMILTON, Circuit Judges. 
    ROVNER,  Circuit  Judge.  Teresa  Halbach  disappeared  on 
Halloween Day, 2005. Her concerned family and friends con‐
tacted law enforcement after she did not show up at the pho‐
tography  studio  where  she  worked  and  her  voice  mailbox 
was full. Law enforcement officers quickly zeroed in on the 
Avery  Auto  Salvage  yard  in  Two  Rivers,  Wisconsin,  as  the 
last place she was known to have gone, and, in particular, on 
Steven Avery, the son of the salvage yard owner who lived 
2                                                         No. 16‐3397 

in a trailer on the property. Earlier in the day, Avery called 
Auto  Trader  magazine,  for  whom  Halbach  sometimes  took 
photographs,  to  request  that  she  take  photographs  of  a 
minivan  that  he  wished  to  sell  in  its  magazine.  Eventually 
the police began to suspect that Avery’s 16‐year‐old nephew, 
Brendan Dassey, who also lived on the property, might have 
been a witness or had information about Halbach’s murder. 
After  a  few  preliminary  conversations,  the  investigators 
were concerned enough to call Dassey into the police station 
for a full interrogation. After many hours of questioning and 
interrogation  spread  over  several  days,  Dassey  confessed 
that he, along with Avery, had raped and brutally murdered 
Halbach and then burned her body in an on‐site fire pit. By 
the time of the trial, Dassey had recanted his confession, and 
the  State  had  failed  to  find  any  physical  evidence  linking 
him to the crime, but he was convicted and sentenced to life 
in  prison  nonetheless.  After  appeals  and  post‐conviction 
proceedings in the state court failed to bring him relief. The 
state court on post‐conviction review stated the generalized 
standard  for  evaluating  the  voluntariness  of  a  confession–
totality  of  the  circumstances–but failed  to  note  how  that  ju‐
venile confession requires more care and failed to apply the 
standard  at  all.  Dassey  filed  a  petition  for  a  writ  of  habeas 
corpus in the district court, claiming that he did not receive 
effective  assistance  of  counsel  and  that  his  confession  was 
not  voluntarily  given.  The  district  court,  concluding  as  we 
do  that  the  state  court  did  not  apply  the  proper  standard, 
granted  the  writ.  Despite  the  limited  role  of  a  federal  court 
on habeas review we must affirm. If a state court can evade 
all  federal  review  by  merely  parroting  the  correct  Supreme 
Court law, then the writ of habeas corpus is meaningless.  
      
No. 16‐3397                                                            3

                                     I. 
    The facts related to this case are expansive and convolut‐
ed,  and  those  facts  have  been  reported  in  various  iterations 
throughout  the  decisions  of  the  state  courts  of  Wisconsin 
and in the district court. We borrow heavily from the district 
court and report just those facts needed for purposes of this 
appeal and refer the reader to the full district court opinion, 
Dassey v. Dittmann, 201 F. Supp. 3d 963 (E.D. Wisc. 2016) for 
further details. 
   Teresa  Halbach  was  a  25‐year‐old  summa  cum  laude 
graduate of the University of Wisconsin‐Green Bay who was 
running her own photography business. She was the second 
oldest  of  five  children  in  a  tight‐knit  family,  and  lived  in  a 
farmhouse  a  quarter  mile  from  her  parents.  On  October  31, 
2005, she photographed three vehicles for Auto Trader Mag‐
azine.  She  took  the  third  and  final  series  of  photographs  at 
the  Avery  salvage  yard.  She  never  returned  home.  Her  life 
and career were cut short by a heinous and senseless crime. 
   Her  brutally  burned body provided few clues about her 
death,  but  other  investigative  methods  provided  the  state 
court  with  the  following  facts.  Halbach  had  taken  photo‐
graphs  at  the  Avery  property  on  five  prior  occasions,  and 
Avery called Auto Trader the morning of October 31 and re‐
quested  that  “the  same  girl  who  had  been  out  here  before” 
come and take pictures of a vehicle that was for sale. Just be‐
fore 2:30 p.m., Halbach contacted Auto Trader Magazine and 
said that she was on her way to the Avery property. Some‐
time  around  2:30  or  2:45  p.m.,  a  neighbor  of  Avery’s  saw 
Halbach photographing a minivan and then proceed toward 
Avery’s residence. The neighbor left home at about 3:00 p.m. 
and  observed  Halbach’s  1999  Toyota  RAV4  still  outside 
4                                                         No. 16‐3397 

Avery’s  residence  but  did  not  see  Halbach.  When  he  re‐
turned  home  at  approximately  5:00  p.m.,  Halbach’s  RAV4 
was  gone.  Halbach  was  not  seen  or  heard  from  after  that 
time. 
    On  November  5,  2005,  volunteer  searchers  scoured  the 
forty acre, 4,000+ vehicle salvage yard and found Halbach’s 
RAV4 partially covered by tree branches, fence posts, boxes, 
plywood,  and  auto  parts.  The  license  plates  had  been  re‐
moved and the battery cables disconnected.  
     Based  on  that  discovery,  investigators  obtained  a  search 
warrant  for  the  entire  salvage  yard  and,  after  a  week‐long 
search, found evidence that Halbach was the victim of a hor‐
rendous crime. Some of that evidence came from a burn bar‐
rel  and  a  four‐foot  by  six‐foot  burn  pit  near  Avery’s  trailer. 
In  those  burn  areas,  investigators  found  Halbach’s  charred 
bone  and  dental  remains,  burned  remnants  of  a  cell  phone 
and camera of the same make and model that Halbach used, 
and a zipper and rivets from a brand of women’s jeans that 
Halbach  was  known  to  wear.  State  crime  lab  experts  later 
determined, based on the skull fragments, that Halbach had 
been shot twice in the head. Multiple witnesses reported see‐
ing  a  large  bonfire  in  the  burn  pit  outside  of  Avery’s  resi‐
dence on October 31. The police arrested Avery after the dis‐
covery of this evidence. 
    Forensic  investigators  found  a  roughly  six‐inch  blood 
stain  in  the  rear  cargo  area  of  Halbach’s  RAV4,  and  other 
smaller  stains  in  and  around  the  cargo  area  that  matched 
Halbach’s DNA. Also in the RAV4, forensic examiners found 
very  small  blood  stains  that  matched  Avery’s  DNA  profile 
on the following locations: a panel just to the right of the ig‐
nition,  a  CD  case,  a metal  panel  between  the  rear  seats  and 
No. 16‐3397                                                          5

the vehicle cargo area, the driver’s seat, the front passenger’s 
seat,  and  the  floor  next  to  the  center  console.  Avery’s DNA 
was also detected on the hood latch.  
    The investigation of Avery continued as he awaited trial. 
Investigators began interviewing family members, including 
Dassey  and  Avery’s  niece,  Kayla  Avery.  Kayla  stated  that 
her cousin Brendan Dassey had been “acting up lately,” that 
he  was  staring  into  space  and  crying  uncontrollably,  and 
that  he  had  lost  roughly  forty  pounds.  Dassey  later  ex‐
plained that the weight loss had been part of an effort to find 
a girlfriend and that the tears had been over a break up. But 
based on Kayla’s interview, and the fact that another witness 
reported  seeing  Dassey  at  the  bonfire  with  Avery  around 
7:30 or 7:45 p.m. on October 31, investigators decided that it 
was necessary to re‐interview Dassey. 
    Calumet  County  Sheriff’s  investigator,  Mark  Wiegert, 
and  Wisconsin  Department  of  Justice  Special  Agent,  Tom 
Fassbender,  travelled  to  Dassey’s  high  school  on  February 
27, 2006, and, without his parents’ knowledge, met with him 
in a conference room for about an hour. Dassey was a soph‐
omore  who  received  special  education  services,  and  whose 
IQ  had been  measured at various  times between  74  and 81, 
falling  fairly  far  below  an  average  range  of  intelligence.  On 
the Wechsler scale of intelligence, Dassey’s score meant that 
90%  of  adolescents  his  age  would  have  performed  intellec‐
tually better than he did, and on the Kaufman scale, 87% of 
adolescents his age would have performed better. R. 19‐22 at 
48–49.  A  psychological  expert  at  trial  described  Dassey  as 
highly  suggestible,  docile,  withdrawn,  with  extreme  social 
anxiety  and  social  avoidant  characteristics,  and  more  sug‐
gestible than 95% of the population.  
6                                                            No. 16‐3397 

    At that first interview with the officers, Dassey said that 
Avery had asked him to help load tires and an old van seat 
onto a bonfire near Avery’s trailer on the evening of October 
31, but that he saw nothing unusual before going home. Be‐
cause  of  the  poor  quality  of  the  cassette  tape  recording  of 
that  interview,  the  prosecuting  attorney  requested  that  the 
investigators  re‐interview  Dassey  to  create  a  better  record. 
Wiegert  and  Fassbender  made  arrangements  to  interview 
Dassey again later that same day at the local police station.  
     Wiegert and Fassbender contacted Dassey’s mother, Bar‐
bara  Janda,  who  met  them  at  the  school.  The  investigators 
drove  Dassey  and  Janda  to  the  police  station.  According  to 
Wiegert and Fassbender, Janda declined their offer to be pre‐
sent for the interview and instead remained in a waiting area 
of  the  police  station.  R.  19‐19  at  71.  According  to  Janda,  the 
investigators discouraged her  from  attending the interview. 
R.  19‐30  at  155.  This  second  February  27  interview,  which 
lasted  less  than  an  hour,  began  with  a  long  monologue  by 
Fassbender,  who  sat  down  with  Dassey  and  said,  “some 
people back there say no, we’ll just charge him. We said no, 
let us talk to him, give him the opportunity to come forward 
with  the  information  that  he  has,  and  get  it  off  his  chest.” 
R. 19‐24 at 5. Then, Fassbender set forth his role in the inves‐
tigation  and  made  what  Dassey  characterizes  as  the  first  of 
many assurances and promises: 
           Mark and I, yeah, we’re cops, we’re investiga‐
           tors  and  stuff  like  that,  but  I’m not  right  now. 
           I’m a father that has a kid your age too. There’s 

                                                 
1 All record cites are to the record in the United States District Court for 

the Eastern District of Wisconsin, Case No. 14‐CV‐1310. 
No. 16‐3397                                                         7

       nothing  I’d  like  more  than  to  come  over  and 
       give you a hug cuz I know you’re hurtin.’ Talk 
       about it … I promise I will not leave you high 
       and dry. 
R. 19‐24 at 5. After this assurance, Dassey began what would 
become a series of alterations in his story over time, increas‐
ing his culpability in response to suggestions by the investi‐
gators. The  first  such  suggestion  came after Dassey  initially 
denied having seen anything but garbage and other detritus 
in the October 31 fire. The investigators insisted that Dassey 
must have seen something suspicious in the fire. Fassbender 
set forth his suspicions as follows: 
       I’m more interested in what you probably saw 
       in that fire or something. We know she was put 
       in  that  fire,  there’s  no  doubt  about  it.  The  evi‐
       dence speaks for itself. And you were out there 
       with  him.  And  unfortunately,  I’m  afraid  you 
       saw  something  that  you  wished  you  never 
       would  have  seen.  You  know,  I  mean  that’s 
       what we need to know. … Did you see a hand, 
       a  foot,  something  in  that  fire?  Her  bones?  Did 
       you smell something that was not too right? 
Id. at 5–6. Then, after Fassbender insisted several times that 
Dassey must have seen something in the fire, and suggesting 
the  body  parts  that  he  had  seen,  Dassey  admitted  that  he 
had  seen  those  same  body  parts—fingers  and  toes,  plus  a 
forehead, and a belly in the fire. By the end of this interview, 
Dassey reported that he saw Halbach’s body parts in a fire, 
that  he  saw  Avery  burn  clothing  in  a  fire,  and  that  Avery 
had  confessed  that  he  had  stabbed  Halbach,  put  her  in  the 
fire and hid her car in the yard. 
8                                                      No. 16‐3397 

    Fassbender met with Dassey again that evening in a hotel 
room  where  Dassey  told  Fassbender,  in  an  unrecorded  in‐
terview,  that  he  had  stained  his  pants  with  bleach  as  he 
helped  clean  the  floor  of  Avery’s  garage.  Wiegert  testified 
that  after  those  interviews  he  thought  Dassey  might  have 
had  some  culpability  in  the  criminal  disposal  of  Halbach’s 
corpse. R. 19‐12 at 18–21; R. 19‐30 at 38.  
     On  March  1,  2006,  the  officers  returned  to  Dassey’s 
school for a fourth interview. They read Dassey his Miranda 
rights, and he again agreed to speak with them. Wiegert and 
Fassbender  first  drove  Dassey  to  his  house  on  the  Avery 
property to retrieve the bleach‐stained jeans and then drove 
him forty‐five minutes away to the Manitowoc County Sher‐
iff’s  Department.  The  State  asserted  that  it  asked  Janda  for 
permission to interview her son. R. 19‐19 at 12; 19‐30 at 156. 
Janda  claimed  that  the  investigators  never  asked  her  if  she 
wanted to be present for the interview. R. 19‐30 at 156. This 
fourth interview produced a confession that became the key 
evidence against Dassey at his trial. 
    The March 1 interview lasted three hours, with one half‐
hour break, and then a second fifty‐minute break at the end 
before Dassey was taken into custody. The interrogation was 
conducted in what is known as a “soft room” in the Sheriff’s 
Department—one  with  a  small  couch,  two  soft  chairs  and 
lamps.  Dassey  was  offered  food,  drink,  and  access  to  a  re‐
stroom  at  the  start  and  at  various  times  throughout  the  in‐
terview.  The  investigators  reminded  Dassey  of  his  Miranda 
rights, and the interview was audio and video recorded. No 
adult was present on Dassey’s behalf.  
   Dassey’s  March  1  confession  unfolded  as  follows  in  this 
very  brief  summary:  Dassey  first  admitted  only  to  helping 
No. 16‐3397                                                           9

Avery clean some fluid from the garage floor after Avery cut 
a  line  of  the  vehicle  on  which  he  was  working.  Eventually, 
after  much  encouragement,  the  story  evolved  to  one  in 
which Dassey saw Halbach’s already dead, clothed, and tied 
up body in the back of her RAV4 and helped Avery put her 
body in a bonfire. In the next iteration, he reported hearing 
screaming  at  Avery’s  house  as  he  brought  Avery  his  mail. 
He entered and found a sweaty Avery and saw Halbach na‐
ked  and  handcuffed  to  Avery’s  bed.  Finally,  Dassey  admit‐
ted  to  a  horrific  series  of  crimes—raping  Halbach,  cutting 
her throat, tying her up, cutting her hair, and then taking her 
to the garage where Avery shot her in the head and the two 
of them disposed of her body in the fire. Although we report 
the  evolution  of  his  confession  linearly,  it  is  far  from  that. 
Dassey’s story changes; he backtracks; officers try to pin him 
down on time frames and details, but they are like waves on 
the sand. Even the State has trouble telling its version of the 
timeline  of  the  story  in  any  cogent  manner  due  to  the  fact 
that it changed with each re‐telling. See Brief of Respondent‐
Appellant at 9, n.3. Although the State presents a cogent sto‐
ry line in its brief on appeal, it does so by picking and choos‐
ing pieces from various versions of Dassey’s recitations.  
    At  the  very  end  of  the  confession,  Dassey’s  mother  en‐
tered the interrogation room and the following exchange oc‐
curred after the officers left the room: 
        Brendan:        I got a question? 
        Barb Janda:   What’s that? 
        Brendan:   What’d  happen  if  he  says  some‐
        thing  his  story’s  different?  Wh‐he  says  he,  he 
        admits to doing it? 
10                                                   No. 16‐3397 

       Barb Janda:   What do you mean? 
       Brendan:   Like  if  his  story’s  like  different, 
       like I never did nothin’ or somethin’. 
       Barb Janda:   Did you? Huh? 
       Brendan:       Not really. 
       Barb Janda:  What do you mean not really? 
       Brendan:       They got to my head. 
R. 19‐25 at 148. At that point, one of the officers reentered the 
room and the conversation ended. We will fill in the remain‐
ing details of this confession as we discuss the voluntariness 
of it, vel non, in the following sections. 
    Almost the entirety of the State’s case rested on these in‐
terviews and one phone call between Dassey and his mother 
after  his  final  police  interview  which  we  describe  below. 
There  was no physical evidence  linking Dassey  to  the mur‐
der  of  Halbach—investigators  did  not  find  any  of  Dassey’s 
DNA  or  blood  on  any  of  the  many  objects  that  were  men‐
tioned  in  his  confession—the  knives  in  Avery’s  house,  gun, 
handcuffs, bed, RAV4, key, or automotive dolly.  
   After  his  arrest,  the  state  public  defender’s  office  ap‐
pointed private attorney Len Kachinsky to represent Dassey. 
Kachinsky met with Dassey on March 10, 2006. Dassey told 
Kachinsky that he was innocent, that his confession was not 
true, and that he wanted to take a polygraph test. After this 
meeting,  despite  Dassey’s  claims  of  innocence,  Kachinsky 
spoke to the media and described Dassey as sad, remorseful, 
and  overwhelmed.  The  media  reported  that  Kachinsky 
blamed Avery for “leading Dassey down the criminal path” 
and said that he had not ruled out a plea deal. R. 19‐39 at 4, 
No. 16‐3397                                                        11

9–11. Over the next few days, nearly all of Kachinsky’s work 
on  Dassey’s  case  involved  communicating  with  the  local 
media,  during  which  appearances  he  stated  that  “there  is 
quite  frankly,  no  defense,”  and  that  all  of  the  investigation 
techniques  were  standard  and  legitimate,  despite  the  fact 
that Kachinsky had not yet watched the recorded police in‐
terview R. 19‐26 at 142, 144–45, 153, 170. During each of Ka‐
chinsky’s  media  appearances  he  indicated  that  Dassey  was 
guilty and would likely accept a plea. Kachinsky testified at 
a  post‐conviction  relief  hearing  that  one  of  his  reasons  for 
making  these  statements  to  the  media  was  so  that  Dassey 
and  his  family  would  become  “accustomed  to  the  idea  that 
Brendan  might  take  a  legal  option  that  they  don’t  like.  …” 
R. 19‐26 at 136–37. Eventually the prosecutor sent an email to 
Kachinsky  expressing  concern  about  the  pretrial  media  ap‐
pearances  and  referred  Kachinsky  to  the  relevant  rules  of 
ethics for attorneys.  
     In  the  meantime,  Kachinsky  hired  investigator  Michael 
O’Kelly,  with  whom  he  was  not  familiar,  to  help  in  the  in‐
vestigation of the case and to conduct the polygraph exami‐
nation that Dassey had requested. Despite Dassey’s claims of 
innocence,  Kachinsky  and  O’Kelly  proceeded  on  the  as‐
sumption  that  Dassey  would  plead  guilty  and  assist  the 
prosecution  in  Avery’s  case.  O’Kelly  testified  at  the  state 
post‐conviction  hearing  that  his  goal  was  to  uncover  infor‐
mation  and  evidence  that  would  bolster  the  prosecution’s 
case against Avery even if that “evidence would tend to in‐
culpate Brendan,” R. 19‐29 at 47, and that his “emotions sid‐
ed  with  what  happened  to  Teresa  Halbach.”  Id.  at  96.  Ka‐
chinsky  and  O’Kelly  even  sent  information  to  the  prosecu‐
tion about the location of a knife they thought had been used 
in  the  crime,  based  on  what  they  had  cajoled  from  Dassey, 
12                                                      No. 16‐3397 

but searches pursuant to those tips did not produce any evi‐
dence.  
    To  effectuate  his  plan  to  garner  Dassey’s  cooperation  in 
Avery’s  prosecution,  Kachinsky  decided  that  the  investiga‐
tor, O’Kelly, should re‐interview Dassey and compel him to 
confess yet again, and should do so after the trial judge de‐
nied the motion to suppress his March 1 interview, when he 
would be most vulnerable. R. 19‐26 at 244. 
    Shortly before interviewing Dassey, O’Kelly wrote to Ka‐
chinsky and referred to the Avery family as “criminals” and 
asserted  that  family  members  engaged  in  incestuous  sexual 
conduct and had a history of stalking women. R. 19‐29 at 93. 
He continued, “This is truly where the devil resides in com‐
fort.  I  can  find  no  good  in  any  member.  These  people  are 
pure evil.” Id. O’Kelly quoted a friend as having said, “This 
is a one branch family tree. Cut this tree down. We need to 
end the gene pool here.” Id. at 94. O’Kelly thought that Das‐
sey’s claim of innocence was an “unrealistic” “fantasy” that 
was  influenced  by  his  family.  R.  19‐29  at  83,  84,  86–88.  On 
O’Kelly’s  recommendation,  Kachinsky  canceled  a  planned 
visit with Dassey because Dassey “needs to be alone.” R. 19‐
26 at 248–49. O’Kelly said, “He needs to trust me and the di‐
rection that I steer him into.” R. 19‐26 at 249. 
    O’Kelly began his interview with Dassey, which he video 
recorded  without  permission  from  Dassey’s  parents,  by 
pointing  to  what  he  said  were  the  polygraph  examination 
results on a laptop computer screen and asking Dassey if he 
could  read  them.  R.  19‐38  at  1.  Despite  having  previously 
told Kachinsky that the results of the polygraph examination 
No. 16‐3397                                                                     13

were inconclusive R. 19‐26 at 210,2 O’Kelly told Dassey that 
the  polygraph  indicated  deception  and  that  the  probability 
of  deception  was  98%.  R.  19‐38  at  1.  When  Dassey  asked 
what  that  meant,  O’Kelly  asked  what  he  thought  it  meant. 
R. 19‐38 at 1. Dassey responded, “That I passed it?” R. 19‐38 
at  1.  “It  says  deception  indicated,”  O’Kelly  responded,  em‐
phasizing “deception.” Id. After a long pause, Dassey asked, 
“That I failed it[?]” Id. 
     O’Kelly proceeded to harangue Dassey with photographs 
and  personal  effects  of  Halbach,  threaten  him  with  life  in 
prison,  and  badger  him  to  admit  that  he  was  sorry.  Dassey 
continued to profess his innocence, insisting, “I don’t know 
[if  I’m  sorry],  because  I  didn’t  do  anything,”  to  which 
O’Kelly responded, “If you’re not sorry, I can’t help you … 
Do you want to spend the rest of your life in prison? You did 
a  very  bad  thing.”  R.  19‐38  at  2.  Dassey  responded,  “Yeah, 
but I was only there for the fire though.” Id. 

                                                 
2  Dassey’s  lawyer  hired  an  expert  who  was  prepared  to  testify  that  the 

polygraph  showed  no  deception,  but  the  state  trial  judge  excluded  any 
testimony  about  the  polygraph.  R.  19‐30  at  231–233.  The  reliability  and 
validity of polygraph evidence is hotly debated in the legal and scientific 
community. United States v. Scheffer, 523 U.S. 303, 309 (1998). There is not 
a set standard of scoring for Polygraph examinations. In some numerical 
scoring  systems,  “the  scores  range  from  3  for  a  dramatic  reaction  to  a 
control question to ‐3 for the same type of reaction to a relevant question. 
Noticeable but smaller reactions are scored 1 or ‐1. A lack of a significant 
reaction  is  scored  0.  Total  scores  of  6  or  higher  indicate  truthfulness, 
while ‐6 or lower indicate deception. Scores that fall in between are con‐
sidered inconclusive.” Paul C. Giannelli, Polygraph Evidence: Post‐Daubert, 
49 Hastings L.J. 895, 909 (1998). The record does not reflect what system 
O’Kelly used to score Dassey’s polygraph examination. R. 19‐29 at 21–22. 
       
14                                                       No. 16‐3397 

    Eventually  O’Kelly’s  plan  prevailed  after  he  convinced 
Dassey  that  if  he  confessed  he  would  be  sentenced  to  only 
twenty  years  in  prison  and  could  someday  be  released  and 
have a family. (The government had not, in fact, placed any 
plea deal on the table.) Otherwise, O’Kelly threatened, Das‐
sey would go to prison for the rest of his life. After a gruel‐
ing  interrogation  by  O’Kelly,  Dassey  confessed,  providing 
yet  another  version  of  the  story.  O’Kelly  immediately  tele‐
phoned Kachinsky who arranged for Dassey to undergo an‐
other  police  interrogation  the  next  day,  May  13.  Kachinsky 
did not arrange for any immunity agreements, plea offers, or 
other  safeguards.  In  fact,  he  agreed  that  the  State  would 
provide “no consideration” in exchange for a second chance 
to interrogate (the police considered this to be only the sec‐
ond  interrogation  because  they  considered  the  first  few 
meetings to be “witness interviews.”) R. 19‐26 at 80; R. 19‐27 
at 34–38. Kachinsky did not accompany Dassey to this meet‐
ing  and  allowed  him  to  be  interrogated  without  counsel. 
That  interview  differed  in  many  significant  ways  from  the 
story Dassey told on March 1, but it was never admitted or 
used at trial. 
    At  the  end  of  the  May  13  interview,  Fassbender  and 
Wiegert advised Dassey that he should call his mother over 
the  recorded  jail  telephone  line  and  admit  his  guilt  so  that 
she  would  hear  it  from  him  first  rather  than  from  the  offic‐
ers. Dassey’s mother was scheduled to visit him the follow‐
ing  day,  but  the  investigators  told  him  that  it  would  be  a 
“good  idea  to  call  her  before  she  gets  here,  tonight.  That’s 
what I’d do. Cuz, otherwise she’s going to be really mad to‐
morrow.  Better  on  the  phone,  isn’t  it?”  R.  19‐34  at  69.  The 
contents  of  that  telephone  call  are  set  forth  in  the  district 
court opinion. Dassey v. Dittmann, 201 F. Supp. 3d at 980–81. 
No. 16‐3397                                                       15

In  that call, Dassey explained  why he was  confessing  (for a 
lower sentence), told his mother that he did “some of it” but 
denied  having  sexual  contact  with  Halbach,  denied  seeing 
her in the fire, denied knowing if Avery killed Halbach but 
asked, “So if I was in the garage cleaning up that stuff on the 
floor, how much time will I get though for that?” R. 19‐35 at 
8.  He  described  the  liquid  on  the  floor  as  “reddish‐black 
stuff.” Id.  
    When the trial court learned that Kachinsky had allowed 
Dassey to be interviewed without counsel, it held a hearing 
on  the  effectiveness  of  Kachinsky’s  counsel.  The  trial  court 
concluded  that  Kachinsky’s  performance  was  indefensible 
and  deficient  under  the  standards  set  forth  in  Strickland  v. 
Washington,  467  U.S.  1267  (1984).  The  trial  judge  decertified 
Kachinsky from being appointed in most felony matters go‐
ing forward, noting particularly the egregiousness of the fact 
that  Kachinsky  had  “allowed  his  16‐year‐old  client,  who 
previous  testimony  has  disclosed  to  have  cognitive  ability 
within borderline to below average range, to be interviewed 
by  law  enforcement  officials  without  his  attorney  present.” 
R. 19‐14 at 22. The decertification was prospective only and 
thus did not directly apply to Kachinsky’s representation of 
Dassey.  Nevertheless,  Kachinsky  moved  to  withdraw  as 
Dassey’s counsel, and the court granted the motion. 
    The trial court never learned that Kachinsky and O’Kelly 
had  worked  to  compel  Dassey’s  confession,  videotaped 
O’Kelly  interrogating  Dassey,  exchanged  e‐mails  describing 
the  whole  family  as  “evil”  and  “criminals,”  and,  without 
Dassey’s  knowledge  or  consent,  sent  an  e‐mail  to  prosecu‐
tors  on  May  5  indicating  where  they  thought  the  murder 
weapon  was  hidden.  No  murder  weapon  was  ever  found. 
16                                                      No. 16‐3397 

These  facts  did  not  come  to  light  until  the  state  post‐
conviction hearing.  
    The  May  13  interrogation  that  grew  from  the  poisoned 
tree  of  the  O’Kelly  interrogation  was  neither  used  nor  dis‐
cussed  at  trial,  but  the  trial  court  never  made  any  explicit 
ruling  on  its  admissibility.  At  oral  argument  the  State  was 
unable  to  tell  this  court  why  the  May  13  interview  was  not 
used  at  trial,  but  we  will  assume  that  based  on  what  the 
State  concedes  was  unacceptable  representation  by  Ka‐
chinsky, the State recognized that the May 13 interview had 
been  irreparably  poisoned.  But  the  May  13  phone  call  that 
resulted  from  the  May  13  interrogation—the  phone  call  the 
police  had  urged  Dassey  to  make  to  his  mother  on  the  rec‐
orded jail telephone line—was used three times at trial: once 
to cross examine Dassey; once to cross‐examine Dassey’s ex‐
pert  psychologist,  and  in  closing  argument  to  undermine 
Dassey’s alibi.  
    At  trial,  the  centerpiece  of  the  prosecution’s  case  was 
Dassey’s March 1 confession, in which he admitted to partic‐
ipating in the alleged sexual assault and murder of Halbach 
as  well  as  the  disposal  of  her  body.  Dassey’s  defense  was 
that his confession was not true or voluntary, that he accept‐
ed  his  uncle’s  invitation  to  a  bonfire  and  then  helped  him 
gather  items  from  the  salvage  yard  to  burn  before  helping 
Avery clean up something that looked like automotive fluid 
from  the  garage  floor,  staining  his  pants  with  bleach  in  the 
process.  Dassey  testified  that  he  did  not  know  why  he  had 
said  the  things  that  he  did  to  the  police  investigators  and 
that he  thought  that  the investigators had promised  that he 
would not go to jail no matter what he told them. 
No. 16‐3397                                                       17

    At  trial,  Dassey’s  attorneys  presented  evidence  that  the 
answers  in  his  confession  came  not  from  Dassey,  but  from 
ideas planted by the investigators, that the investigators con‐
tinually linked the idea that if Dassey gave them the answers 
they wanted to hear, that he would be okay and set free, and 
that Dassey was extremely suggestible and would say things 
to please the investigators and avoid conflict.3 One example 
that  the  jury  saw,  as  they  watched  the  four  hour  interroga‐
tion, concerned Halbach’s shooting. By the time of the March 
1  confession,  forensic  examiners  had  informed  law  enforce‐
ment that Halbach had been shot in the head, but this infor‐
mation was not yet public. If Dassey could tell the investiga‐
tors  that  Halbach  had  been  shot  in  the  head,  it  would  have 
been  strong  evidence  of  the  veracity  of  his  confession.  Das‐
sey  had  never  mentioned  that  Halbach  was  shot.  Conse‐
quently, the investigators repeatedly asked Dassey what else 
happened  to  Halbach.  After  many,  many  attempts  at  this, 
they  became  more  specific  and  asked  “What  else  did  he  do 
to her? … Something with the head.” R. 19‐25 at 60. But even 
this clue was not enough to elicit the information they want‐
ed  and  instead  triggered  a  litany  of  apparent  guesses  from 
Dassey that bordered on the absurd. Dassey guessed that her 
hair had been cut, that she had been punched, that her throat 
had been cut—each time being told by the investigators that 
was  not  what  they  were  looking  for,  until  finally,  Wiegert 
became frustrated and asked, “All right, I’m just gonna come 
out and ask you. Who shot her in the head?” Id. at 63. This 
was one of the few scenarios that Dassey had not guessed at 
that point. As we will explore below, this pattern of sugges‐
tive questioning continued throughout the interrogation. 
                                                 
3 Dassey and Avery were tried separately. 
18                                                     No. 16‐3397 

    The  defense  also  presented  the  testimony  of  a  forensic 
psychologist,  Dr.  Robert  Gordon,  who  testified  that  he  re‐
viewed many years of Dassey’s school records, performed a 
mental status examination of Dassey, and tested Dassey us‐
ing  various  established  psychological  tests.  R.  19‐22  at  23–
166.  His  ultimate  conclusion  was  that  Dassey  had  several 
characteristics  likely  to  make  him  unusually  suggestible  in 
interrogation  situations.  Dr.  Gordon  described  Dassey’s 
thought process as slow with a mild to moderate mental im‐
pairment.  His  test  results  demonstrated  that  Dassey  per‐
formed  on  the  extreme  ends  of  the  scales  for  social  avoid‐
ance (being socially passive and withdrawn), social introver‐
sion, and social alienation (alienated from society and cut off 
from  those  with  whom  he  interacts).  Dassey  scored  in  the 
99th  percentile  for  social  avoidance,  the  97th  percentile  for 
social introversion and 98.5th percentile for social alienation. 
On  other  tests,  Dassey’s  results  indicated  that  he  was  shy, 
passive,  subdued  and  dependent—qualities  that  make  one 
more  susceptible  to  suggestion.  Dr.  Gordon  also  testified 
that  Dassey  had  low  average  to  borderline  intelligence  (IQ 
tests ranged from the low 70s to 84, or in the 10‐13% percen‐
tile  of  intelligence).  Gordon  also  administered  the  Gudjons‐
son Suggestibility Scales, a test developed by a forensic psy‐
chologist  and  a  leading  expert  in  confessions,  which  is  de‐
signed  to  measure  interrogative  suggestibility.  The  results 
indicated that Dassey was more suggestible than 95% of the 
population. Dr. Gordon also explained how, based on all of 
his  characteristics,  Dassey  would  have  been  manipulable 
and  vulnerable  to  the  particular  interrogation  techniques 
used,  including  mild  pressure  and  leading  questions.  He 
noted  that  a  suggestible  person  would  be  particularly 
swayed by false information of guilt, minimization of the se‐
No. 16‐3397                                                        19

riousness  of  the  crime,  blaming  other  participants  for  their 
influence,  or  promises  that  family  members  will  be  spared 
trouble if the suspect confesses. Id. at 62. In a short rebuttal, 
the State presented psychologist Dr. James Armentrout, who 
expressed discomfort with the suggestibility testing and did 
not  agree  with  the  conclusion  that  Dassey  was  particularly 
suggestible. Id. at 177–225. 
    After five and a half hours of deliberation, the jury found 
Dassey  guilty  on  all  counts.  On  August  2,  2007,  the  trial 
court  sentenced  Dassey  to  life  in  prison  for  first‐degree  in‐
tentional  homicide,  not  eligible  for  release  to  extended  su‐
pervision until November 1, 2048. R. 19‐2 at 15–16. The court 
further  sentenced  Dassey  to  six  years  of  imprisonment  for 
mutilating  a  corpse,  and  fourteen  years  imprisonment  for 
second‐degree sexual assault, both to be served concurrently 
with  the  murder  sentence.  Id.;  Dassey  v.  Dittmann,  201  F. 
Supp.  3d  at  985.  Dassey  appealed  his  conviction  without 
success. 
    Dassey moved for post‐conviction relief in the trial court 
claiming that his pre‐trial and trial counsel provided ineffec‐
tive assistance and that his March 1 confession was involun‐
tary. Upon his motion, the Wisconsin state court held a five‐
day hearing, beginning January 15, 2010, which included the 
testimony  of  Dassey’s  mother,  his  school  psychologist,  one 
of  his  trial  attorneys,  the  prosecutor,  a  social  psychologist, 
Kachinsky, O’Kelly, and Richard Leo, an expert on false con‐
fessions. The circuit court of Wisconsin denied Dassey post‐
conviction relief on December 13, 2010.  
    On  appeal  of  the  post‐conviction  ruling,  the  Wisconsin 
Court  of  Appeals  stated  that  it  was  evaluating  Dassey’s 
claim of involuntariness on the totality of the circumstances, 
20                                                                    No. 16‐3397 

“balancing  the  defendant’s  personal  characteristics  against 
the police pressures used to induce the statements.” State v. 
Dassey, No. 2010AP3105, 2013 WL 335923 at *1, Wi. App. 30, 
¶5, *1, 827 N.W.2d 928 (table) (Wisc. Ct. App., Jan. 30, 2013).4 
That  evaluation  boiled  down  to  just  a  few  sentences  in  the 
following two paragraphs: 
            ¶  6  The  trial  court  found  that  Dassey  had  a 
            “low  average  to  borderline”  IQ  but  was  in 
            mostly  regular‐track  high  school  classes;  was 
            interviewed  while  seated  on  an  upholstered 
            couch,  never  was  physically  restrained  and 
            was  offered  food,  beverages  and  restroom 
            breaks;  was properly  Mirandized; and did not 
            appear  to  be  agitated  or  intimidated  at  any 
            point  in  the  questioning.  The  court  also  found 
            that  the  investigators  used  normal  speaking 
            tones, with no hectoring, threats or promises of 
            leniency;  prodded  him  to  be  honest  as  a  re‐
            minder of his moral duty to tell the truth; and 
            told him they were “in [his] corner” and would 
            “go to bat” for him to try to achieve a rapport 
            with  Dassey  and  to  convince  him  that  being 
            truthful would be in his best interest. The court 
            concluded that Dassey’s confession was volun‐
            tary and admissible. 
            ¶ 7 The court’s findings are not clearly errone‐
            ous. Based on those findings, we also conclude 

                                                 
4  We  will  refer  to  the  state  appellate  court  decision  as  “State  v.  Dassey” 

and  the  federal  district  court  opinion  on  the  writ  of  habeas  corpus  as 
“Dassey v. Dittmann.” 
No. 16‐3397                                                          21

        that Dassey has not shown coercion. As long as 
        investigators’  statements  merely  encourage 
        honesty and do not promise leniency, telling a 
        defendant  that  cooperating  would  be  to  his  or 
        her  benefit  is  not  coercive  conduct.  State  v. 
        Berggren, 2009 WI App 82, ¶ 31, 320 Wis.2d 209, 
        769  N.W.2d  110.  Nor  is  professing  to  know 
        facts  they  actually  did  not  have.  See  State  v. 
        Triggs,  2003  WI  App  91,  ¶¶  15, 17,  264  Wis.2d 
        861, 663 N.W.2d 396 (the use of a deceptive tac‐
        tic  like  exaggerating  strength  of  evidence 
        against suspect does not necessarily make con‐
        fession  involuntary  but  instead  is  a  factor  to 
        consider in totality of circumstances). The truth 
        of  the  confession  remained  for  the  jury  to  de‐
        termine. 
State v. Dassey, 2013 WL 335923 at *2. Although the state ap‐
pellate  court  listed  Dassey’s  characteristics  and  some  of  the 
circumstances of his interrogation, as we will describe in de‐
tail  below,  it  did  not  do  the  one  thing  that  the  Supreme 
Court  requires  which  is  to  use  “special  caution”  when  as‐
sessing  the  voluntariness  of  juvenile  confessions.  J.D.B.  v. 
North Carolina, 564 U.S. 261, 269 (2011); In re Gault, 387 U.S. 1,
45 (1967); Gallegos v. Colorado, 370 U.S. 49, 53–54, (1962); Ha‐
ley  v.  Ohio,  332  U.S.  596,  599–601  (1948).  Paragraph  6  of  the 
appellate  court  decision  lists  Dassey’s  age  and  intellectual 
limitations, but then, in paragraph 7, the only paragraph that 
analyzes  whether  Dassey’s  confession  was  voluntary  or  co‐
erced, it merely applies the same analysis that would apply 
to an adult with full intellectual capabilities. Specifically, the 
state appellate court concluded that tactics such as encourag‐
ing  honesty  and  the  use  of  deceptive  practices  that  are  not 
22                                                        No. 16‐3397 

considered  coercive  when  used  with  adults  must  not  have 
been coercive when used on the intellectually challenged, 16‐
year‐old  Dassey.  A  state  court’s  evaluation  need  not  be 
lengthy  or  detailed,  but  it  must  at  the  very  least  meet  the 
bare  minimum  requirements  of  Supreme  Court  precedent. 
The  admonition  to  assess  juvenile  confession  with  special 
caution has no meaning if a state appellate court can merely 
mention a juvenile’s age and then evaluate the voluntariness 
of  his  confession  in  reference  to  the  standard  for  adults  of 
ordinary intelligence. And if a court can merely state the ge‐
neric Supreme Court rule without any analysis, then no fed‐
eral court could ever find that “a decision … involved an un‐
reasonable  application  of  clearly  established  Federal  law” 
pursuant to 28 U.S.C. § 2254(d)(1) 
     In  juveniles,  the  evaluation  of  the  totality  of  the  circum‐
stances  “includes  evaluation  of  the  juvenile’s  age,  experi‐
ence,  education,  background,  and  intelligence,  and  into 
whether he has the capacity to understand the warnings giv‐
en  him,  the  nature  of  his  Fifth  Amendment  rights,  and  the 
consequences of waiving those rights.” Fare v. Michael C., 442 
U.S. 707, 725 (1979); see also Murdock v. Dorethy, 846 F.3d 203, 
209 (7th Cir. 2017); Hardaway v. Young, 302 F.3d 757, 762 (7th 
Cir.  2002).  At  no  time  did  the  state  appellate  court  evaluate 
any of these factors, other than to merely list some of them. 
It  did  not  provide  any  analysis  of  how  Dassey’s  personal 
characteristics  played  a  role  in  the  interrogation.  It  did  not 
consider Dassey’s suggestibility, did not discuss the fact that 
he was unrepresented and without a parent’s assistance, and 
it  did  not  consider  whether  Dassey’s  low  IQ  and  learning 
disabilities may have affected how he interpreted statements 
made  by  interrogators.  The  court  never  evaluated  Dassey’s 
capacity  to  understand  the  warnings  given  him,  the  nature 
No. 16‐3397                                                        23

of  his  Fifth  Amendment  rights,  and  the  consequences  of 
waiving  those  rights.  In  short,  the  state  appellate  court  did 
not identify the correct test at all and did not apply it correct‐
ly.  
    The  state  appellate  court  also  declined  to  overrule  the 
lower court’s decision denying Dassey’s claim of ineffective 
assistance of counsel. As for Kachinsky’s conceded deficien‐
cies, the court stated that he was “long gone before Dassey’s 
trial  or  sentencing.  Dassey  has  not  convinced  us  that  Ka‐
chinsky’s  actions  amounted  to  an  actual  conflict  and  that 
Kachinsky’s  advocacy  was  adversely  affected,  such  that  it 
was detrimental to Dassey’s interests.” Id. at *4. And in ref‐
erence  to  trial  counsel’s  performance,  the  appellate  court 
held  that  the  trial  court  had  not  erred  when  it  determined 
that each  of Dassey’s claims of ineffective assistance of trial 
counsel was based on his attorneys’ reasonable tactical strat‐
egies. Id. at *6. 
    After  the  Wisconsin  Supreme  Court  denied  his  petition 
for review, Dassey filed a petition for a writ of habeas corpus 
in  the  federal  district  court  pursuant  to  28  U.S.C.  §  2254, 
claiming that he was denied his rights to effective assistance 
of counsel under the Sixth Amendment of the United States 
Constitution, and that his March 1, 2006 confession was ob‐
tained  in  violation  of  the  Fifth  Amendment.  The  district 
court  concluded  that  although  Kachinsky’s  misconduct 
might  support  a  claim  for  relief  under  Strickland,  Dassey 
made  his  claims  regarding  Kachinsky  under  Cuyler  v.  Sulli‐
van, 446 U.S. 335 (1980), and case law demarcating the limits 
of the Sullivan test prohibit the court from granting Dassey’s 
habeas relief claim on that ground. Dassey, 201 F. Supp. 3d at 
991–92.  It  further  concluded  that  the  state  court  of  appeals’ 
24                                                         No. 16‐3397 

decision as to the admissibility of the May 13 telephone call 
between Dassey and his mother was not contrary  to  clearly 
established  federal  law  or  based  on  an  unreasonable  deter‐
mination  of  the  facts.  Id.  at  992.  However,  the  district  court 
concluded that “the confession Dassey gave to the police on 
March 1, 2006 was so clearly involuntary in a constitutional 
sense that the court of appeals’ decision to the contrary was 
an  unreasonable  application  of  clearly  established  federal 
law,”  and  that  the  admission  of  the  confession  was  not 
harmless error. Id. at 1005‐06. The district court ordered the 
State to release Dassey from custody unless, within 90 days, 
the  State  initiated  proceedings  to  retry  him.  Id.  at  1006.  On 
November 17, 2016, this  court stayed the district  court’s or‐
der  releasing  Dassey  pending  resolution  of  this  appeal. 
Court of Appeals Record, R. 22.  
                                     II. 
      A.  The AEDPA and habeas relief. 
     The  Antiterrorism  and  Effective  Death  Penalty  Act  of 
1996 governs our review of a state court conviction and lim‐
its  it  considerably.  It  “erects  a  formidable  barrier  to  federal 
habeas  relief  for  prisoners  whose  claims  have  been  adjudi‐
cated  in  state  court,  requiring  them  to  show  that  the  state 
court’s ruling ... was so lacking in justification that there was 
an error ... beyond any possibility for fair minded disagree‐
ment.” Burt v. Titlow, 134 S. Ct. 10, 12 (2013). “[W]e may not 
grant  relief  where  reasonable  minds  could  differ  over  the 
correct application of legal principles, and we must evaluate 
that application on the basis of the law that was ‘clearly es‐
tablished’  at  the  time  of  the  state  court  adjudication.” 
Elmore v.  Holbrook,  137  S.  Ct.  3,  7  (2016).  A  federal  court  re‐
viewing  a habeas  petition must examine the  decision of the 
No. 16‐3397                                                           25

last  state  court  to  rule  on  the  merits  of  the  issue,  which  in 
this case is the state appellate court ruling on post‐conviction 
relief. Makiel v. Butler, 782 F.3d 882, 896 (7th Cir. 2015).  
     Under  the  AEDPA,  Dassey  must  demonstrate  that  the 
state  court  proceedings  “(1)  resulted  in  a  decision  that  was 
contrary  to,  or  involved  an  unreasonable  application  of, 
clearly  established  Federal  law,  as  determined  by  the  Su‐
preme  Court  of  the  United  States;  or  (2)  resulted  in  a  deci‐
sion that was based on an unreasonable determination of the 
facts in light of the evidence presented in the State court pro‐
ceeding.” 28 U.S.C. § 2254(d)(1) and (2). Under § 2254(d)(1), 
a  state‐court  decision  is  contrary  to  Supreme  Court  prece‐
dent if it is inconsistent with the Supreme Court’s treatment 
of a materially identical set of facts, or if the state court ap‐
plied  a  legal  standard  that  is  inconsistent  with  the  rule  set 
forth in  the  relevant Supreme Court  precedent.  Bell  v.  Cone, 
535  U.S.  685,  694  (2002)  (citing  Williams  v.  Taylor,  529  U.S. 
362, 405–06 (2000)). And a state‐court decision constitutes an 
unreasonable application of Supreme Court precedent with‐
in the meaning of section 2254(d)(1) when, although it iden‐
tifies the correct legal rule, it applies that rule to the facts in a 
way  that  is  objectively  unreasonable.  White  v.  Woodall,  134 
S. Ct. 1697, 1705 (2014).  
    Under  §  2254(d)(2),  a  state  court’s  decision  involves  an 
unreasonable determination of the facts if it “rests upon fact‐
finding  that  ignores  the  clear  and  convincing  weight  of  the 
evidence.” Corcoran v. Neal, 783 F.3d 676, 683 (7th Cir. 2015), 
cert. denied, 136 S. Ct. 1493 (2016); see also Miller‐El v. Cockrell, 
537  U.S.  322,  340  (2003)  (a  federal  court  can,  guided  by 
AEDPA,  conclude  that  a  state  court’s  decision  was  unrea‐
26                                                       No. 16‐3397 

sonable  or  that  the  factual  premise  was  incorrect  by  clear 
and convincing evidence). 
    In  granting  the  writ,  the  district  court  specifically  noted 
that it did not reach its conclusion to declare the state court 
ruling unreasonable lightly. It was, as we are, mindful of the 
extremely  restricted  nature  of  habeas  relief  under  the 
AEDPA, and that mindfulness was apparent from the great 
care  the  district  court  took  in  conscribing  its  ruling  to  the 
limited  role  a  federal  court  can  play  in  reviewing  the  peti‐
tioner’s  writ.  Dassey  v.  Dittmann,  201  F.  Supp.  3d  at  986–87, 
1005.  The  district  court  exhaustively  surveyed  Supreme 
Court precedent and continuously held its analysis up to the 
light  of  habeas  restraint.  See  Id.  at  986–87,  990–91,  1003–05. 
“Deference,”  however,  “does  not  by  definition  preclude  re‐
lief.”  Miller‐El  v.  Dretke,  545  U.S.  231,  240  (2005).  Section 
2254(d)(1)  allows  for  a  grant  of  relief  when  a  decision  in‐
volved  an  unreasonable  application  of  clearly  established 
Federal  law.  And  if  that  section  has  any  meaning,  then  it 
must mean that a state court evaluating the voluntariness of 
a  juvenile  confession  must  apply  the  factors  that  the  Su‐
preme  Court  has  identified  as  relevant  to  juvenile  confes‐
sions.  
    Moreover, the district court’s grant of the writ was firmly 
linked to its determination under § 2254 (d)(2) that “the state 
court’s finding that there were no promises of leniency was 
against  the  clear  and  convincing  weight  of  the  evidence.” 
Dassey v. Dittmann, 201 F. Supp. 3d at 1003 (internal citations 
omitted). “Concluding that the investigators never made any 
such promises was no minor error but rather a fact that was 
central  to  the  court’s voluntariness  finding.”  Id.  The district 
court found that the determination was not merely incorrect, 
No. 16‐3397                                                           27

but unreasonable. Id. Secondly, the court concluded that the 
state  court  had  unreasonably  applied  clearly  established 
federal  law  by  ignoring  the  totality  of  the  circumstances  in 
assessing  the  voluntariness  of  Dassey’s  confession.  Id.  at 
1004. The district court noted that although  the  state  appel‐
late court articulated the correct standard (but only as it ap‐
plied to adults), it ignored several determinative factors out‐
right  and,  most  importantly,  focused  on  the  statements  of 
the  investigators  in  isolation  rather  than  assessing  them  in 
view of Dassey’s personal characteristics or their cumulative 
effect on the voluntariness of Dassey’s confession. Id. at 1004. 
     We, like the district court, have kept the strict constraints 
of  the  AEDPA  forefront  in  our  minds  as  we  proceed  with 
our de novo review of the district court’s decision to grant the 
habeas  petition.  Rodriguez  v.  Gossett,  842  F.3d  531,  537  (7th 
Cir. 2016). 
     Yet  even  given  the  constraints  of  the  AEDPA,  we  must 
conclude that the  state court’s determination was  an unrea‐
sonable  application  of  Supreme  Court  precedent.  Although 
it  identified  the  general  rule  that  a  court  must  consider  the 
totality  of  the  circumstances,  it  failed  to  apply  the  “special 
caution” required in juvenile confessions and failed to eval‐
uate  the  totality  factors  for  juveniles  as  required.  Further‐
more, the state appellate court applied the generic totality of 
the  circumstances  test  to  the  facts  in  a  way  that  was  objec‐
tively  unreasonable.  See  28  U.S.C.  §  2254(d)(1).  The  trial 
court’s determination of the facts was also unreasonable as it 
ignored the clear and convincing weight of the evidence. See 
28  U.S.C.  §  2254(d)(2);  Miller‐El  v.  Cockrell,  537  U.S.  at  340. 
Although the state appellate court noted that it was obligat‐
ed to consider the totality of the circumstances, it did not do 
28                                                        No. 16‐3397 

so. As we noted, in juveniles, the evaluation of the totality of 
the circumstances “includes evaluation of the juvenile’s age, 
experience, education, background, and intelligence, and in‐
to  whether  he  has  the  capacity  to  understand  the  warnings 
given  him,  the  nature  of  his  Fifth  Amendment  rights,  and 
the  consequences  of  waiving  those  rights.”  Fare,  442  U.S.  at 
725;  see  also  Murdock, 846  F.3d  at  209;  Hardaway,  302  F.3d  at 
762.  The  state  appellate  court  listed  Dassey’s  age,  education 
and IQ, but it never, at any point, evaluated those factors to 
determine  whether  they  affected  the  voluntariness  of  Das‐
sey’s confession. Likewise the appellate court analyzed some 
of  the  investigators’  interrogation  techniques,  but  it  never 
evaluated  or  assessed  how  those  techniques  affected  the 
voluntariness  of  an  intellectually  challenged  juvenile’s  con‐
fession. Instead, the state appellate court merely stated that, 
in cases involving adults of ordinary intelligence, encourag‐
ing  honesty  and  using  deceptive  practices  does  not  make  a 
confession involuntary.  
     Moreover,  the  state  appellate  court  ignored  the  many 
signs that Dassey was trying to please the interrogators and 
avoid conflict and a clear‐ cut pattern of fact‐feeding linked 
to promises that, together, resulted in a situation where Das‐
sey’s  will  clearly  was  overborne.  That  pattern  was  as  fol‐
lows: the investigators emphasized, ad nauseum, that in or‐
der  to  be  “okay”  to  “get  things  over  with”  to  be  “set  free” 
Dassey had to be “honest.” Yet throughout the interrogation 
it  became  clear  that  “honesty”  meant  those  things  that  the 
investigators  wanted  Dassey  to  say.  Whenever  Dassey  re‐
ported  a  fact  that  did  not  fit  with  the  investigators’  theory, 
he was chastised and told that he would not be “okay” un‐
less he told the truth. And this pattern continued until Das‐
sey finally voiced what the investigators wanted him to say, 
No. 16‐3397                                                         29

seemingly  by  guessing,  or  the  investigators  fed  him  the  in‐
formation  they  wanted.  Once  he  spoke  “correctly,”  the  in‐
vestigators  anchored  the  story  by  telling  Dassey,  “now  we 
believe  you”  to  signal  to  him  that  this  was  the  version  that 
would  allow  him  to  be  “okay,”  or  “set  him  free.”  By  doing 
this—by linking promises to the words that the investigators 
wanted  to  hear,  or  allowing  Dassey  to  avoid  confrontation 
by  telling  the  investigators  what  they  wanted  to  hear—the 
confession  became  a  story  crafted  by  the  investigators  in‐
stead of by Dassey. And, as we will see, it was a confession 
that therefore cannot not be viewed as voluntary. 
    In this case the analysis of 2254(d)(1) and 2254(d)(2) over‐
lap. The state court unreasonably applied the rule requiring 
it to consider the totality of the circumstances to the facts of 
the  case,  and  those  were  the  very  same  facts  that  the  state 
court determined unreasonably. 
   B.  Voluntariness in confessions. 
       1.  The constitutional requirement of voluntariness. 
     False  confessions  are  anathema  to  the  judicial  process. 
They  are  not  beneficial  to  the  prosecutor  whose  goal  is  to 
find,  punish,  and  incapacitate  the  actual  criminal,  they  are 
not beneficial to grieving relatives and friends who want to 
bring  justice  to  the  perpetrator  of  a  crime,  and,  of  course, 
they are of no benefit to a wrongfully accused defendant. For 
these reasons it is obvious why coercive tactics that lead to a 
false  confession  would  be  an  affront  to  our  judicial  system. 
But the use of involuntary confessions violates the Constitu‐
tion even when they are confessions of truth (where, in fact, 
it  is  possible  to  know  such  a  thing).  “The  aim  of  the  re‐
quirement  of  due  process  is  not  to  exclude  presumptively 
30                                                      No. 16‐3397 

false evidence, but to prevent fundamental unfairness in the 
use of evidence, whether true or false.” Colorado v. Connelly, 
479  U.S.  157, 167 (1986) (citing  Lisenba  v. California,  314  U.S. 
219, 236 (1941)). The Supreme Court has long held that “cer‐
tain interrogation techniques, either in isolation or as applied 
to  the  unique  characteristics  of  a  particular  suspect,  are  so 
offensive  to  a  civilized  system  of  justice  that  they  must  be 
condemned under the Due Process Clause of the Fourteenth 
Amendment.” Miller  v.  Fenton,  474  U.S.  104,  109  (1985)  (cit‐
ing Brown v. Mississippi, 297 U.S. 278 (1936)). Coerced confes‐
sions  also  violate  the  Fifth  Amendment’s  right  against  self‐
incrimination.  Withrow  v.  Williams,  507  U.S.  680,  688  (1993). 
As  the  Supreme  Court  noted,  “‘[A]  criminal  law  system 
which  comes  to  depend  on  the  confession  will,  in  the  long 
run,  be  less  reliable  and  more  subject  to  abuses  than  a  sys‐
tem  relying  on  independent  investigation.”  Berghuis  v. 
Thompkins,  560  U.S.  370,  403–04  (2010)  (internal  citations 
omitted).  
    “[T]he ultimate issue of ‘voluntariness’ is a legal question 
requiring  independent  federal  determination.”  Arizona v.
Fulminante, 499 U.S. 279, 287 (1991); Miller v. Fenton, 474 U.S. 
at 110. And under the AEDPA, this court must ask whether 
the  Wisconsin  appellate  court’s  decision  concluding  that 
Dassey’s  confession  was  not  involuntary  “was  contrary  to, 
or  involved  an  unreasonable  application  of,  clearly  estab‐
lished  Federal law,  as determined by  the  Supreme Court of 
the  United  States,”  (28  U.S.C.  §  2254(d)(1);  Bobby  v.  Dixon, 
565 U.S. 23, 27, (2011)), or whether it was based on an unrea‐
sonable  determination  of  the  facts  in  light  of  the  evidence 
presented  in  the  state  court  proceeding.  28  U.S.C. 
§ 2254(d)(2).  
No. 16‐3397                                                     31

       2.  The risks of coercion on voluntariness. 
   Historically,  courts  have  looked  at  traditional  modes  of 
coercion  in  evaluating  whether  the  defendant  voluntarily 
confessed—that is, whether the suspect was tortured, beaten, 
or deprived of sleep, food or water. The Supreme Court and 
the  community  of  experts  on  confessions  have  long  recog‐
nized,  however,  that  psychological  coercion  can  be  as  pow‐
erful a tool as physical coercion. Fulminante, 499 U.S. at 287.  
       The primary cause of police‐induced false con‐
       fessions  is  the  use  of  psychologically  coercive 
       police  interrogation  methods.  These  include 
       methods that were once identified with the old 
       “third  degree,”  such  as  deprivation  (of  food, 
       sleep,  water,  or  access  to  bathroom  facilities, 
       for  example),  incommunicado  interrogation, 
       and  extreme  induced  exhaustion  and  fatigue. 
       Since  the  1940s,  however,  these  techniques 
       have become rare in domestic police interroga‐
       tions.  Instead,  when  today’s  police  interroga‐
       tors  employ  psychologically  coercive  tech‐
       niques,  they  usually  consist  of  implicit  or  ex‐
       plicit  promises  of  leniency  and  implicit  or  ex‐
       plicit  threats  of  harsher  treatment  in  combina‐
       tion  with  other  interrogation  techniques  such 
       as  accusation,  repetition,  attacks  on  denials, 
       and false evidence ploys. 
Jon  B.  Gould  &  Richard  A.  Leo,  One  Hundred  Years  Later: 
Wrongful Convictions After A Century of Research, 100 J. Crim. 
L. & Criminology 825, 846 (2010).  
32                                                            No. 16‐3397 

    In closing arguments at trial, the state argued that “peo‐
ple  who  are  innocent  don’t  confess.”  R.  19‐23  at  144.  We 
know, however, that innocent people do in fact confess and 
do so with shocking regularity. The National Registry of Ex‐
onerations  has  collected  data  on  1,994  exonerations  in  the 
United  States  since  1989  (as  of  February  26,  2017),  and  that 
data includes 227 cases of innocent people who falsely con‐
fessed.5  This  research  indicates  that  false  confessions  (de‐
fined  as  cases  in  which  indisputably  innocent  individuals 
confessed to crimes they did not commit) occur in anywhere 
from 15‐24% of wrongful convictions cases. Samuel Gross & 
Michael  Shaffer,  Exoneration  in  the  United  States,  1989‐2012: 
Report by the National Registry of Exonerations, 60.6 
           3.  The  heightened  risks  of  coercion  for  youth  and 
               the intellectually disabled. 
   Nowhere is the risk of involuntary and false confessions 
higher  than  with  youth  and  the  mentally  or  intellectually 
disabled.  It  is  for  this  reason  that  the  Supreme  Court  has 
cautioned  courts  to  exercise  “special  caution”  when  as‐

                                                 
5 The   National  Registry  of  Exonerations,  False  Confessions, 
http://www.law.umich.edu/special/exoneration/Documents/Exoneration
s in_2016.pdf  at p.3; and  
http://www.law.umich.edu/special/exoneration/Pages/false‐confessions‐
.aspx. 
The registry defines exoneration based on specific criteria available at  
http://www.law.umich.edu/special/exoneration/Pages/glossary.aspx. The 
summary  definition  is  as  follows:  an exoneration occurs  when  a  person 
who has been convicted of a crime is officially cleared based on new evi‐
dence of innocence. Id.  
6  https://www.law.umich.edu/special/exoneration/Documents/  exonera‐
tions_us_1989_2012_full_report.pdf.   
No. 16‐3397                                                           33

sessing  the  voluntariness  of juvenile  confessions.  J.D.B.,  564 
U.S. at 269; In re Gault, 387 U.S. at 45; Gallegos, 370 U.S. at 53–
54, (1962); Haley, 332 U.S. at 599–601.  
           Indeed, the pressure of custodial interrogation 
           is so immense that it “can induce a frightening‐
           ly  high  percentage  of  people  to  confess  to 
           crimes  they  never  committed.”  That  risk  is  all 
           the  more  troubling—and  recent  studies  sug‐
           gest,  all  the  more  acute—when  the  subject  of 
           custodial interrogation is a juvenile.  
J.D.B.,  564  U.S.  at  269  (internal  citations  omitted).  In  one  of 
the seminal juvenile coerced‐confession cases, the Court not‐
ed that interrogators must treat minors more carefully when 
questioning  them  as  “[t]hat  which  would  leave  a  man  cold 
and  unimpressed  can  overawe  and  overwhelm  a  lad  in  his 
early teens.” Haley, 332 U.S. at 599.  
    As  the  amicus  curiae  and  related  articles  demonstrate, 
data  supports  the  Supreme  Court’s  admonition  for  special 
care.  A  survey  of  false  confession  cases  from  1989–2012 
found that 42% of exonerated defendants who were younger 
than 18 at the time of the crime confessed, as did 75% of ex‐
onerees  who  were  mentally  ill  or  mentally  retarded,  com‐
pared  to  8%  of  adults  with  no  known  mental  disabilities. 
Samuel  Gross  &  Michael  Shaffer,  Exoneration  in  the  United 
States, 1989‐2012: Report by the National Registry of Exoner‐
ations,  58.7  Overall,  one  sixth  of  the  exonerees  were  juve‐
niles, mentally disabled, or both, but they accounted for 59% 
of false confessions. Id. In another study of those exonerated 
                                                 
7  https://www.law.umich.edu/special/exoneration/Documents/  exonera‐
tions_us_1989_2012_full_report.pdf.   
34                                                        No. 16‐3397 

by  DNA,  juveniles  accounted  for  one  third  of  all  false  con‐
fessions. Brandon  L.  Garrett,  The  Substance  of  False  Confes‐
sions, 62 Stan. L. Rev. 1051, 1094 (2010). Indeed, age and in‐
tellectual disability are the two most commonly cited charac‐
teristics  of  suspects  who  confess  falsely.  Samuel  R.  Gross, 
Kristen Jacoby, Daniel J. Matheson, and Nicholas Montgom‐
ery, Exonerations  in  the  United  States  1989  through  2003, 
95 J. Crim.  L.  &  Criminology 523,  545  (2005).8  Dassey  suf‐
fered under the weight of both youth and intellectual deficit 
and  thus  the  state  court  was  required,  by  a  long  history  of 
Supreme Court precedent, to assess the voluntariness of his 
confession  with  great  care,  yet  the  state  appellate  court  did 
not do so. Although it mentioned Dassey’s age and low IQ it 
never  made  any  assessment  about  how  the  interrogation 
techniques  could  have  affected  a  person  with  these  charac‐
teristics.  
           4.  The totality of the circumstances requirement for 
               assessing voluntariness. 
    There is no magic formula or even an enumerated list for 
assessing  the  voluntariness  of  a  confession.  Such  an  assess‐
ment depends, instead, upon the totality of the circumstanc‐
es.  Withrow,  507  U.S.  at  693;  Schneckloth  v.  Bustamonte,  412 
U.S. 218, 226 (1973). An incriminating statement is voluntary 
“if, in the totality of circumstances, it is the product of a ra‐
tional  intellect  and  free  will  and  not  the  result  of  physical 
abuse, psychological intimidation, or deceptive interrogation 
tactics that have overcome the defendant’s free will.” Carrion 
v.  Butler,  835  F.3d  764,  775  (7th  Cir.  2016).  Police  conduct 
                                                 
8 http://scholarlycommons.law.northwestern.edu/jclc/vol95/iss2/5. 

 
No. 16‐3397                                                           35

may be unduly coercive because of the inherent nature of the 
conduct itself or because “in the particular circumstances of 
the case, the confession is unlikely to have been the product 
of a free and rational will.” Miller v. Fenton, 474 U.S. at 110. 
“The admissibility of a confession turns as much on whether 
the  techniques  for  extracting  the  statements,  as  applied  to 
this suspect, are compatible with a system that presumes in‐
nocence and assures that a conviction will not be secured by 
inquisitorial  means  as  on  whether  the  defendant’s  will  was 
in fact overborne.” Id. at 116 (emphasis in original). In short, 
a court must look at the interplay between the characteristics 
of the defendant and the nature of the interrogation. A sim‐
ple recitation of each, as the state appellate court did here, is 
not sufficient. 
    Factors  that  courts  consider  as  part  of  the  totality  of  the 
circumstances include the length of the interrogation, its lo‐
cation,  its  continuity,  the  defendant’s  maturity,  education, 
physical  condition,  mental  health,  and  whether  the  police 
advised the defendant of his right to remain silent and have 
counsel present. Withrow, 507 U.S. at 693–94. In juveniles, as 
we  have  noted,  the  evaluation  of  the  totality  of  the  circum‐
stances  “includes  evaluation  of  the  juvenile’s  age,  experi‐
ence,  education,  background,  and  intelligence,  and  into 
whether he has the capacity to understand the warnings giv‐
en  him,  the  nature  of  his  Fifth  Amendment  rights,  and  the 
consequences of waiving those rights.” Fare, 442 U.S. at 725); 
see also Murdock, 846 F.3d at 209; Hardaway, 302 F.3d at 762. 
   The state appellate court did not give Dassey’s confession 
the  consideration  required  when  evaluating  the  voluntari‐
ness of a confession of an intellectually disabled juvenile. 
36                                                      No. 16‐3397 

       5.  Cases  as  guideposts  for  a  voluntariness  assess‐
           ment. 
   By surveying the Supreme Court cases on the voluntari‐
ness  of  juvenile  confessions  one  can  see  how  much  the 
unique characteristics of both the defendant and the interro‐
gation  play  into  the  assessment  of  voluntariness.  For  this 
reason,  other  cases  can  only  act  as  broad  guideposts.  “De‐
termination  of  whether  a  statement  is  involuntary  requires 
more than a mere color‐matching of cases. It requires careful 
evaluation  of  all  the  circumstances  of  the  interrogation.” 
Mincey v. Arizona, 437 U.S. 385, 401 (1978) (internal citations 
omitted).  
    For  example,  in  Haley,  the  Supreme  Court  held  that  the 
methods  used  in  obtaining  the  confession  of  a  fifteen‐year‐
old  boy  could  not  be  squared  with  the  due  process  com‐
manded  by  the  Fourteenth  Amendment.  Haley,  332  U.S.  at 
599.  Haley  was  arrested  at  midnight  and  interrogated  for 
five straight hours by six officers in relays, after which time 
he  confessed  without  being  told  his  rights.  Id.  He  was  then 
informed of his rights and signed a written confession. Only 
after another three days of isolation did the police allow him 
access  to  his  parents  or  a  lawyer.  Id.  That  confession,  the 
court found, could not be deemed voluntarily made.  
    Likewise for fourteen‐year‐old Robert Gallegos, who was 
picked up by the police for assault and robbery and immedi‐
ately  admitted  to  a  crime.  Gallegos,  370  U.S.  at  50.  He  was 
locked in juvenile hall for five days without access to a law‐
yer or his parents, despite his mother’s attempts to see him, 
after  which  time  he  signed  a  confession.  Id.  The  court  con‐
cluded that a fourteen year old in those circumstances would 
No. 16‐3397                                                       37

have had no way to know what the consequences of his con‐
fession were without advice as to his rights. Id. at 54.  
    In  contrast,  in  Fare,  a sixteen‐year‐old  with  rather  exten‐
sive  prior  experience  in  the  criminal  system  confessed  to 
murder after being informed of his Miranda rights. Fare, 442 
U.S.  at  709–11.  The  Supreme  Court  found  that  “there  is  no 
indication  that  he  was  of  insufficient  intelligence  to  under‐
stand  the  rights  he  was  waiving,  or  what  the  consequences 
of that waiver would be. He was not worn down by improp‐
er interrogation tactics or lengthy questioning or by trickery 
or deceit.” Id. at 726–27. And therefore, based on the totality 
of  the  circumstances,  the  confession  was  not  coerced  and 
thus admissible. Id. at 727. 
    The cases from this circuit also demonstrate how we have 
applied Supreme Court precedent to determine the reasona‐
bleness  of  a  state  court’s  determination  of  voluntariness. 
Derrick Hardaway was only fourteen years old when the po‐
lice roused him from his sleep at 8:00 a.m., and took him to 
the police station without his parents. Hardaway, 302 F.3d at 
760.  He  was  not  handcuffed  and  remained  in  an  unlocked 
interrogation room until he was interviewed at 10:30 am and 
then  interrogated  for  six  hours,  given  a  break  for  a  few 
hours, and then interrogated again for another four hours. A 
youth  advocate  joined  the  interrogation  but  never  once 
spoke up to aid Hardaway. A clearly torn panel of this court 
could  not  find  that  the  state  appellate  court  erred  when  it 
held  that  the  confession  was  voluntary,  even  if  we  might 
have  come  to  a  different  conclusion  had  we  been  deciding 
the matter ourselves in the first instance. 
       There  is  no  doubt  that  Hardaway’s  youth,  the 
       lack of a friendly adult, and the duration of his 
38                                                       No. 16‐3397 

       interrogation  are  strong  factors  militating 
       against  the  voluntariness  of  his  confession;  in‐
       deed, it seems to us that on balance the confes‐
       sion of a 14–year–old obtained in those circum‐
       stances may be inherently involuntary.  
Id.  at  767.  Nevertheless,  we  concluded,  the  state  court  had 
considered the relevant factors and because “the weighing of 
factors under the totality of circumstances test is a subject on 
which  reasonable  minds  could  differ,”  we  could  not  hold 
that  the  state  court  had  been  unreasonable.  Id.  The  state 
court, we  explained,  noted that the officers  did not  psycho‐
logically  trick  the  defendant  or  misrepresent  evidence,  but 
rather  Hardaway  confessed  after  being  confronted  with 
truthful  contradictory  evidence.  The  state  court  carefully 
considered  Hardaway’s  nineteen  previous  encounters  with 
law enforcement, the fact that the police not only read Hard‐
away  his  rights  but  that  Hardaway  was  able  to  articulate 
them  back  in  his  own  words,  and  that  Hardaway  did  not 
have any mental incapacity or other mental infirmities. Id. at 
767–78. Thus the state court seemed to have considered suf‐
ficiently the interaction between Hardaway’s limitations and 
the interrogation.  
   Similarly,  in  Carter  v.  Thompson,  690  F.3d  837,  844  (7th 
Cir.  2012),  despite  the  fact  that  we  were  “unsettled”  that  a 
16‐year‐old  was  in  the  police  station  for  fifty‐five  hours 
without  a  blanket,  pillow,  change  of  clothes,  or  access  to  a 
shower,  and  without  being  told  she  could  leave,  we  could 
not find that the state courts had been unreasonable in find‐
ing that her confession was voluntary. Id. The state court had 
considered  all  of  these  factors,  along  with  the  fact  that  the 
police  read  Carter  her  rights,  her  parents  were  with  her  for 
No. 16‐3397                                                           39

two  of  her  three  confessions,  and  her  confession  occurred 
impromptu, as she was on her way to the bathroom. Id.  
    Finally,  in  Etherly  v.  Davis,  619  F.3d  654,  662  (7th  Cir. 
2010), as amended on denial of reh’g and reh’g en banc (Oct. 15, 
2010),  we  reversed a district court  grant of  a writ of habeas 
corpus,  disagreeing  with  the  lower  court’s  assessment  that 
the  Illinois  appellate  court  had  not  properly  addressed  and 
considered  all  of  the  relevant  factors  in  its  analysis,  noting 
that  reasonable  jurists  could  disagree  about  the  weight  to 
assign to each factor. Id. The Illinois appellate court, we con‐
cluded,  evaluated  and  discussed  the  importance  of  the  de‐
fendant’s  age,  whether  a  friendly  adult  was  present,  his  in‐
tellectual  disability,  lack  of  criminal  background,  whether 
police  engaged  in  physical  or  psychological  coercion,  and 
the  defendant’s  assertion  that  he  understood  his  Miranda 
rights. Id.  at 662. And  despite agreeing that  the state appel‐
late  court  had  been  unreasonable  in  concluding  that  a  fif‐
teen‐year‐old,  with  no  prior  criminal  experience,  should  be 
expected to seek the advice of a youth officer, this court con‐
cluded  that  this  “lone  error  is  not  of  such  magnitude  as  to 
result  in  an  unreasonable  application  of  Supreme  Court 
precedent under AEDPA.” Id. at 662–63.  
    In  general,  our  cases  demonstrate  that  we  show  great 
deference  to  state  court  adjudications  where  it  is  clear  that 
the  state  court  considered  the  totality  of  the  circumstances 
cumulatively,  in  light  of  the  defendant’s  age  and  intellect, 
and without omitting or overlooking relevant factors bearing 
on  the  voluntariness  of  a  juvenile  confession.  Murdock,  846 
F.3d  at  210–11;  Gilbert  v.  Merch.,  488  F.3d  780,  794  (7th  Cir. 
2007);  Ruvalcaba  v.  Chandler,  416  F.3d  555,  561–62  (7th  Cir. 
2005). 
40                                                           No. 16‐3397 

     Unlike  in  the  cases  above,  where  the  state  court  suffi‐
ciently  considered  a  totality  of  the  circumstances,  as  cases 
like Fare and Carter require (Fare, 442 U.S. at 725; Carter, 690 
F.3d at  843), we see no similar evidence that  the  state court 
did  so  in  Dassey’s  case.  For  example,  despite  the  Supreme 
Court’s emphasis on the importance of access to an adult al‐
ly  in  Gallegos,  the  Wisconsin  state  court  in  this  case  never 
discussed the fact that Dassey was alone, other than to note 
that  “Dassey’s  mother,  Barbara  Janda,  agreed  to  the  second 
interview but declined the offer to accompany Dassey.” State 
v. Dassey, 2013 WL 335923 at *1.9  
    Moreover, in this case, in comparison to Fare and Harda‐
way  (Fare,  442  U.S.  at  725;  Hardaway,  302  F.3d  at  767),  the 
state  appellate  court  did  not  view  interrogation  techniques 
as a totality factor overlaid with Dassey’s age and intellect. It 
merely  looked  at  the  investigators’  comments  in  isolation 
and  opined,  as  it  would  with  an  adult  of  ordinary  intelli‐
gence, that “[a]s long as investigators’ statements merely en‐
courage  honesty  and  do  not  promise  leniency,  telling  a  de‐
fendant that cooperating would be to his or her benefit is not 
coercive conduct.” State v. Dassey, 2013 WL 335923 at *2.  
    And unlike in Etherly where the state court made a single 
error—unreasonably concluding that the absence of a youth 
officer was inconsequential (Etherly, 619 F.3d at 662–63)—the 
state  court’s  error  here  was  not  a  solitary  one,  but  rather  a 
failure  of  the  very  essence  of  Supreme  Court  precedent  re‐


                                                 
9 As described in the facts, Janda claimed she was cajoled out of sitting in 

the interview. R. 19‐30 at 155. She remained instead, in the waiting room 
of the police station. 
No. 16‐3397                                                              41

quiring  a  court  to  consider  the  totality  of  the  circumstances 
and to consider juvenile confessions with special caution.  
     Where a determination of voluntariness is so outside the 
realm of reasonableness, a federal court may grant the writ, 
as  it  did  in  A.M.  v.  Butler,  360  F.3d  787,  801  (7th  Cir.  2004). 
The  court  in  A.M.  recognized  that  “[e]ven  in  the  context  of 
federal  habeas,  deference  does  not  imply  abandonment  or 
abdication  of  judicial  review.  Deference  does  not  by  defini‐
tion preclude relief.” Id. (citing Miller–El v. Cockrell, 537 U.S. 
at 340). And it concluded that the confession of an inexperi‐
enced  10‐year‐old  who  had  no  adult  advocate  was  simply 
not  reliable  where  the  detective  continually  challenged  the 
boy’s statements and accused him of lying—a legitimate in‐
terrogation  technique  in  adults,  but  one  likely  to  lead  a 
young boy to confess to anything. A.M., 360 F.3d at 800–01. 
And  in  fact,  that  is  just  what  occurred  in  this  case—
detectives  continually  challenged  Dassey’s  statements  and 
accused  him  of  lying  until,  as  we  will  describe,  his  confes‐
sion became a litany of inconsistencies—shirts that changed 
color, fires that began and ended at different times, garbage 
bags  that  sat  in  burning  fires  without  melting,  trucks  that 
were  seen  in  garages  and  then  not  seen  in  garages,  bloody 
crime  scenes  without  a  trace  of  blood  remaining,  metal 
handcuffs that left no marks on the bed posts, etc. But again 
we emphasize that because of the requirements of the totali‐
ty of the circumstances, these cases provide only the broad‐
est  of  guidelines  on  determining  voluntariness,  see  Mincey, 
437 U.S. at 401, and our full analysis of the voluntariness of 
the confession, toward the end of this opinion, will  demon‐
strate why no reasonable court could have come to the con‐
clusion  that  Dassey’s  confession  was  voluntary.  As  will  be‐
come clear through the entirety of this opinion, we can point 
42                                                       No. 16‐3397 

to no solitary statement, factor, or interrogation question that 
rendered  Dassey’s  confession  involuntary  (although  there 
were certainly some individual leading questions that came 
close), but rather it was death by a thousand cuts. Because of 
the cumulative effect of these coercive techniques—the lead‐
ing, the fact‐feeding, the false promises, the manipulation of 
Dassey’s desire to please, the physical, fatherly assurances as 
Wiegert  touched  Dassey’s  knee  etc.—no  reasonable  court 
could have any confidence that this was a voluntary confes‐
sion.  
       6.  No single factor is determinative. 
           a.  Courts  must  pay  close  attention  to  voluntariness 
               when the defendant has no adult ally present. 
    As we have now concluded, the totality test prohibits any 
one  factor  from  being  determinative  of  voluntariness.  Mur‐
dock, 846 F.3d at 209. Some courts, including this one, never‐
theless  have  found  particularly  distressing  the  idea  of  mi‐
nors  waiving  rights  and  confessing  without  an  adult  ally 
present. Those courts therefore have toyed with the idea of a 
per  se  rule  that  children  under  a  certain  age  cannot  waive 
rights  or  make  a  voluntary  confession  without  a  parent, 
guardian, or legal representative present. See e.g., Hardaway, 
302  F.3d  at  764.  Our  conclusion  in  Hardaway,  however,  was 
that there is no support in clearly established federal law for 
such a per se rule where Supreme Court precedent has been 
clear  that  courts  instead  must  base  their  assessment  on  the 
“totality  of  the  circumstances.”  Id.  (citing  Fare,  422  U.S.  at 
726).  “Youth,”  we  concluded,  “remains  a  critical  factor  for 
our consideration, and the younger the child the more care‐
fully  we  will  scrutinize  police  questioning  tactics  to  deter‐
mine if excessive coercion or intimidation or simple immatu‐
No. 16‐3397                                                         43

rity that would not affect an adult has tainted the juvenile’s 
confession.”  Hardaway,  302  F.3d  at  765.  See  also,  J.D.B.  v. 
North Carolina, 564 U.S. 261,  269,  280  (2011); In re Gault, 387
U.S. at 45. 
    The  state  appellate  court  applied  no  extra  care  to  Das‐
sey’s  confession  based  on  his  lack  of  an  adult  advocate. 
Youth was not a “critical factor” in its analysis; indeed it was 
not a factor at all. It did not consider the interrogation tech‐
niques  in  light  of  Dassey’s  lack  of  an  adult  advocate  nor 
acknowledge  how  Dassey’s  clear  confusion  during  parts  of 
the  interview  could  have  been  aided  by  an  adult  ally  who 
might  have  noticed  Dassey’s  confusion  and  the  manipula‐
tion.  It  did  not  mention  how,  immediately  after  Dassey’s 
mother came to his side, he suddenly realized that the inves‐
tigators “got to my head,” and he worried that he would be 
caught  in  a  lie—having  confessed  to  a  crime  he  did  not 
commit.  He  asks  his  mother,  “What’d  happen  if  he  says 
something his story’s different. Wh‐he says he, he admits to 
doing  it?  …  Like  if  his  story’s  different,  like  I  never  did 
nothin’ or somethin.’” R. 19‐25 at 148.  
           b.  Courts  must  pay  close  attention  to  voluntariness 
               when  manipulative  interrogation  techniques  are 
               used,  particularly  on  the  young  and  intellectually 
               challenged.  
    Psychologically  manipulative  interrogation  techniques, 
likewise, are not per se coercive, but among the circumstanc‐
es that a court must evaluate in total to determine whether a 
particular  defendant’s  free  will  has  been  overcome.  To  be 
clear, many manipulative interrogation techniques, in and of 
themselves, are not unconstitutional. “Trickery, deceit, even 
impersonation  do  not  render  a  confession  inadmissible.” 
44                                                       No. 16‐3397 

United States v. Villalpando, 588 F.3d 1124, 1128 (7th Cir. 2009) 
(citing U.S. v. Kontny, 238 F.3d 815, 817 (7th Cir. 2001)). The 
law permits the police to “pressure and cajole, conceal mate‐
rial  facts,  and  actively  mislead—all  up  to  limits.”  United 
States  v.  Rutledge,  900  F.2d  1127,  1131  (7th  Cir.  1990).  That 
limit is exceeded, however, when the government gives the 
suspect  information  that  destroys  his  ability  to  make  a  ra‐
tional choice “for example by promising him that if he con‐
fesses he will be set free.” Aleman v. Vill. of Hanover Park, 662 
F.3d 897, 906 (7th Cir. 2011). And, as we describe further be‐
low,  those  limits  depend  on  the  characteristics  of  the  de‐
fendant. False promises that a suspect will be treated lenient‐
ly by the courts, we have noted, have “the unique potential 
to make a decision to speak irrational and the resulting con‐
fession  unreliable  …  because  of  the  way  it  realigns  a  sus‐
pect’s incentives during interrogation.” Villalpando, 588 F.3d 
at  1128;  United  States  v.  Montgomery,  555  F.3d  623,  629  (7th 
Cir.  2009) (“a false promise of leniency  may be sufficient to 
overcome  a  person’s  ability  to  make  a  rational  decision 
about  the  courses  open  to  him.”).  See  also  United  States  v. 
Nichols,  847  F.3d  851,  857  (7th  Cir.  2017)  (“a  government 
agent’s false promise of leniency may render a statement in‐
voluntary.”); Montgomery, 555 F.3d at 629 (“[g]iven the right 
circumstances, a false promise of leniency may be sufficient 
to  overcome  a  person’s  ability  to  make  a  rational  decision 
about the courses open to him.”); Hadley v. Williams, 368 F.3d 
747,  749 (7th Cir.  2004) (police may not  extract a confession 
in exchange for a false promise to set the defendant free). 
No. 16‐3397                                                                 45

     We attach no nefarious purposes to the investigators who 
were  using  established  interrogation  techniques.10  And,  in 
any  event,  the  investigator’s  purpose  or  subjective  view  of 
the  coercive  nature  of  the  interrogation  is  not  relevant.  It  is 
how  those  interrogation  techniques  interact  with  the  de‐
fendant’s characteristics that determines the voluntariness of 
a confession. A seasoned criminal who has volleyed with in‐
terrogators  many  times  before may  not  be  swayed  at  all  by 
an  explicit  but  false  claim  of  leniency,  but  a  young,  unso‐
phisticated juvenile might believe, with just the slightest hint 
of  an  offer  of  leniency,  that  if  he  confesses  to  murder “God 
and the police would forgive him and he could go home in 
time for his brother’s birthday party.” A.M., 360 F.3d at 794.  
    The Constitution requires that a confession be voluntarily 
given. The dissent criticizes the panel opinion for relying on 
the  subjective  perception  of  a  defendant  in  determining  the 
voluntariness  of his  confession, but this is, in fact, what  the 
totality  of  the  circumstances  test  requires.  A  thirty‐year‐old 
with a law degree would not believe a police officer’s assur‐
ance  that  if  he  confesses  to  murder  he  will  go  punishment 
free,  but  yet  the  ten‐year‐old,  A.M.  did  just  that.  Id.  A  con‐
sideration  of  the  totality  of  the  circumstances  requires  the 
                                                 
10 Apparently these techniques are not still de rigueur, as Dassey’s inter‐

rogation is now used as a “what not to do” in at least one certified inter‐
rogation  course.  See  Brief  of  Amici  Curiae,  Juvenile  Law  Center,  Wick‐
lander‐Zulawski  &  Associates,  Inc.  and  Professor  Brandon  Garrett,  In 
Support  of  Appellee  and  Affirmance,  at  p.  5–6  (citing  https://www.w‐
z.com/2016/08/19/netflixs‐making‐a‐murderer‐involuntary‐confession‐
an‐interrogators‐perspective/#comment‐1266).  Of  course  our  considera‐
tion  of  the  constitutionality  of  the  interrogation  does  not  hinge  on 
whether  companies  teaching  these  courses  believe  the  technique  to  be 
effective or proper. 
46                                                      No. 16‐3397 

court to consider “whether the techniques for extracting the 
statements, as applied to this suspect, are compatible with a 
system  that  presumes  innocence  and  assures  that  a  convic‐
tion will not be secured by inquisitorial means as on whether 
the defendant’s will was in fact overborne.” Miller v. Fenton, 
474 U.S. at 116 (emphasis added). We need not accept a de‐
fendant’s  after‐the‐fact  proclamation  of  a  lack  of  voluntari‐
ness, but the totality of the circumstances framework allows 
a court to consider the evidence about the defendant’s ability 
to  comprehend  and  contemporaneous  evidence  of  what  he 
actually  did  or  did  not  understand.  If  the  Constitution  re‐
quires that a confession be voluntary, then it can only be so if 
the particular defendant sitting in the interrogation was not, 
in fact, coerced.  
     In other words, the totality of the circumstances test dic‐
tates  that  coercive  interrogation  on  the  one  hand,  and  sus‐
pect  suggestibility,  on  the  other,  are  on  inverse  sliding 
scales—the more vulnerable or suggestible a suspect, the less 
coercion it  will take  to overcome her  free will. This is not a 
statement of a new test,  but rather the logical  conclusion of 
the  totality  of  the  circumstances  review  itself.  Therefore,  to 
determine whether a promise is coercive as a legal matter, a 
court  cannot  consider  the  promise  alone,  but  rather  the 
promise  in  conjunction  with  the  characteristics  of  the  sus‐
pect.  Again,  the  Supreme  Court’s  seminal  case  advises, 
“[t]hat which would leave a man cold and unimpressed can 
overawe and overwhelm a lad in his early teens.” Haley, 332 
U.S. at 599. And the Supreme Court precedent requires low‐
er  courts  to  consider  interrogation  techniques  as  applied  to 
the particular defendant at hand. Miller v. Fenton, 474 U.S. at 
116. 
No. 16‐3397                                                         47

    The  dissent  accuses  us  of  redefining  what  counts  as  a 
false  promise  of  leniency,  noting  statements  by  the  police 
that  passed  muster  with  courts  in  other  cases.  The  point  of 
the  totality  test,  however,  is  not  to  evaluate  any  promise  of 
leniency in isolation, but rather in light of the specific charac‐
teristics of the defendant, that is, “as applied to this suspect.” 
Id. (emphasis added). The career criminal will not interpret a 
promise  in  the  same manner  as  an  inexperienced  and  intel‐
lectually  disabled  teen.  The  state  court,  however,  did  not 
view the coerciveness of the interrogation techniques in light 
of  Dassey’s  personal  characteristics  as  the  totality  test  re‐
quires. 
    The  dissent  states  that  the  majority  decision  will  make 
police investigations “considerably more difficult,” and asks 
“what should police do the next time an investigation leads 
to a teenager with some intellectual challenge?” (post at 107). 
To  the  extent  that  the  result  makes  police  investigations 
more difficult, it is not because of any change we have made 
to the law, but rather because the Supreme Court requires a 
totality  of  the  circumstances  framework  that  gives  special 
caution to confessions of juveniles, the intellectually disabled 
and other defendants with vulnerable characteristics.  
    The  benefits  of  the  Supreme  Court’s  requirements  ex‐
pand  beyond  protecting  the  constitutional  rights  of  defend‐
ants. It is of no help to the advancement of justice and to re‐
moving  dangerous  killers  from  the  streets,  if  police  coerce 
confessions from innocent suspects. Teresa Halbach and her 
family are not served if the wrong defendant spends his life 
in  prison.  Teresa’s  family  deserves  to  know  that  the  police 
have found and incapacitated the right perpetrator—that no 
other family will be forced to grieve as they have because a 
48                                                        No. 16‐3397 

brutal killer remains at large. The answer to the dissent’s in‐
quiry about what police officers are to do in such a situation 
as  Dassey’s,  therefore,  comes  from  a  long  line  of  require‐
ments  that  courts  have  established  for  protecting  the  rights 
of  defendants  during  police  interrogations.  Specifically,  in 
such  a  case,  the  police  should,  as  the  Supreme  Court  re‐
quires,  ensure  that  such  a  suspect  “has  the  capacity  to  un‐
derstand  the  warnings  given  him,  the  nature  of  his  Fifth 
Amendment  rights,  and  the  consequences  of  waiving  those 
rights.” Fare, 442 U.S. at 725; see also Murdock, 846 F.3d at 209; 
Hardaway, 302 F.3d at 762. And a court reviewing a challenge 
to a confession must assess the totality of the circumstances 
to assure itself that the defendant voluntarily confessed. This 
the appellate court did not do.  
        7.  The state court in this case did not apply a totali‐
            ty of the circumstances test. 
    The  state  court  of  appeals  in  this  case  affirmed  the  trial 
court’s  determination  that  Dassey’s  confession  was  not  in‐
voluntary. Dassey v. Dittmann, 2013 WL 335923 at *2. As the 
last state court to speak to the issue, it is that court’s decision 
that  we  review.  Makiel,  782  F.3d  at  896.  As  set  forth  in  the 
fact  section  above,  after  noting  the  requirement  to  consider 
the  voluntariness  of  the  confession  using  the  totality  of  the 
circumstances  test,  the  state  appellate  court  addressed  the 
voluntariness of the confession in two short paragraphs. The 
first paragraph (¶ 6) consisted of a list of Dassey’s character‐
istics  and  some  general  characteristics  of  the  interrogation 
including:  Dassey’s  limited  intelligence,  the  comfortable  in‐
terrogation  room,  the  Miranda  warnings,  his  affect  during 
the  interview,  the  investigators’  normal  speaking  tones,  the 
lack of “hectoring, threats or promises of leniency,” the pleas 
No. 16‐3397                                                          49

for honesty, and the investigators’ attempts to build rapport. 
State  v.  Dassey,  2013  WL  335923  at  *2.  In  the  second  para‐
graph  (¶  7),  the  court  of  appeals  concluded  that  the  trial 
court’s finding of no coercion was not clearly erroneous. “As 
long  as  investigators  statements  merely  encourage  honesty 
and do not promise leniency,” the court reasoned, “telling a 
defendant that cooperating would be to his or her benefit is 
not  coercive  conduct.  Nor  is  professing  to  know  facts  they 
actually did not have.” Id. 
    Although the statements in this second paragraph are ac‐
curate  as  applied  to  an  adult  of  ordinary  intelligence,  they 
do not acknowledge the court’s obligation  to consider juve‐
nile confessions with caution and they do nothing to evalu‐
ate the totality of the circumstances. An evaluation requires 
that the court view the interrogation tactics in light of the de‐
fendant’s  situation  and  characteristics.  A  court  has  not  ap‐
plied the totality of the circumstances test simply by stating 
its name and by noting that, in the ordinary course of deal‐
ings,  a  police  officer  may  use  deceptive  techniques.  Apply‐
ing a rule of law does not require much, but it requires more 
than just parroting the words of the rule. 
    In addition to failing to consider the factors in light of the 
totality  of the circumstances, the state appellate court failed 
to  consider  some  key  factors  at  all,  even  individually.  The 
dissent correctly notes that a state court need not give all of 
its reasoning for its outcome. And the totality of the circum‐
stances does indeed give state courts a somewhat wide berth 
for their considerations. It is true that “[t]he more general the 
rule,  the  more  leeway  courts  have  in  reaching  outcomes  in 
case‐by‐case  determinations.”  Yarborough  v.  Alvarado,  541 
U.S.  652,  664  (2004).  But  the  generality  of  the  rule  does  not 
50                                                       No. 16‐3397 

mean  that  a  state  court  may  forsake  it  completely,  and  it 
does not eradicate the general notion that “The standard [for 
habeas  corpus  relief  is  demanding  but  not  insatiable  ...  def‐
erence  does  not  by  definition  preclude  relief.”  Miller–El  v. 
Dretke, 545 U.S. at 240.  
    If  the  totality  of  the  circumstances  standard  means  any‐
thing,  it  means  that  a  state  court  must,  at  a  bare  minimum, 
do what the rule requires and consider the totality of the cir‐
cumstances. A state court need not say much, but the less it 
says, the less a federal court can ascertain that the state actu‐
ally applied a totality of the circumstances evaluation.  
     And at the very least a court assessing the voluntariness 
of  a  juvenile’s  confession  must  evaluate  whether  deceptive 
interrogation  techniques  overcame  the  free  will  of  this  par‐
ticular  defendant.  Missing  entirely  from  the  state  appellate 
court’s  analysis  is  any  recognition  that  deception  that  is 
permissible  when  interrogating  the  average  adult  person  of 
ordinary  intelligence,  might  not  be  permissible  with  some‐
one of Dassey’s age and intellect. For example, the state ap‐
pellate  court  never  considered  whether  the  statement  “the 
truth will set you free” would be considered idiomatically or 
literally by someone of Dassey’s age and limitations. Indeed 
if taken literally, that statement is the exact kind of promise 
of  leniency  that  courts  generally  find  coercive.  Hadley,  368 
F.3d  at  749  (police  cannot  extract  a  confession  in  exchange 
for  a  false  promise  to  set  the  defendant  free);  Rutledge,  900 
F.2d at 1129 (same).  
   Nor  was  there  any  analysis  of  the  key  fact  that  Dassey 
had  no  adult  ally  with  him  during  the  interrogation.  Alt‐
hough not dispositive, it is one of the most critical factors in 
evaluating  voluntariness  of  juvenile  confessions.  Gallegos,
No. 16‐3397                                                        51
370 U.S. at 55; Hardaway, 302 F.3d at 765 (noting that absence 
of a friendly adult is not dispositive of involuntariness, but a 
key  factor  that  can  tip  the  balance  against  admission).  A 
friendly  adult  can  ensure  that  a  minor  defendant  can  make 
critical decisions, for example, like the decision to waive Mi‐
randa rights. See Hardaway, 302 F.3d at 764. She could ensure 
that police do not take advantage of a minor’s youth or men‐
tal  shortcomings.  U.S.  v.  Bruce,  550  F.3d  668,  673  (2008).  A 
friendly adult can level the playing field, help the child un‐
derstand what the consequences of his confession might be, 
and  help  him  understand  his  constitutional  rights.  Gilbert, 
488 F.3d at 791–92. 
    Had Dassey’s mother been present in the room with him, 
she  might  have  noticed  if  Dassey  were  guessing  as  to  an‐
swers,  alerted  him  to  the  consequences  of  incriminating 
himself,  reminded  her  son  that  the  investigators  were  not 
acting  as  his  friends  or  advocates,  and  helped  him  distin‐
guish between the actual truth and the information that the 
investigators were feeding him.  
    Obviously, we cannot know if she would have done any 
of these things, but we have one hint that she might have: At 
the end of the confession, after she was allowed to see Das‐
sey and after he said “they got to my head,” she immediate‐
ly  asked  the  investigators,  “Were  you  pressuring  him?” 
R. 19‐25  at  148.  As  we  described  above,  Dassey  became  an‐
chored and immediately realized, “They got to my head,” as 
soon  as  his  mother  entered  the  room.  R.  19‐25  at  148.  But 
whether  she  would  have  helped  Dassey  or  not,  it  confirms 
that  Dassey  had  no  protection  against  manipulation  by  the 
officers. The absence of Dassey’s mother or another friendly 
adult should have been a critical piece of the totality consid‐
52                                                     No. 16‐3397 

eration by the state court and it was not even mentioned in 
the  state  court’s  analysis  of  the  voluntariness  of  Dassey’s 
confession.  
    Finally,  the  state  appellate  court  did  not  consider  Das‐
sey’s suggestibility while assessing the coercive nature of the 
claim,  despite the fact that one  entire day of trial testimony 
consisted of experts assessing Dassey’s mental capacity and, 
in  particular,  his  suggestibility.  Given  the  instances  we  dis‐
cuss  below  of  investigators  steering  him  to  particular  an‐
swers, this was a critical oversight. 
    The directive from the Supreme Court to consider the to‐
tality  of  the  circumstances  ensures  that  this  particular  de‐
fendant voluntarily confessed. It is no use to note that telling 
a  defendant  that  cooperating  would  be  to  his  benefit  is  not 
per  se  coercive,  if  the  words  used  to  convey  that  notion 
sound like a promise of leniency to this particular defendant. 
Likewise,  falsely  claiming  to  have  knowledge  is  not  per  se 
coercive,  unless  it  is  used  in  a  manner  that  overcomes  the 
free will of this particular defendant. The state court did not, 
in any respect or manner, consider the interaction of the in‐
terrogation techniques with Dassey’s youth, intellectual limi‐
tations, suggestibility, lack of experience with the police, lack 
of a friendly adult, and naiveté.  
    In sum, there was no “totality” in this “totality of the cir‐
cumstances”  test  at  all.  There  was  no  assessment  of  the  cu‐
mulative  nature  of  the  interrogators’  promises,  no  assess‐
ment of the fact‐feeding in light of Dassey’s limited intellec‐
tual abilities, no assessment of the absence of a friendly adult 
who could protect Dassey and advocate for his interests, no 
assessment of Dassey’s confusion in response to many ques‐
tions, or his apparent desire to please the interrogators with 
No. 16‐3397                                                           53

his answers, no assessment of how his answers changed and 
why,  and  no  assessment  of  his  repeated  statements  that  he 
expected that, in return for his statements, he would be “set 
free”  to  return  to  school  at  the  conclusion  of  the  interroga‐
tion. It is not that the state court did not do enough; we can 
have no confidence that it considered the totality  of the cir‐
cumstances at all.  
    Although  different  courts  and  judges  might  disagree  as 
to “how much weight to assign each factor on facts similar to 
those  in  [any  Petitioner’s]  case”  (Etherly,  619  F.3d  at  662),  a 
reasonable  jurist  must,  in  fact,  consider  the  relevant  facts 
surrounding a confession, and consider their combined and 
cumulative  effect.  Id.  A  consideration  of  the  totality  of  the 
circumstances  requires  the  court  to  consider  “whether  the 
techniques  for  extracting  the  statements,  as  applied  to  this 
suspect,  are  compatible  with  a  system  that  presumes  inno‐
cence  and  assures  that  a  conviction  will  not  be  secured  by 
inquisitorial  means  as  on  whether  the  defendant’s  will  was 
in fact overborne.” Miller v. Fenton, 474 U.S. at 116 (emphasis 
added).  
    C.  The  voluntariness  of  Dassey’s  confession  analyzed 
        in light of the totality of the circumstances. 
    In  addition  to  failing  to  apply  a  totality  of  the  circum‐
stances  analysis  to  the  facts  of  this  case,  as  required  by  the 
Supreme  Court,  the  state  court  acted  unreasonably  when  it 
determined  that—given  the  totality  of  the  circumstances—
Dassey’s  confession  was  voluntary.  The  state  appellate 
court’s  finding  that  there  were  no  promises  of  leniency  or 
other  factors  that  overcame  Dassey’s  free  will  was  against 
the clear weight of the evidence. 28 U.S.C. § 2254 (d)(2); Ward 
v. Sternes, 334 F.3d 696, 704 (7th Cir. 2003).  
54                                                       No. 16‐3397 

     Thus § 2254 (d)(2) requires a federal court on habeas re‐
view  to  look  at  those  facts  to  determine  whether  the  state 
court proceedings “resulted in a decision that was based on 
an unreasonable determination of the facts in light of the ev‐
idence  presented  in  the  State  court  proceeding.”  Id.  Moreo‐
ver,  “[w]here  a  state  court’s  decision  is  unaccompanied  by 
an  explanation,  the  habeas  petitioner’s  burden  still  must  be 
met  by  showing  there  was  no  reasonable  basis  for  the  state 
court  to  deny  relief.”  Harrington  v.  Richter,  562  U.S.  86,  98 
(2011).  And  a  federal  court  reviewing  a  habeas  petition  un‐
der § 2254(d), “must determine what arguments or theories 
supported  or,  as  here,  could  have  supported,  the  state 
court’s decision; and  then it must ask whether it is possible 
fairminded  jurists  could  disagree  that  those  arguments  or 
theories are inconsistent with the holding in a prior decision 
of this Court.” Id. at 102. Such a determination does not turn 
habeas review to de novo review, as the dissent suggests. It is, 
to the contrary, precisely what the Supreme Court requires. 
Id.  Because  the  state appellate court’s  opinion failed  to  give 
any explanation other than a listing of Dassey’s characteris‐
tics and the circumstances of the interrogation, in reviewing 
the  reasonableness  of  the  determination  of  the  facts  in  light 
of  the  evidence  presented,  we  look  to  see  what  theories 
could have supported the state court’s conclusion.  
       1.  The message sent to Dassey: “The ‘truth’ is what 
           we want you to say, and that is what will set you 
           free.” 
    Dassey’s interview could be viewed in a psychology class 
as  a  perfect  example  of  operant  conditioning.  As  we  will 
demonstrate through myriad examples below, the theme set 
forth for Dassey was twofold, that “honesty is the only thing 
No. 16‐3397                                                          55

that will set you free,” R. 19‐25 at 17, and that honesty would 
appease the investigators, avoid conflict, and allow them to 
be  Dassey’s  “friend,”  to  “go  to  bat  for  [him]”  to  “be  in  his 
corner.” Id. at 16, 25. In other words, the key to walking out a 
free  person,  avoiding  the  conflict  that  his  socially  avoidant 
personality feared, and getting back in time for school lunch 
was  “honesty.”  But  Dassey  quickly  learned  that  “honesty” 
meant telling the investigators what it was that they wanted 
to  hear.  When  they  did  not  like  his  answer,  they  told  him 
things  like  “Come  on  Brendan.  Be  honest.  I  told  you  that’s 
the  only  thing  that’s  gonna  help  ya  here;”  and  “[w]e  don’t 
get  honesty  here, I’m your friend right now,  but I  gotta  be‐
lieve in you and if I don’t believe in you, I can’t go to bat for 
you.” Id. at 23. Every time the investigators said “tell us the 
truth”  or  “we  know  what  the  truth  is,”  Dassey  altered  his 
story  just  a  bit.  As  Dassey  got  closer  and  closer  to  the  an‐
swers the investigators were looking for, his statements were 
rewarded with affirmations like “that makes sense. Now we 
believe you,” and in doing so, they cemented that version of 
the facts. See, e.g., Id. at 73. But when Dassey deviated from 
the  expected  narrative,  the  investigators  either  offered  no 
reward, ignored the comments, steered him away, or let him 
know that they thought he was not telling the truth. In short, 
as  the  examples  clearly  demonstrate,  “be  honest,”  “tell  the 
truth,” and similar pleas became code for “guess again, that 
is not what we wanted you to tell us.” And “now we believe 
you”  and  “that  makes  sense”  became  code  for  “that’s  what 
we want to hear. Stop right there.” Dassey’s reaction to these 
cues  is  not  unique.  Experts  on  confessions  have  noted  that 
“though courts are reluctant to find that police officers have 
overwhelmed  a  child’s  will  by  repeatedly  admonishing  the 
child  to  ‘tell  the  truth,’  many  children  will  eventually  hear 
56                                                       No. 16‐3397 

‘tell  the truth’ as, ‘tell  me what I  want  to  hear.’”  Kenneth J. 
King,  Waiving  Childhood  Goodbye:  How  Juvenile  Courts  Fail  to 
Protect  Children  from  Unknowing,  Unintelligent,  and  Involun‐
tary  Waivers  of  Miranda  Rights,  2006  Wis.  L.  Rev.  431,  472 
(2006).  Scholarly  research  such as  this  helps  inform  our  un‐
derstanding  that  the  totality  of  the  circumstances  analysis 
means  something  different  when  applied  to  juveniles.  It 
supports the reasoning behind the Supreme Court’s admoni‐
tion  to  view  juvenile  confessions  with  special  caution.  See 
J.D.B., 564 U.S. at 269. 
    The investigators’ “honesty is the only thing that will set 
you free” theme established a pattern whereby Dassey, seek‐
ing the promised result—freedom, or avoidance of conflict— 
searched  for  the  narrative  that  the  investigators  would  ac‐
cept  as  “the  truth.”  Dassey  found  “the  truth”  either  by 
stumbling upon it or by using the information the investiga‐
tors had fed him. The promise of freedom became linked to 
the idea of truth which became defined as that which the in‐
vestigators  wanted  to  hear.  Once  this  prompt‐and‐response 
pattern  is  noticed,  it  is  impossible  to  read  or  view  Dassey’s 
interrogation and have any confidence that Dassey’s confes‐
sion was the product of his own free will rather than his will 
being  overborne.  Any  reader  who  doubts  that  this  pattern 
casts insurmountable doubt on the voluntariness of Dassey’s 
confession  need  only  watch  or  read  the  interrogation  with 
this “key” in hand. 
    The following exchange is a prime example of the inves‐
tigators telling Dassey that he needs to change his story and 
how he should do it, followed by that exact change. Prior to 
the  interaction  below,  Dassey  confirmed  approximately 
eight  times,  often  insistently,  that  when  he  got  home  from 
No. 16‐3397                                                        57

school on October 31, he saw Halbach and Avery talking on 
Avery’s porch. R. 19‐25 at 19–20, 27–28, 90. In fact, the offic‐
ers grilled him asking “And you’re sure you saw that?” Id. at 
20; “did you really see those two talking on the porch” Id. at 
27;  “You’re  100%  on  that?”  Id.  at  28.  And  each  time  he  an‐
swered  affirmatively.  Yet,  once  they  repeatedly  cued  him 
that  they  did  not  like  his answer and  that  he  must “tell the 
truth”—in  other  words,  tell  them  what  they  wanted  to 
hear—he altered his message exactly as he was instructed:  
       Fassbender:  OK,  and  you  said  you  walked 
       down th [sic] the road to your house, (Brendan 
       nods “yes”) and you said that you saw Steven 
       on the porch. 
       Brendan:        (nods “yes”) uh huh 
       Fassbender:  Mark  and  I  are  havin’  a  problem 
       with  that.  Now  if,  I’m  not,  I’m  not  sayin’  that 
       I’m  gonna  put  words  in  your  mouth  so  we’re 
       havin’ a problem with that. … the time periods 
       aren’t adding up. They’re not equaling out. We 
       know  when  Teresa  got  there.  (Brendan  nods 
       “yes”) Um, and, and I know I guarantee ya Te‐
       resa’s  not  standing  on  that  porch  when  you 
       come  home  from  school.  I  ju  [sic]  I  don’t  see 
       that.  …  Somethin’  is  not  adding  up  here  and 
       you need to tell us the truth. Did this all start 
       right  when  you  came  home  from  school?  You 
       need  to  tell  me,  you  need  to  be  honest  with 
       me. I can’t tell ya, I I can’t tell ya these things. I 
       can  tell  ya  we  don’t  believe  you  because 
       there’s some things that are wrong but you’ve 
       gotta  tell  me  the  truth.  This  is  you  know  get‐
58                                                                    No. 16‐3397 

           ting’  serious  here  now,  OK?  (Brendan  nods 
           “yes”)  Tell  me  what  happened  when  you  got 
           home. 
           Brendan:       I  got  off  the  bus.  I  walked  down 
           the  road  and  when  I  got  to  that  thing,  ah,  the 
           other house I just sittin’ there for nothin’ [sic]. I 
           could see her jeep in the garage just sittin’ there 
           and  I  didn’t  see  Steven  and  her  on  the  the 
           porch. 
           Wiegert:                You, you did or you didn’t? 
           Brendan:                I didn’t. 
           Fassbender:  Did not, OK. 
R. 19‐25 at 90–91 (emphasis added).11 


                                                 
11 Another     prime  example  of  the  investigators  telling  Dassey  exactly 
what he must say comes from the May 13 interview, which was not used 
at trial, but is part of the record. 
           Wiegert:  Now  where  is  her  truck  when  you  go  into 
           the garage. 
            Brendan:          I didn’t see it. 
           Wiegert:  … you can’t say you didn’t see the truck or 
           know  where  the  truck  was  because  …  [t]hat’s  just  the 
           way it is. 
    Following  this  exchange,  the  investigators  launched  into  a  long  ha‐
rangue  threatening  to  leave  the  interview  if  Brendan  was  not  “honest 
with us,” and beseeching Dassey to “do the right thing” for Teresa.  
           Wiegert:               Ok. Then tell us the truth. 
           Fassbender:  Let’s  start  with  the  truck.  That’s  a  good 
           place  to  start.  There’s  other  places  we’re  going,  but  the 
No. 16‐3397                                                                59

     The  state  presents  these  changes  as  a  normal  part  of  a 
confession.  That  is,  that  a  defendant  tells  one  version  of 
events,  backtracks  as  he  is  presented  with  inconsistencies 
and errors in his story, and reveals more and more as the in‐
terrogators coax the truth out of him. See, e.g., Reply Brief of 
Respondent‐Appellant  at 1 (“As with many difficult admis‐
sions,  the  truth  did  not  come  out  all  at  once,  but  little‐by‐
little  in  fits  of  honesty.”)  But  again,  a  careful  review  of  the 
confession  does  not  reveal  this  to  be  a  story  gaining  clarity 
over  time.  Unlike  the  ordinary  course  of  a  confession  in 
which the narrative increases in clarity as the suspect reveals 
more  information,  this  interrogation  was  just  the  opposite. 
Every  time  the  interrogators  protested  the  veracity  of  Das‐
sey’s  account  or fed Dassey information, his story changed. 
If  one  sits  in  front  of  the  taped  confession  with  a  legal  pad 
and tries to sketch out the details and timeline of the crime, 
the resulting map is a jumble of scratch outs and arrows that 
grows more convoluted the more Dassey speaks. In fact, de‐
spite what the State describes as a detailed confession, it has 
never been able to map out a coherent timeline of the crime, 
or to figure out in what order or where many of the events 
occurred.  See  Brief  of  Respondent‐Appellant  at  9,  n.3  (stat‐
ing, in a footnote to the facts, “the narrative recounts details 
from  Dassey’s  confession  in  the  most  likely  timeline,  con‐
sistent  with  other  evidence  at  trial.  It  is  possible  that  some 

                                                 
       
            truck is a good place to start. Tell us the truth about the 
            truck. 
            Brendan:              It was backed into the garage.  
R. 19‐34 at 21–22. 
60                                                        No. 16‐3397 

parts  of  the  story  are  out  of  order,”  and  describing  several 
items that are unclear).  
     Lest  one  think  the  details  and  timeline  ever  solidified, 
they did not. It only became more convoluted when Dassey 
appeared, without counsel, at the May 13 interrogation, after 
his  lawyer’s  own  investigator,  O’Kelly,  had  interrogated 
him.  As  we  noted,  that  interrogation  was  not  used  at  trial 
and  the  details  are  not  discussed  by  the  district  court  or  by 
the  parties.  It  was  used,  however,  as  part  of  the  post‐
conviction hearing, and is part of the record. See R. 19‐34. At 
the post‐conviction hearing Wisconsin District Attorney Ken 
Kratz  described  that  May  13  interrogation  as  a  “fiasco”  in 
which Dassey gave “inconsistent statements.” R. 19‐26 at 97. 
Details  both  significant  and  insignificant  changed,  not  only 
from  the  prior  confession  on  March  1,  but  also  within 
minutes of being disclosed at the May 13 interrogation. Das‐
sey changed details about things as benign as riding his bike 
to  things  as  important  as  whether  or  not  he  cut  Halbach’s 
throat. R. 19‐34 at 7, 25. Dassey was inconsistent about how 
Halbach  was  restrained,  about  whether  he  saw  Halbach’s 
vehicle, the order of events, facts about her body, where var‐
ious events occurred, where the murder weapon came from, 
what it looked like, and what it was used for, where Halbach 
was stabbed, and, as we will see in a later example, whether 
he cut Halbach’s hair or not. Dassey is not merely a poor sto‐
ry teller who forgets details and orders, but rather the details 
and the order changes in ways that do not amount to confu‐
sion  and error but rather  a “fiasco”  of a story—until,  as we 
will see, the investigators steer him to the version of the sto‐
ry that fits their theory of the case. 
No. 16‐3397                                                              61

    For example, in the March 1 interrogation, on several oc‐
casions  the  investigators  tried  to  pin  down  the  constantly 
changing order of events. The events are gruesome, serious, 
and distinct, and the order is critical to how they were per‐
formed.  For  example,  it  is  far  different  to  choke  a  victim 
whose throat has been cut than to cut the throat of a victim 
who  has  been  choked.  Nevertheless,  Dassey  cannot  keep 
these details straight. Initially Dassey said that Halbach was 
stabbed,  tied  up,  and  then  choked  R.  19‐25  at  54–55.  Mo‐
ments later he stated that she was tied up, then stabbed, then 
choked Id. at 56, and a few transcript pages later he assures 
the  investigators  that  he  is  “sure”  that  she  was  stabbed, 
choked, and then tied up Id. at 59; but a few pages after that 
he  stated  that  she  was  stabbed,  tied  up  and  her  throat  was 
cut  Id.  at  64.  Finally,  he  circles  back  to  a  re‐telling  in  which 
he says that Halbach was tied up, stabbed and then cut Id. at 
101.  At  one  point  the  investigators  are  desperate  to  get  the 
order right: 
        Fassbender:  Brendan,  we’re  in  the  bedroom 
        yet,  OK?  (Brendan  nods  ‘‘yes”)  She’s  hand‐
        cuffed  yet  right?  (Brendan  nods  “yes”)  And 
        you’re tellin’ me if, obviously correct me if I’m 
        wrong,  what  we  heard.  (Brendan  nods  “yes”). 
        While she’s handcuffed and alive, he stabs her. 
        Brendan:         (nods “yes”) mm huh. 
        Fassbender:  Chokes  her?  Right?  (Brendan 
        nods ‘‘yes”) Is that right? 
        Brendan:         (nods ‘‘Yes”) mm huh. 
        Fassbender:  And  then  he  has  you  cut  her 
        neck? 
62                                                       No. 16‐3397 

       Brendan:        Yeah. 
Id.  at  66.  But  just  when  the  investigators  thought  that  they 
had the order down, at the end of the interview they asked 
one more time to lock it in and the order falls apart again: 
       Wiegert:       Well let’s, let’s just go back a little 
       bit  OK?  Tell us what  exactly happened to  her, 
       what order it happened in. You said there were 
       basically three things prior to you guys shoot‐
       ing  her.  Explain  those  in,  in  the  order  that  it 
       happened. 
       Brendan:        Starting with when we got in the 
       room? 
       Fassbender:  OK. 
       Wiegert:        Yeah, what you guys did to her. 
       Brendan:        We had sex with her 
       Wiegert:        OK. 
       Brendan:        Then he stabbed her. 
       Wiegert:        Then who stabbed her? 
       Brendan:        He did. 
       Wiegert:        Who’s he? 
       Brendan:        Steven. 
       Wiegert:        OK, and then what? 
       Brendan:        Then I cut her throat. 
       Wiegert:        OK. 
       Brendan:       And then he choked her and I cut 
       off her hair. 
No. 16‐3397                                                        63

       Wiegert:      OK.  So  he  choked  her  after  you 
       cut her throat? 
       Brendan:        (nods “yes”) mm huh. 
Id.  at  132–33.  This  is  not  a  confession  that  becomes  increas‐
ingly  more  coherent  and  clear  over  time,  as  the  defendant 
reveals  more  and  more  of  the  truth.  To  the  contrary,  alt‐
hough  Dassey’s  culpability  throughout  these  changes  re‐
mains the same, the horrific story becomes less and less co‐
herent until by the end Avery is choking a woman who has 
already  had  her  throat  cut.  Yet  through  all  of  this  tying, 
stabbing and throat cutting, Dassey insists he did not get any 
blood on himself: 
       Wiegert:      You  said  that  you  had  cut  her 
       throat.  (Brendan  nods  “yes”)  Here’s  the  thing 
       Brendan,  when  you,  cut  somebody’s  throat, 
       they bleed a lot, (Brendan nods “yes”) OK? Am 
       I right? 
       Brendan:        (nods “yes”) Yeah. 
       Wiegert:      She  bleed  a  lot,  (Brendan  nods 
       “yes”) so I know you had blood on ya, it’s pret‐
       ty much impossible not to. Did you have blood 
       on you? 
       Brendan:        (shakes head “no”) No. 
       Wiegert:        None at all? 
       Brendan:        (shakes head “no”ʹ) uh uh. 
       Wiegert:        What  about  when  you  moved 
       her? 
       Brendan:        (shakes head “no”) No. 
64                                                     No. 16‐3397 

Id. at 116‐17.  
    In  short,  a  reasonable  state  court  that  had  carefully  re‐
viewed  the  confession  would  have  quickly  determined  that 
the interrogators pleas for honesty—irrespective of how they 
intended  them—did  not  have  the  effect  of  eliciting  honesty 
from  Dassey,  but  rather  had  the  effect  of  eliciting  guesses 
from Dassey about what the investigators wanted to hear. In 
Dassey’s  mind, the words “be honest”  and the  like came to 
mean  “guess  again  until  you  say  what  we  want  to  hear.” 
Consequently,  the  interrogation  became  not  one  of  eliciting 
honesty  through  a  voluntary  confession,  but  one  of  leading 
Dassey  into  the  story  the  interrogators  wanted  to  hear.  No‐
where is this more clear than in the following two examples 
below.  
    The first example comes from the key part of the interro‐
gation. As we noted earlier, by the time of the March 1 inter‐
view, the investigators knew that Halbach had been shot in 
the head. They also knew that the battery had been removed 
from  her  Toyota  RAV4.  These  two  details  had  not  yet  been 
released publicly and thus Dassey’s knowledge of these de‐
tails  would  be  particularly  inculpatory.  It  is  a  common  in‐
vestigative technique to hold back details of a crime from the 
media and public to test the validity of a confession. The fol‐
lowing  exchange  demonstrates  many  of  the  totality  factors 
and  interrogation  techniques  we  will  describe  below—
Dassey’s  naiveté,  false  information  (“we  already  know”), 
minimizing Dassey’s role in the crime (“he made you do it”), 
and  admonitions  to  “tell  the  truth.”  But  in  particular  it 
demonstrates how the interrogators’ admonitions to “tell the 
truth”  cue  Dassey  to  keep  guessing,  and  most  importantly, 
how the interrogators tainted the voluntariness of the inter‐
No. 16‐3397                                                               65

view  by  feeding  Dassey  the  information  that  Halbach  was 
shot in the head.  
            Wiegert:     What  else  did  he  do  to  her?  We 
            know  something  else  was  done.  Tell  us,  and 
            what else did you do? Come on. (pause) Some‐
            thing with the head, (pause) Brendan? 
            Brendan:                Huh? 
            Fassbender:  … can’t 
            Wiegert:                What else did you guys do, come 
            on. 
            Fassbender:  What  he  made  you  do  Brendan? 
            We know he made you do somethin’ else 
            Wiegert:                What  was  it?  (pause)  What  was 
            it? 
            Fassbender:  We  have  the  evidence  Brendan, 
            we just need you ta, ta be honest with us. 
            Brendan:                That he cut off her hair.12  
*** 
            Fassbender:  What  else  was  done  to  her  head. 
            (pause) 
            Brendan:                That he punched her.  
            Wiegert:                What  else?  (pause)  What  else? 
            (pause) 


                                                 
12 We note that Dassey’s intonation rises at the end of this statement, as 

though he is asking a question. R. 19‐44, Ex. 43, Disc 1 at 11:57:41.  
66                                                      No. 16‐3397 

       Fassbender:  He  made  you  do  something  to 
       her,  didn’t  he?  So  he  would  feel  better  about 
       not being the only person, right? Yea. 
       Wiegert:        mm huh. 
       Fassbender:  What did he make you do? 
       Wiegert:      What  did  he  make  you  do  Bren‐
       dan?  (pause)  It’s  OK,  what  did  he  make  you 
       do? (pause) 
       Dassey:         Cut her. 
       Wiegert:        Cut her where? 
       Brendan:        On her throat. 
*** 
       Wiegert:        So  Steve  stabs  her  first  and  then 
       you  cut  her  neck  (Brendan  nods  “yes”).  What 
       else happens to her in the head? 
       Fassbender:  It’s  extremely  extremely  im‐
       portant you tell us this, for us to believe you. 
       Wiegert:        Come  on  Brendan,  what  else? 
       (pause) 
       Brendan:        That is all I can remember. 
       Wiegert:     All right, I’m just gonna come out 
       and ask you. Who shot her in the head? 
       Brendan;        He did. 
       Fassbender:  Then why didn’t you tell us that? 
       Brendan:        Cuz I couldn’t think of it.  
R. 19‐25, at 60–63. 
No. 16‐3397                                                       67

     This example demonstrates how critical the steering was 
to  Dassey’s  confession.  Recall  that  the  gunshot  wounds  to 
the head were unknown to anyone but the investigators and 
the real killer and thus were key to determining the veracity 
of  the  confession.  Dassey  “couldn’t  think  of  it”  and  instead 
launched  into  a  litany  of  other  dubious  guesses  about  ac‐
tions that  might have befallen Teresa.  Shooting a living hu‐
man in the head (or seeing it happen) is not something that a 
person is likely to forget. Indeed, Dassey later described how 
he could no longer shoot a gun or go hunting because he had 
been traumatized by the shooting of  his  pet  cat: “I couldn’t 
shoot  no  more  …  cuz  we  used  to  have  a  cat  that  was  like 
somethin’ was wrong with ‘em and we had to shoot ‘em be‐
cause  we  didn’t  want  to  pay  for  the  bills  …  and  my  mom 
told  me  not  to  watch  when  hers  nows  ex‐boyfriend  shot  it, 
shot ‘em and I couldn’t watch.” Id. at 65‐66. But yet despite 
the impact of the cat incident, Dassey “could not think of it” 
when  asked  what  was  done  to  Halbach’s  head.  Cleary  his 
inability to describe the shooting was not an effort to protect 
himself, as he had just admitted to slitting Halbach’s throat. 
After guessing many of the most common things that a per‐
son might do to a victim’s head—cutting hair, punching, cut‐
ting the throat—he simply “could not think of” anything else 
that  was  “done  to  her  head”  until  Wiegert  says,  “I’m  just 
gonna come out and ask you. Who shot her in the head?” Id. 
at 63. Suddenly he “could[] think of it.” Id. And of course he 
had to “think of it” because Fassbender had just told Dassey 
that it was “extremely important for you to tell us this, for us 
to  believe  you.”  In  other  words,  finding  the  right  answer 
was  the  key  to  freedom  and  pleasing  the  interrogators  be‐
cause  “the  truth”—meaning  what  the  investigators  wanted 
Dassey to say—would avoid conflict and “set him free.” 
68                                                                  No. 16‐3397 

   This  example  also  reveals  the  power  that  the  false  as‐
sumption technique (described more below) had on Dassey. 
The  ”who  shot  her  in  the  head?”  question  is  the  proverbial 
“when  did  you  stop  beating  your  wife?”  assumption.  And 
Dassey  is  quick  to  respond  despite  having  no  idea  what 
happened  to  Halbach’s  head  just  a  few  seconds  earlier. 
Likewise, in the following exchange, a confused Dassey falls 
right into the trap again.13  
           Fassbender:  The first time we talked to you or 
           the  second  time  you  talked  about  cutting  off 
           her  hair.  Where  did  the  hair  go?  Did  you  cut 
           off her hair? 
           Brendan:                Yeah. 
           Fassbender:  Where did that happen 
           Brendan:                In the, in the, bedroom. 
           Fassbender:  What ya cut the hair off with? 
           Brendan:                The knife. 
           Fassbender:  The  knife  you  found  in  the  gar‐
           age? 
            Wiegert:                It doesn’t make sense. 



                                                 
13  This exchange  comes  from  the  May 13  interview which, as  we  noted 

earlier, was not used at trial. It was admitted at the state post‐conviction 
proceedings and is part of the record. R. 19‐34. We highlight it only as an 
example of Dassey’s confused responses to leading questions. As a side 
note,  this  conversation  also  serves  as  a  glimpse  into  the  interrogators’ 
clear  efforts  to  have  Dassey  move  all  of  the  events  of  the  crime  to  the 
garage, as no forensic evidence was found in Avery’s trailer.  
No. 16‐3397                                                     69

       Fassbender:  It’s  impossible.  You  took  her  out 
       to  the  garage  and  that’s  where  you  got  the 
       knife.  Explain  how  that  can  be.  (pause)  Did 
       you cut her hair off? 
       Brendan:       No. 
       Fassbender:  Then  why  did  you  tell  us  you 
       did? Brendan? 
       Brendan:       I don’t know. 
*** 
       Fassbender:  Do  you  remember  telling  us  pri‐
       or? The last time that you saw that stuff in the 
       burn barrel? 
       Brendan:       Yeah. 
       Wiegert:       So why did you do that? 
       Brendan:       I had too much stuff on my mind. 
       Wiegert:      So  now  you  remember  a  little 
       more  clearly?  OK.  How  much  of  her  hair  did 
       you cut off? 
       Brendan:       A little bit. 
       Wiegert:      You  told  me  a couple  of minutes 
       ago  you  didn’t  cut  any  off.  What’s  the  truth? 
       Did you cut some of her hair off? 
       Brendan:       No.  
*** 
       Fassbender:  …  did  anyone  cut  her  hair  off 
       that night? 
70                                                   No. 16‐3397 

       Brendan:      No. (shakes head no) 
       Fassbender:  Where  did  you  get  that  from? 
       (pause)  I  mean  it  seems  kind  of  strange  that 
       you just all of a sudden told us you had cut her 
       hair off. Where did you get that from, if it’s not 
       true? 
       Brendan:      I don’t know, I was just guessing. 
       Fassbender:  Why,  Did  you  think  that  was 
       somethin’ we wanted to hear? 
       Fassbender:  Brendan,  didn’t  did  someone 
       some  one  [sic]  cut  her  hair  off  that  night? 
       Truthfully, for Teresa? 
       Brendan:      No. (shakes head “no”) 
R. 19‐34 at 36–37, 65–66, 98 (emphasis added). In fact inves‐
tigators  never  found  any  evidence  of  Halbach’s  hair  on 
Avery’s bed, his carpet, anywhere in his trailer or the garage. 
    Investigators  also  hoped  that  Dassey  would  reveal  an‐
other detail unknown to the public—the fact that the car bat‐
tery had been detached:  
       Wiegert:    After  he  put  the  car  there,  what 
       do you do next? 
       Brendan:      We walk out. 
       Wiegert:     With,  how’s,  the  license  plates 
       were taken off the car, who did that? 
       Brendan:      I don’t know. 
       Wiegert:      Did you do that? 
       Brendan:      (Shakes head “no”) No. 
No. 16‐3397                                                     71

       Wiegert:       Did Steve do that?  
       Brendan:       Yeah. 
       Wiegert:     Well  then  why’d  you  say  you 
       don’t know? 
*** 
       Fassbender:  Ok,  what  else  did  he  do,  he  did 
       somethin’ else, you need to tell us what he did, 
       after  that  car  is  parked  there.  It’s  extremely 
       important. (pause). Before you guys leave that 
       car. (pause) 
       Brendan:       That he left the gun in the car. 
       Fassbender:  That’s  not  what  I’m  thinkin’ 
       about.  He  did  something  to  that  car.  He  took 
       the  plates  and  he,  I  believe  he  did  something 
       else to that car. (long pause) 
       Brendan:       I don’t know. 
       Fassbender:  OK. Did he, did he go and look at 
       the engine, did he raise the hood at all or any‐
       thing like that? To do something to that car?  
       Brendan:       (long pause) Yeah. 
       Fassbender:  What was that? (pause) 
       Wiegert:       What did he do Brendan? (Pause) 
       Fassbender:  What  did  he  do  under  the  hood, 
       if that’s what he did? (long pause) 
       Brendan:   I  don’t  know  what  he  did,  but  I 
       know he went under.  
72                                                      No. 16‐3397 

R.  19‐25  at  77–79.  No  reasonable  court  could  read  these  ex‐
changes and conclude that these ideas came voluntarily from 
Dassey’s mind.  
     Although these were the two most egregious, they were 
not  the  only  examples  of  the  investigators  feeding  Brendan 
answers.  In  the  following  exchange,  Dassey  insisted  for 
some time that he had no idea what happened to Halbach’s 
personal  effects.  After  some  leading  from  Fassbender,  in 
which  Fassbender  initiated  the  idea  that  there  must  have 
been  a  purse,  a  cellphone  and  a  camera  in  the  burn  barrel, 
Dassey was able to parrot that he saw these exact three items 
in  the  burn  barrel.  Even  the  investigators  seem  concerned 
about  the  veracity  of  his  statements,  asking  him  several 
times to verify the truth, particularly in light of his claim that 
he saw the items beneath a garbage bag, an item that would 
have  melted  within  seconds  in  a  fire.  Once  again,  at  this 
point  Dassey  has  no  motivation  to  lie  or  obfuscate  facts 
about whether Avery burned Halbach’s property in the burn 
barrel, as he has already admitted several times that he and 
Avery killed Halbach and burned her body. Nevertheless he 
altered his answers in response to the cues from the investi‐
gators. They told him exactly which items were found in the 
burn barrel and then cued him to “tell the truth” which, we 
have  established,  had  the  effect  on  Dassey  of  meaning  “tell 
us what we want to hear and keep guessing until you get it 
right.” 
       Fassbender:  OK. We talked last er Monday we 
       talked  a  little  about  some  things  a  burn  barrel 
       out  front  do  you  remember  anything  about 
No. 16‐3397                                                                      73

            that burn barrel? It’s ah you might wanna be a 
            little more truthful about now.14 
            Brendan:                That it was full of stuff. 
            Fassbender:  Was it burning? 
            Brendan:                Yeah. 
            Fassbender:  Did  you  put  some  things  in  that 
            burn barrel that night? 
            Brendan:                (shakes head “no”) No. 
            Fassbender:  What happened to Teresa’s other 
            personal  effects?  I  mean  ah  a  woman  usually 
            has a purse right? (Brendan nods “yes”) Tell us 
            what happened ta that? 
            Brendan:                I  don’t  know  what  happened  to 
            it. 
            Fassbender:  What happened ta her ah, her cell 
            phone?  (short  pause)  Don’t  try‐ta  ta  think  of 
            somethin’ just. 
            Brendan:                I don’t know. 
            Fassbender:  Did  Steven  did  you  see  whether 
            ah a cell phone of hers? 
            Brendan:                (shakes head “no”) No. 
                                                 
14  In  the  earlier  interview,  on  February  27,  after  asking  about  Avery 

burning  clothes,  Fassbender  asked,  “Did  he  tell  ya  anything  about  a,  a, 
any of her other possessions like I imagine a woman would have a purse, 
she  probably  had  her  cell  phone,  a  camera  to  take  pictures.  Did  he  tell 
you what he did with those things?” R. 19‐24 at 36). The transcript indi‐
cates no answer, but Fassbender follows up with “are you sure?” indicat‐
ing that Brendan likely shook his head “no.” Id. 
74                                                    No. 16‐3397 

      Fassbender:  Do you know whether she  had  a 
      camera? 
      Brendan:       (shakes head “no”) No. 
      Fassbender:  Did  Steven  tell  ya  what  he  did 
      with those things? 
      Brendan:       (shakes head “no”) No. 
      Fassbender:  I need ya to tell us the truth. 
      Brendan:       (nods “yes’”) Yeah. 
      Fassbender:  What did he do with her her pos‐
      sessions?∙ 
      Brendan:       I don’t know. 
      Wiegert:        Brendan,  it’s  OK  to  tell  us  OK. 
      It’s  really  important  that  you  continue  being 
      honest  with  us.  OK,  don’t  start  lying  now.  If 
      you know what happened to a cell phone or a 
      camera  or  her  purse,  you  need  to  tell  us.  OK? 
      (Brendan nods “yes”) The hard parts over. Do 
      you know what happened ta those items? 
      Brendan:       He burnt ‘em. 
      Wiegert:       How do you know? 
      Brendan:       Because  when  I  passed  it  there 
      was like like a purse in there and stuff. 
      Wiegert:       When you passed what? 
      Brendan:       The burning barrel 
      Wiegert:     Did  ya  look  inside?  (Brendan 
      nods “yes”) Why did ya look inside? 
No. 16‐3397                                                   75

      Brendan:      Cuz it was full. 
      Wiegert:      What else was in there? 
      Brendan:      Like garbage bags, some 
      Wiegert:     Did  you  put  those  things  in  the 
      burning barrel? 
      Brendan:      (shakes head “no”) No. 
      Wiegert:      Did  you  actually  see  those  items 
      in the burning barrel? (Wiegert emphasizes the 
      word “see.”) 
      Brendan:      (nods “yes”) Yeah. 
      Wiegert:      Tell  me  what  you  saw  in  there 
      exactly. 
      Brendan:     Like  they  were  buried  under‐
      neath ah, garbage, a garbage bag that was 
      Wiegert:      How do you know, or how could 
      you  see  them  if  they  were  underneath  a  gar‐
      bage bag? 
      Brendan:      Because the garbage bag was like 
      on top like that far off the top. 
      Wiegert:      OK.  So  we  have  the  barrel, 
      (Brendan nods “yes”) OK. Why don’t you look 
      at me for a second, OK. We’ve got the barrel: 
      Brendan:      (nods “yes”) mm huh. 
      Wiegert:      OK  and  here’s  is  the  top  of  the 
      barrel  (Brendan  nods  “yes”)  and  the  garbage 
      bag is on top? 
      Brendan:      (nods “yes”) Yeah. 
76                                                    No. 16‐3397 

      Wiegert:    And  where  are  those  items  you 
      said you saw? 
      Brendan:       Like right underneath there. 
      Wiegert:       Underneath the bag? 
      Brendan:       (nods “yes”)Yeah. 
      Wiegert:       Well, how would you see that? 
      Brendan:    Well,  if  the  bags  like  that  far  off 
      the you know the top of the thing you can see 
      though underneath it. 
      Wiegert:    You  could  see  underneath  it? 
      (Brendan nods “yes”) What did you see? 
      Brendan:       like a cell phone, camera, purse 
      Wiegert:       Are you being honest with us? 
      Brendan:       (nods “yes”)Yeah. 
      Wiegert:       Did you actually see those items? 
      Brendan:       (nods “yes”) Yeah. 
      Wiegert:       When did you see them? 
      Brendan:       When I came over there with the 
      mail.  
R. 19‐25 at 95–98 (emphasis added). 
    Although  the  government  concedes  that  “Who  shot  her 
in the head” was a leading question, it characterizes the rest 
of the interrogation as a litany of open‐ended questions that 
were  corroborated  by  other  evidence.  The  many  examples 
we have just cited belie that claim. As in the example above, 
after first denying that he knew what happened to Halbach’s 
No. 16‐3397                                                       77

personal  effects,  and  after  the  investigators  cued  him,  Das‐
sey  ultimately  said  that  he  saw  no  more  nor  less  than  pre‐
cisely the three items they mention to him in their questions. 
But these are merely a few of many instances in which inves‐
tigators  explicitly  told  Dassey  what  facts  he  was  to  report: 
“We know the fire was going [when you arrived]” Id. at 23; I 
think you went over to his house and then he asked [you] to 
get his mail.” Id. at 41; “You went inside, didn’t you?” Id. at 
41; “Does he ask you [to rape Halbach]? He does, doesn’t he? 
We  know.  He  asks  you,  doesn’t  he?”  Id.  at  47;  “You  went 
back in that room…we know you were back there.” Id. at 48; 
“He  asked  if  you  want  some,  right?  …  If  you  want  some 
pussy?”  Id.;  “You  were  there  when  she  died  and  we  know 
that.” Id. at 54; “He did something else, we know that.” Id. at 
54;  “We  know  that  some  things  happened  in  that  garage, 
and in that car, we know that” Id. at 71.  
    The  investigators  even  told  Dassey  what  kinds  of  lan‐
guage  he  should  use.  When  Dassey  told  the  investigators 
that  Avery  had  raped  Halbach,  Fassbender  asked  him, 
“What did he say? Did he use those words?” Dassey nodded 
affirmatively but Wiegert knew that did not sound accurate 
and cued him why it did not: “Are you sure cuz its usu, not 
usually  the  words  he  uses?”  But  Dassey  nodded  and  said 
“yeah.” R.  19‐25 at 36. But the next time they ask about the 
sexual assault, Dassey has figured out what they wanted to 
hear and they reward him by telling him that now they can 
start believing him: 
       Brendan:        That he wanted to get some. 
       Fassbender:  Some what? 
       Brendan:        Pussy. 
78                                                       No. 16‐3397 

        Wiegert:    That’s  what  he  said  to  you? 
        (Brendan nods “yes”) OK. 
        Fassbender:  Now  I  can  start  believing  you, 
        OK? (Brendan nods “yes”). 
Id. at 46. 
    Now  that  we  have  set  forth  the  pattern  of  questioning 
(the  truth  is  what  the  investigators  wanted  Dassey  to  say 
and  that  truth  was  linked  to  pleasing  the  interrogators  and 
his  freedom),  we  turn  to  the  remaining  parts  of  the  confes‐
sion  which  likewise  influence  our  decision  that  no  reasona‐
ble court, having viewed the interrogation as a whole, could 
have found that Dassey’s confession was voluntary. 
        2.  Dassey’s characteristics and limitations. 
    Sixteen‐year‐old  Dassey  walked  into  the  interrogation 
room without a parent, a lawyer, or an advocate to look out 
for  his  rights.  He  had  never  had  any  contacts  with  law  en‐
forcement prior to his interviews in this case. As described in 
the  fact  section,  he  was  passive,  docile  and  withdrawn.  He 
also suffered from intellectual deficits. His IQ was in the low 
average  or  borderline  range.  He  was  a  “slow  learner”  with 
“really, really bad grades,” R. 19‐12 at 66), who received spe‐
cial  education  services  and  was  the  subject  of  at  least  three 
Individualized  Education  Programs,  documents  developed 
for children with special learning needs. Specifically, he had 
difficulty  understanding  some  aspects  of  language  and  ex‐
pressing himself verbally. He also had difficulties in the “so‐
cial aspects of communication” such as “understanding and 
using  non‐verbal  cues,  facial  expressions,  eye  contact,  body 
language, tone of voice.” R. 19‐12 at 91. Testing also revealed 
that  he  had  extremely  poor  social  abilities,  that  he  was  so‐
No. 16‐3397                                                                   79

cially  avoidant,  introverted  and  alienated,  and  that  he  was 
likely to be more suggestible than 95% of the population.  
            3.  Assurances and promises.  
                  a.  Paternalistic assurances 
     Sitting across from  the young,  socially and  intellectually 
challenged  Dassey  were  two  seasoned  police  interrogators. 
Dassey  had  no  adult  advocate,  but  the  investigators  sought 
to  fill  that  role  and  convince  him  that  they  were  the  adults 
who  were  on  his  side.  During  the  first  recorded  interview, 
on February 27, Fassbender set the tone, saying,  
            I’ve got ... kids somewhat your age, I’m lookin’ 
            at  you  and  I  see  you  in  him  and  I  see  him  in 
            you,  I  really  do,  and  I  know  how  that  would 
            hurt  me  too.  ...  Mark  and  I,  yeah  we’re  cops, 
            we’re  investigators  and  stuff  like  that,  but  I’m 
            not right now. I’m a father that has a kid your 
            age too. I wanna be here for you. There’s noth‐
            ing  I’d  like  more  than  to  come  over  and  give 
            you a hug cuz I know you’re hurtin’. 
R. 19‐24 at 5. 
     The  paternal  assurances  and  relationship  building  con‐
tinued into the March 1 interview: “I wanna assure you that 
Mark  and  I  both  are  in  your  corner,  we’re  on  your  side  ...” 
R. 19‐25 at 16, and “... I’m your friend right now, but I ... got‐
ta  believe  in  you  and  if  I  don’t  believe  in  you,  I  can’t  go  to 
bat for you.” Id. at 23.15 Wiegert repeatedly touched Dassey’s 

                                                 
15  The  State  portrays  these  statements  as  having  been  made  during  a 

time when the investigators still considered Dassey to be a witness rather 
than  a  suspect,  but  prior  to  this  March  1  interview,  the  investigators 
80                                                            No. 16‐3397 

knee  in  a  compassionate  and  encouraging  manner  during 
the  March  1  interview.  See,  e.g.,  R.  19‐44,  Ex.  43,  Disc  1  at 
11:20:28  a.m.,  11:29:04  a.m.,  11:37:32  a.m.,  11:41:09  a.m.  In 
one instance, Wiegert put his hand on Dassey’s knee, leaned 
forward,  and  said  reassuringly  and  encouragingly,  “We  al‐
ready know Brendan. We already know. Come on. Be honest 
with us. Be honest with us. We already know, it’s, OK? We 
gonna  help  you  through  this,  alright?”  Id.  at  11:29:04  a.m.; 
R. 19‐25  at  37.  He  later  did  this  again  while  saying,  “Bren‐
dan,  I  already  know.  You  know  we  know.  OK.  Come  on 
buddy. Let’s get this out, OK?” Id. at 11:37:32 a.m.; R. 19‐25 
at 44. And within a few minutes of this knee touch and ap‐
peal to his “buddy,” Dassey confessed to raping Halbach. Id. 
at 50–51. 
    The  government  makes  much  of  the  fact  that  Wiegert 
stated  at  the  beginning  of  the  interview,  “[w]e  can’t  make 
any promises,” but that one early admonition was countered 
by hours and hours of subtle and not so subtle declarations 
otherwise—the  death  by  a  thousand  cuts.  Moreover, 
Wiegert’s full statement was: “We can’t make any promises, 
but we’ll stand by you no matter what you did.” R. 19‐25 at 
17. What would a reasonable person make of an admonition 
not  to  count  on  any  promises,  followed  immediately  by  a 
clear,  unconditional  promise?  More  importantly,  what 

                                                 
       
thought “it was possible that Brendan might have been involved in the 
disposal of the corpse.” R. 19‐30 at 38. And, as we set forth later, the in‐
vestigators  continued  their  assurances  that  Dassey  would  be  “alright” 
throughout the interview, all of which had been prefaced and contextu‐
alized by the early assertions.  
No. 16‐3397                                                            81

would Brendan Dassey, with his limited intelligence and so‐
cial skills, think of this admonition linked with a promise?  
           b.  False promises of leniency. 
    After painting the “we’re on your side” backdrop, the in‐
vestigators  brought  in  the  main  scaffolding  of  their  ap‐
proach—the  false  promises  that  Dassey  would  be  better  off 
confessing  than  remaining  silent.  Some  of  these  promises 
were  problematic  in  and  of  themselves—for  example,  a 
promise  that  if  Dassey  told  the  truth,  he  would  be  set  free. 
The other promises eroded voluntariness because they were 
linked to a requirement to “tell the truth,” which, as we have 
established  meant  “the  version  of  the  story that  the  investi‐
gators  wanted  to  hear.”  By  linking  what  the  investigators 
wanted  to  hear  with  assurances  that  those  versions  would 
make  Dassey  “alright”  and  “okay,”  the  confession  became 
not one  borne of  Dassey’s free will but of the  investigators’ 
wills. 
    The  investigators  began  the  interrogation  with  a  mono‐
logue,  the  theme  of  which  was  that  Dassey  could  improve 
his lot by telling the truth, and culminating in the statement, 
“Honesty is the only thing that will set you free.” R. 19‐25 at 
17.  As  the  district  court  noted,  this  a  biblical  idiom  that 
many  adults  would  recognize  as  a  figurative  expression. 
Dassey v. Dittmann, 201 F.3d. at 1002. Dassey, however, was 
not someone who understood idioms and subtle distinctions 
between  literal  and  figurative  language.  His  school  special 
education  reports  (prepared  long  before  the  crime  or  trial, 
for use at school) noted in particular that idioms were an as‐
pect of language that Dassey had trouble understanding. R. 
19‐20  at  79.  This  is  a  juvenile  who,  after  all,  when  told  that 
his polygraph showed a 98% probability of deception asked, 
82                                                         No. 16‐3397 

“I  passed?”  R.  19‐38  at  1.  And  when  the  tester  repeated  “It 
says deception indicated,” emphasizing the word deception, 
Dassey asked, “That I failed it?” Id. And when drawing pic‐
tures  of  the  crime  scenes  for  the  detectives,  he  needed  help 
spelling words like “rack” and “garage.” R. 19‐25 at 124, 128. 
Likewise  he  was  unlikely  to  understand  that  the  other 
veiled, subtle promises of leniency were not actual promises. 
And as we know, a law enforcement officer may not promise 
a  defendant  that  if  he  confesses  he  will  be  set  free.  Hadley, 
368  F.3d  at  749;  Rutledge,  900  F.2d  at  1129.  See  also  Aleman, 
662 F.3d at 906. 
    The  investigators  sounded  the  theme  of  “truth  leads  to 
freedom” again and again in that opening monologue: 
        •  “It’s  going  to  be  a  lot  easier  on  you  down 
           the road, ah, if this goes to trial.” 
        •  “[H]onesty here Brendan is the thing that’s 
           gonna  help  you.  OK,  no  matter  what  you 
           did,  we  can  work  through  that.  OK.  We 
           can’t  make  any  promises,  but  we’ll  stand 
           behind  you  no  matter  what  you  did.  Ok. 
           Because  you’re  being  the  good  guy  here. 
           You’re  the  one  that’s  saying,  ‘you  know 
           what?  Maybe  I  made  some  mistakes,  but 
           here’s what I did.” 
        •  “[T]he  honest  person  is  the  one  who  is  go‐
           ing to get a better deal out of everything.”  
        •  “If,  in  fact,  you  did  something,  which  we 
           believe … it’s OK, as long as you be honest 
           with  us,  it’s  OK.  If  you  lie  about  it,  that’s 
           gonna be problems.” 
No. 16‐3397                                                        83

R.  19‐24  at  17.  And  of  course,  there  was  the  most  direct 
promise,  “honesty  is  the  only  thing  that  will  set  you  free,” 
(R. 19‐25 at 17). 
     Promises come in many forms. It is true that the investi‐
gators  never  made  the  type  of  explicit  and  specific  promise 
of  leniency  that  an  adult  of  ordinary  intelligence  might  un‐
derstand as a promise, such as “if you confess we will make 
certain  that  you  will  not  be  punished.”  But  to  a  suggestible 
suspect with poor social skills, low IQ, and a limited ability 
to understand idioms and metaphors, those implied promis‐
es, made over  and over, had  the same  effect—an effect that 
could  have  been  mitigated  by  the  presence  of  a  friendly 
adult.  
    Likewise, it was not just the promises to be “set free” that 
constituted a promise of leniency, but promises that Dassey, 
who  was  exceptionally  introverted  and  socially  avoidant, 
could  escape  the  unpleasant  conflict  and  social  interaction, 
by  providing  what  the  interrogators  wanted  to  hear.  “Hon‐
esty”  would allow  them to  be  on his  side and allow him to 
“get it all out … and … over with” and get out of that inter‐
rogation room. See R. 19‐25 at 48. Although the furniture in 
the room may have been soft, the non‐stop interrogation by 
two adults of authority would be very intimidating and anx‐
iety producing to anyone but particularly for someone in the 
95th percentile on the scale for social avoidance. 
           c.  Coupling assurances and promises with false asser‐
               tions of knowledge. 
    One form of a promise comes from coupling an acknowl‐
edgement  of  the  facts  with  an  assurance—in  other  words, 
stating  “we  already  know  everything  you  did  and,  even 
84                                                     No. 16‐3397 

knowing all of that, everything is going to be okay.” The in‐
vestigators peppered the entire investigation with assuranc‐
es  that  Dassey  “was  going  to  be  alright,”  coupled  with 
acknowledgements  that  they  were  making  these  assurances 
notwithstanding  all  of  the  horrible  facts  that  they  already 
knew.  Those  pleas  promised  that  the  key  to  unlocking  the 
“you’re going to be alright” result was honesty.  
    The  assurances  that  Dassey  would  be  “alright”  came  in 
many  forms:  “from  what  I’m  seeing  ...  I’m  thinking  you’re 
all right. OK, you don’t have to worry about things.” R. 19‐
25  at  16;  “[N]o  matter  what  you  did,  we  can  work  through 
that.” Id. at 17; “It’s OK. As long as you can, as long as you 
be honest with us, it’s OK. If you lie about it that’s gonna be 
problems. OK.” Id.; “We already know. Just tell us. It’s OK.” 
Id. at 24; “It’s OK because he was telling you to do it.” Id. at 
28;  “We  already  know,  it’s,  OK? We’re  gonna  help  you 
through  this,  alright?”  Id.  at  37;  “It’s  OK  Brendan.  We  al‐
ready know.” Id. at 41; “It’s OK, tell us what happened.” Id. 
at 46; “It’s not your fault.” Id. at 47; “Let’s get it all out today 
and this will be all over with.” Id. at 48; “It’s OK, what’d you 
do with it?” Id. at 76; “Brendan, it’s OK to tell us OK.” Id. at 
96.  
    Again,  the  power  came,  not  from  the  assurances  alone, 
but  the  assurances  coupled  with  the  false  information  that 
the investigators “already knew everything.” The investiga‐
tors were not merely telling Dassey, “Based upon what you 
have told us so far, we don’t think you have anything to wor‐
ry about.” Rather, what they told Dassey was,  “We already 
know what happened and you don’t have anything to worry 
about.”  
No. 16‐3397                                                      85

    Those  assurances  that  they  already  knew  everything, 
linked with the plea for “honesty” were plentiful: “We pret‐
ty  much  know  everything[.]  [T]hat’s  why  we’re  talking  to 
you  again  today.”  R.  19‐25  at  17.  “[N]ow  remember  this  is 
very  important  cuz  we  already  know  what  happened  that 
day.”  Id.  at  19; see  also Id.  at  23  (“We  already  know  what 
happened[.]”); ”We already know. Just tell us. It’s OK.” Id. at 
24;  “Come  on  we  know  this  already.  Be  honest.”  Id.  at  26; 
“Remember  we  already  know,  but  we  need  to  hear  it  from 
you.” Id. at 28; “So just be honest. We already know.” Id. at 
30;  “We  already  know,  be  honest.”  Id.  at  36;  “We  already 
know Brendan. We already know. Come on. Be honest with 
us.  Be  honest  with  us.  We  already  know,  it’s,  OK? We’re 
gonna  help  you  through  this,  alright?”  Id.  at  37;  “It’s  OK 
Brendan.  We  already  know.”  Id.  at  41;  “Cuz,  we,  we  know 
but we need it in your words. I can’t, I can’t say it.” Id. at 44; 
“Brendan,  I  already  know.  You  know  we  know.  OK.  Come 
on buddy. Let’s get this out, OK?” Id. at 44; “Remember, we 
already know, but we need to hear it from you, it’s OK. It’s 
not  your  fault.”  Id.  at  47;  “We  know  you  were  back  there. 
Let’s get it all out today and this will be all over with.” Id. at 
48;  “We  know  what  happened,  it’s  OK.”  Id.  at  50.  (For  a 
more  complete  list  of  these  assurances,  see  Dassey  v. 
Dittmann, 201 F. Supp. 3d at 1002.) 
    In one instance, when asking Dassey if he helped Avery 
put Halbach in the back of her RAV4, Wiegert explicitly as‐
sured  Dassey,  “If  you  helped  him,  it’s  OK,  because  he  was 
telling you to do it. You didn’t do it on your own.” R 19‐25 at 
28. But of course, it would not be “okay” for Dassey to help 
mutilate and dispose of a corpse simply because Avery told 
him to do it. And likewise, it could not be any further from 
“okay” for Dassey to rape Halbach because Avery told him 
86                                                     No. 16‐3397 

to  do  it.  Yet  as  they  were  walking  Dassey  down  the  path, 
step‐by‐step,  to  admitting  that  he  had  raped  Halbach,  they 
stated,  
       Wiegert:      What  happens  next?  Remember, 
       we already know, but we need to hear it from 
       you, it’s OK. It’s not your fault. What happens 
       next? 
       Fassbender:  Does he ask you? 
       Wiegert:       He does; doesn’t he? 
       Fassbender:  We know. 
R.  19‐25  at  47  (emphasis  added).  And  then,  as  he  struggled 
to tell them the details of the alleged rape, they again assure 
him, “it’s not your fault, he makes you do it.” Id. at 50. The 
investigators  assured  Dassey  that  once  he  revealed  the  de‐
tails of the alleged rape, “this will be all over with.” Id. at 48. 
Similarly,  just  before  Dassey  stated  that  he  cut  Halbach’s 
throat, Wiegert prompted Dassey by telling him, “What did 
he  make  you  do  Brendan?  It’s  OK,  what  did  he  make  you 
do?” Id. at 62. Recall, of course, that because Halbach’s body 
was  burned  (adding  even  more  atrocity  to  the  crime)  there 
was no forensic evidence that she had been raped or that her 
throat had been cut. 
    We can have no confidence that any person, but particu‐
larly  one  with  Dassey’s  IQ  and  suggestibility,  would  think 
that “you’re going to be alright” and “[l]et’s get it all out to‐
day and this  will be  all  over  with” might  lead  to a  life sen‐
tence in prison. A life sentence is neither “alright” nor some‐
thing that would put the matter to rest and be “over with.” 
And in fact, we need not speculate as to how Dassey would 
interpret  those  promises,  because  we  know  exactly  what 
No. 16‐3397                                                          87

Dassey made of them—that if he told the tale, as the interro‐
gators had introduced it to him, he would be released. After 
confessing  to  the  heinous  crimes  of  raping  Teresa  Halbach, 
slitting her throat, and then burning her body, Dassey asked 
if  he  would  make  it  to  school  by  1:29  p.m.  so  that  he  could 
turn in a project he had due in his sixth hour class. R. 19‐25 
at  89.  And  later  he  asked  “Am  I  gonna  be  at  school  before 
school ends?” Id. at 143. When Fassbender asked him at the 
end of the interrogation if he knows what is going to happen 
next, Dassey says “I don’t know.” Id. at 144. When they tell 
him  he  will  be  arrested,  he  responds,  “Is  it  only  for  one 
day?”  Id.  These  lamentably  naïve  questions  suggest  that 
Dassey  counted  on  these  assurances  that  he  would  be 
“okay”  to  mean  that  he  had  a  free  pass  to  say  whatever  he 
wanted (or, more accurately, whatever he thought the inves‐
tigators wanted to hear) and would not go to jail. Certainly 
no adult had warned him otherwise. 
     Once  again  we  recognize  that  false  promises,  like  other 
interrogation  techniques,  do  not,  per  se,  make  a  confession 
involuntary.  Villalpando,  588  F.3d  at  1128.  Promises, howev‐
er,  cannot  be  viewed  in  a  vacuum,  but  rather  assessed  as 
they  interact  with  a  defendant’s  unique  characteristics.  A 
mature adult of ordinary intelligence might always appreci‐
ate that regardless of any assurances he has been given that 
his  incriminating  statements  might  put  him  in  prison.  But 
the state appellate court viewed the words of the interroga‐
tors alone without reference to Dassey and without looking 
at their cumulative effect and concluded that those words by 
themselves  did  not  promise  leniency,  but  rather  merely  en‐
couraged  honesty.  This  is  an  unreasonable  finding  of  fact 
and an unreasonable application of the federal law’s “totali‐
ty of the circumstances” requirement to those facts.  
88                                                         No. 16‐3397 

     If,  in  fact,  the  state  court  had  looked  at  those  promises, 
not as they stood alone, but cumulatively and in light of the 
fact that they were linked to the interrogators’ requirements 
that  Dassey  tell  them  what  it  was  they  wanted  to  hear,  it 
could  not  have  come  to  any  other  conclusion  but  that  Das‐
sey’s free will was overcome. And where a defendant’s will 
is  overborne  by  the  circumstances  of  the  interrogation,  due 
process precludes admission of a confession. Schneckloth, 412 
U.S. at 225‐26.  
            d.  The combined effect of the promises. 
    The  false  promises—that  he  will  be  “alright,”  that  “it  is 
not his fault” that “the truth will set him free” clearly affect‐
ed  the  voluntariness  of  Dassey’s  confession.  Villalpando,  588 
F.3d  at  1128  (“a  false  promise  [of  leniency]  has  the  unique 
potential  to  make  a  decision  to  speak  irrational  and  the  re‐
sulting  confession  unreliable.”)  The  message  Dassey  heard 
loudly  and  clearly  was  that  “the  truth”  was  the  key  to  his 
freedom,  and  “the  truth”  meant  those  things  that  the  inter‐
rogators wanted him to say. Although the point has already 
been  made,  we  include  a  few  more  examples  to  emphasize 
how  readily  apparent  the  involuntariness  of  Dassey’s  con‐
fession  ought  to  have  been  to  any  reasonable  court  review‐
ing the confession in its totality. Once again, these examples 
establish a clear pattern of the investigators subtly (or not so 
subtly)  feeding  options  to  Dassey  and  then  admonishing 
him to “be honest” when his answers do not fit their theory 
of the case. When Dassey hits upon the correct facts howev‐
er, interrogators lock in the story by telling him “now we be‐
lieve  you.”  In  the  first  example,  Wiegert  knew  there  were 
bullet  casings  found  in  the  garage,  but  no  bullet  holes  or 
shell  casings  found  in  Halbach’s  vehicle,  so  he  worked  to 
No. 16‐3397                                                       89

bring  Dassey’s  answers  in  line  with  this  evidence.  Dassey’s 
culpability does not depend on where Halbach was shot. His 
only  stake  is  in  determining  what  the  investigators  want 
“the truth” to be, because the “the truth” is the key to pleas‐
ing  the  interrogators,  getting  out  of  the  interrogation  room, 
and “setting him free.” 
       Fassbender:  Tell us where she was shot? 
       Brendan:        In the head. 
       Fassbender:  No, I mean where, in the garage? 
       Brendan:        Oh. 
       Fassbender:  Outside, in the house? 
       Brendan:        In the garage. 
       Fassbender:  OK. 
       Wiegert:     Was  she  on  the  garage  floor  or 
       was she in the truck? 
       Brendan:        In the truck. 
       Wiegert:     Ah huh, come on, where was she 
       shot? Be honest here. 
       Fassbender:  The truth. 
       Brendan:        In the garage. 
       Wiegert:        Before she was put in the truck or 
       after? 
       Brendan:        After. 
       Fassbender:  So  she’s  in  the  truck  and  that’s 
       when he shoots her? (Brendan nods “yes”) 
*** 
90                                                         No. 16‐3397 

        Fassbender:  And  she  was  in  the  back  of  the 
        truck or SUV the whole time that he shot her? 
        Brendan:        She was on the garage floor. 
        Wiegert:        She was on the garage floor. OK. 
        Fassbender:  Alright. 
        Wiegert:        That  makes  sense.  Now  we  be‐
        lieve you.  
R. 19‐25 at 72–73. 
    Similarly,  Dassey  had  no  real  reason  to  fabricate  what 
Halbach  was  wearing,  as  it  neither  increased  nor  decreased 
his  culpability.  He  did,  however,  have  an  incentive  to  give 
the investigators the details they were looking for so that he 
could  return  to  school  and  home.  The  investigators,  on  the 
other hand, had a description of what Halbach was last seen 
wearing—blue jeans, a white shirt, and a spring jacket, R. 19‐
18 at 6, and therefore had a weighty incentive to align Das‐
sey’s descriptions with their known facts. As in the previous 
example,  this  exchange  contains  fact‐feeding  and  pleas  for 
“honesty,” but it also includes a safety valve. When Dassey 
began making a mess of things, the investigators encouraged 
him to backtrack and say that he could not remember.  
        Fassbender:  Do  you  remember  what  she  was 
        wearing?  I  know  it’s  a  long  time  ago,  don’t 
        guess, if you remember, you can say it. 
        Brendan:        (shakes  head  “no”)  I  don’t  re‐
        member. 
Id.  at  20.  Yet  later  when  he  receives  the  cue  to  “be  honest,” 
and  a  set  of  options  (t‐shirt  or  button‐up)  he  does  seem  to 
No. 16‐3397                                                        91

recall  her  clothes.  When  he  gives  a  conflicting  answer,  and 
contradicts himself, he is told just to “say I don’t remember.”  
       Fassbender:  Did she have clothes on? Now be 
       honest.  If  she  did,  she  did,  and  if  she  didn’t, 
       she didn’t.  
       Brendan:        Sort of.  
       Fassbender:  OK. What did she have on. 
       Brendan:        Like  a  white  T‐shirt  and  that, 
       pants. 
       Wiegert:      What do you mean sort of? Either 
       she had clothes on or she didn’t. It’s, was some 
       of it on some of it off? What? 
       Brendan:        It was ripped. 
       Wiegert:    It  was  ripped  (Brendan  nods 
       “yes”) Where was it ripped? 
       Brendan:        Like  right  here.  (pointing  to 
       chest) 
       Wiegert:     Was it a T‐shirt or button up shirt 
       or what kind of shirt.  
       Brendan:        A button up one. 
       Wiegert:        What color?  
       Brendan:        Like a black one. 
       Wiegert:      OK,  before  you  said  there  was  a 
       white T‐shirt. She had that on too? 
       Brendan:        Yeah. (nods “yes”) 
92                                                     No. 16‐3397 

       Wiegert:        OK,  and  in  the  other  interview 
       you  said  it  was  blue.  Do  you  remember  what 
       color  it  was?  If  you  don’t  remember,  say  you 
       don’t remember.  
       Brendan:       I don’t remember.  
Id. at 31–32. 
    There  is  no  reason  to  think  that  Dassey’s  pattern  of 
guessing at “the truth” until he got it right was any different 
when the stakes mattered and his culpability was on the line. 
This  is  particularly  true  because  the  investigators  had  al‐
ready  assured  him  that,  even  knowing  what  they  knew—
that  is,  with  “the  truth”  that  they  had—Dassey  would  be 
“okay.”  The  examples  below  demonstrate  how  these  prom‐
ises  affected  the  voluntariness  of  Dassey’s confession  of  the 
most horrific acts of the crime. 
       Wiegert:    What  happens  after  you  were 
       done watching TV for 15 minutes. 
       Brendan:       I told him I had to leave cuz I had 
       ta call Travis. 
       Wiegert:       Brendan,  be  honest  You  were 
       there when she died and we know that. Don’t 
       start  lying  now.  We  know  you  were  there. 
       What happened? 
       Fassbender:  He ain’t gonna lie to you, hey we 
       know that OK. 
       Wiegert:    We  already  know,  don’t  lie  to  us 
       now, OK, come on. What happens next? 
       Fassbender:  You’re  just  hurting  yourself  if 
       you lie now. 
No. 16‐3397                                                      93

        Brendan:     Then  he  went  in,  back  in  there 
        and he stabbed her. 
        Wiegert:      You  were  with  him?  (Brendan 
        nods “yes’’) Yes? 
        Brendan:      Yeah. 
Id. at 54.  
    Similarly,  below,  although  Dassey  had  already  denied 
that he had touched or sexually assaulted Halbach, he came 
to  understand  that  his  answer  “I  didn’t  do  nothing,’”  was 
causing conflict, and was not “the truth” that the investiga‐
tors want to hear and that would therefore “set him free.”  
        Wiegert:      So  you,  he,  he  brings  you  back 
        there  and  he  shows  you  her  (Brendan  nods 
        “yes”) and what do you do? Honestly. Because 
        we think 
        Fassbender:  Very important. 
        Wiegert:      We know happened. 
        Fassbender:  It’s hard to be truthful. 
        Wiegert:    We  know  what  happened,  it’s 
        OK. (pause) What did you do? 
        Brendan:      I didn’t do nothin’ 
        Wiegert:     Brendan, Brendan come on. What 
        did you do? 
        Fassbender:  What does Steven make you do? 
        Wiegert:      It’s  not  your  fault,  he  makes  you 
        do it. 
94                                                     No. 16‐3397 

        Brendan:       He told me ta do her … Ta screw 
        her.  
        Wiegert:       Ok. Did you do that? Honestly? 
        Brendan:       Yeah. 
Id. at 50. 
        4.  Examples of resistance. 
    The State makes much of the fact that Dassey resisted the 
interrogators  on  many  occasions.  In  fact,  the  State  counts 
eight  occasions  in  which  Dassey  resists  the  interrogators’ 
suggested  response.  These  exchanges  differ  markedly  from 
the  exchanges  in  which  Dassey  shifts  or  changes  his  an‐
swers.  For  example,  in  comparison  to  the  example  of  the 
garage floor and seeing Halbach on the porch, the exchange 
between  Dassey  and the  investigators regarding false infor‐
mation  about  a  tattoo  differs  significantly  in  form,  length 
and follow‐up. Most importantly, it does not contain the pat‐
tern of continual pleas for honesty until the answer changes. 
In  the  exchange  below,  the  investigators  inserted  the  false 
notion  that  Halbach  had  a  tattoo—a  tactic  interrogators  are 
trained to do to test a suspect’s honesty and suggestibility. 
        Fassbender:  Probably when she was alive, did 
        she  have  any  scars,  marks,  tattoos,  stuff  like 
        that, that you can remember? 
        Brendan:       I don’t remember any tattoos 
   But  then  just  seconds  later,  the  following  exchange  oc‐
curs: 
        Fassbender:  Ok. (pause) We know that Teresa 
        had a, a tattoo on her stomach, do you remem‐
        ber that? 
No. 16‐3397                                                        95

       Brendan:        (Shakes head “no”) uh uh. 
       Fassbender:  Do you disagree with me when I 
       say that? 
       Brendan:        No  but  I  don’t  know  where  it 
       was. 
       Fassbender:  OK. 
Id.  at  137–39.  Rather  than  explore  the  subject  further,  ask 
where  the  tattoo  was  and  what  it  looked  like,  or  admonish 
Dassey  to  “be  honest”  to  encourage  him  to  guess  again, 
Fassbender instead immediately moved on to a new subject. 
From  the  investigator’s  perspective,  no  good  could  have 
come from further exploration after Dassey had demonstrat‐
ed a willingness to go along with the idea that Halbach had 
a tattoo; he just doesn’t “know where it was.” Id. Moreover, 
Dassey was able to affirm that he did not disagree with the 
investigators  so  he  was  not  forced  to  change  his  story  to 
agree. Based on our prior examples, however, one can imag‐
ine that if Fassbender had continued as he did in other areas, 
and the next question he asked was “Be honest, did she have 
a  tattoo  of  a  butterfly  or  a  tiger?”  Dassey  would  have  re‐
sponded with one or the other until he found the correct an‐
swer. 
    Second, it is true that at first Dassey is firm about the lo‐
cation of the knife that Avery used to stab Halbach, but once 
the  investigators  use  the  code  “tell  us  the  truth”  (in  other 
words, “change your story to tell us what we want to hear”), 
he immediately caved to their suggestion. The State cites the 
initial  response,  but  not  the  follow‐up  where  Dassey  suc‐
cumbs. The initial exchange was as follows: 
96                                                    No. 16‐3397 

       Wiegert:      Where was the knife that he used, 
       ‘er you used. Where’s that knife go? 
       Brendan:       He left it in the Jeep. 
       Wiegert:       He what? 
       Brendan:       He left it in the Jeep. 
       Wiegert:      It’s not in the Jeep now, where do 
       you think it might be? 
       Brendan:       I sure [sic] it was. 
       Wiegert:       Did you see it in the Jeep? 
       Brendan:       Yeah, cuz he set it on the floor. 
       Wiegert:       Where on the floor did he set it? 
       Brendan:       In the middle of the seats. 
       Wiegert:       Okay. 
Id. at 80–81. 
     In  that  exchange,  there  was  no  admonition  to  tell  the 
truth or inquiries about whether he was certain, as happened 
in  the  following  exchange  where  he  did,  indeed  change  his 
answer about the location of the knife: 
       Wiegert:         Wh‐What  about  the  knife,  where 
       is  the  knife,  be  honest  with  me,  where’s  the 
       knife? It’s OK, we need to get that OK? Help us 
       out, where’s the knife? 
       Brendan:       Probably in the drawer. 
       Wiegert:       In which drawer? 
       Brendan:       His knife drawer; 
       Wiegert:       And where’s that? 
No. 16‐3397                                                    97

       Brendan:      In the kitchen. 
       Wiegert:      Is it  probably  in there,  or do  you 
       know it’s in there. 
       Brendan:      That’s where I think it is. 
       Wiegert:      Why do you think it’s in there? 
       Brendan:      Cuz he wouldn’t let that knife go. 
       Wiegert:   Cuz he wouldn’t let the knife go. 
       How do you know that? 
       Brendan:      Cuz it was a pretty nice knife. 
Id. at 121 (emphasis added). 
    Third, the State argues that Dassey resisted changing his 
answer regarding when Avery started the fire despite many 
questions  by  investigators.  But  the  conversation  about  the 
fire  was  the  very  exchange  in  which  the  investigators  be‐
came stern with Dassey and set forth the “rules” for the in‐
terview—that  is,  if  Dassey  failed  to  tell  them  what  they 
wanted to hear, the investigators would reprimand him until 
he guessed the correct answer. Fassbender tells Dassey pre‐
cisely what the only acceptable answer will be:  
       Fassbender:  What about the fire? 
       Dassey:     Do  you  mean  if  it  was  started  or 
       somethin’? No it wasn’t (shakes his head “no.”) 
       Fassbender:  Ok.  We’re  not  going  to  go  any 
       further in this cuz we need to get the truth out 
       now.  We  know  the  fire  was  going.  …  Let’s 
       take it through honestly now.  
Id. at 23 (emphasis added). The State argues that Dassey con‐
tinued throughout the interrogation to state that the fire was 
98                                                         No. 16‐3397 

going  when  he  got  there,  but  of  course  he  did:  Fassbender 
had made it clear from the very start that this was the only 
answer he would accept.  
    Dassey  does  indeed  resist  suggestions  that  he  kept  Hal‐
bach’s hair and does so many times. Id. at 102. The problem 
for the State is that the information about cutting Halbach’s 
hair  came from some of the  most suggestive questioning of 
the whole interrogation—when Fassbender was desperately 
trying  to  compel  Dassey  to  tell  him  what  the  two  of  them 
had  done  “with  [Halbach’s]  head.”  Id.  at  60.  In  response  to 
Wiegert’s  eight  questions  in  succession  about  what  the  two 
had  done  with  Halbach’s  head,  Dassey  says,  with  a  rising 
intonation  usually  associated  with  asking  a  question,  “That 
he cut off her hair [?]” Id. (question mark added, see R. 19‐44, 
Ex.  43,  Disc  1  at  11:57:41  a.m.).  It  is  not  surprising  that  he 
would deny keeping Halbach’s hair when the notion that he 
cut  her  hair  was  simply  one  of  his  unsuccessful  apparent 
guesses at what had been done to Halbach’s head. Given the 
origin  of  the  hair  comment  in  the  first  instance  and  the  re‐
cantation  and  then  further  confusion  about  the  hair  at  the 
May 13 interview, it is difficult to make anything of Dassey’s 
comments about hair cutting at all.  
    Dassey  also  resisted  the  investigators’  several  inquiries 
about whether the two of them had used some “wires hang‐
ing from the rafters,” in Avery’s garage to “do stuff” to Hal‐
bach  in  the  garage.  R.  19‐25  at  132–33.  This  is  perhaps  the 
State’s strongest evidence of resistance, as there is no readily 
apparent  reason,  apart  from  the  truth,  that  Dassey  resisted 
their questioning about these wires other than, perhaps, that 
he was too naïve to think of an unimaginably horrible form 
of torture for which those wires could have been used. 
No. 16‐3397                                                           99

    Finally,  it  is  also  true  that  Dassey  ardently  resisted  any 
suggestion  that  he  shot  Halbach  or  even  touched  the  gun. 
But he had a reason to do so. He told the investigators that 
he  had  been  traumatized  when  his  mother’s  boyfriend  shot 
his  cat  and  had  decided  he  “couldn’t  shoot  no  more”  after 
that  episode.  Id.  at  65–66.  Having  made  a  clear  pronounce‐
ment to himself and others that he was a person who did not 
“shoot no more,” he would have been unlikely to have been 
as suggestible about such a fact. 
    It was not just Dassey’s ability to resist that the State used 
to support the voluntariness of Dassey’s confession, but also 
the  richness  of  the  details  he  provided  and  the  fact  that 
physical evidence corroborated many of those details. As we 
noted at the outset, many false confessions contain intricate 
detail.  Garrett,  The  Substance  of  False  Confessions,  62  Stan.  L. 
Rev.  at  1054.  And  many  of  the  elaborate  details  Dassey  re‐
ported  were  available  in  the  media  reports.  It  had  been 
widely  reported  in  the  media  that  Halbach’s  RAV4  was 
found  in  the  salvage  yard  partially  concealed  by  branches 
and a car hood; her remains were found in Avery’s burn pit 
along with  remnants  of  clothing; Avery burned tires on the 
night Halbach was last seen; eleven rifle casings were found 
in  Avery’s  garage;  two  rifles  were  recovered  from  Avery’s 
bedroom;  a  key  to  Halbach’s  RAV4  was  found  in  Avery’s 
bedroom;  the  key  had  Avery’s  DNA  on  it;  Avery’s  blood 
was  found  in  Halbach’s  RAV4;  and  Halbach’s  blood  was 
found in the cargo area of the RAV4. Dassey v. Dittmann, 201 
F. Supp. 3d at 997 (citing newspaper articles). 
   The State also argues that physical evidence corroborated 
many of  the details to which Dassey confessed,  but, in  fact, 
the  lack  of  physical  evidence  was  the  weakest  part  of  the 
100                                                    No. 16‐3397 

State’s  case.  There  was  no  DNA  or  other  physical  evidence 
linking Dassey to this crime in any way—not a strand of his 
DNA  in  the  garage,  Avery’s  bedroom,  on  the  RAV4  or  its 
key,  on  any  knives,  guns,  handcuffs  or  any  other  relevant 
place.  Despite  descriptions  of  a  gruesome  killing  with  stab‐
bing, throat cutting, hair cutting, rape, and a shooting, inves‐
tigators  never  found  a  single  drop  of  Halbach’s  blood,  hair 
or  DNA  in  Avery’s  not‐so‐tidy  trailer  and  garage—not  on 
the sheets, mattress, carpet, walls, clothing, garage floor, me‐
chanic’s creeper, gun, handcuffs, or bed posts. There was no 
forensic  evidence  supporting  Dassey’s  story  that  Halbach 
had  been  stabbed,  raped,  bound  or  cut.  Investigators  did 
find Halbach’s blood in her vehicle and her DNA on a bullet 
fragment  in  Avery’s  garage.  R.  19‐16  at  62–66.  The  district 
court  pointed  out  that  some  of  the  corroborative  evidence 
had been challenged at trial as being the product of contam‐
ination  and  other  unreliable  methods.  R.  19‐27  at  210–32. 
And in any event, other purportedly corroborative evidence 
was as harmful as it was helpful. For example, investigators 
did  find  handcuffs  and  leg  irons  in  Avery’s  bedroom,  but 
not a single scratch on the wooden bed posts as one would 
expect  were  Halbach  handcuffed  to  the  bed  as  Dassey  de‐
scribed.  R.  19‐23  at  88.  Other  corroborative  evidence  sup‐
ported both the state and Dassey’s theories of the events. For 
example, the bleach‐stained pants supported the state’s ver‐
sion  of  the  story  in  which  Dassey  knowingly  helped  clean 
Halbach’s blood from the garage, and also Dassey’s version 
of  events in  which Avery asked  an ignorant Dassey to help 
clean  from  the  garage  floor  something  that  appeared  to  be 
automotive  fluid.  The  district  court  dismissed  many  of  the 
state’s  asserted  corroborating  details  as  unhelpful,  and  we 
No. 16‐3397                                                           101

need  not  repeat  the  district  court’s  explanations.  See  Dassey 
v. Dittmann, 201 F. Supp. 3d at 998.  
    In  sum,  the  investigators  promised  Dassey  freedom  and 
alliance if he told the truth and all signs suggest that Dassey 
took  that  promise  literally.  The  pattern  of  questioning 
demonstrates that the message the investigators conveyed is 
that the “truth” was what they wanted to hear. When he de‐
viated, they told him he was lying and when he successfully 
parroted  what  they  wanted  him  to  say,  either  because  he 
successfully guessed or the investigators had fed him the in‐
formation,  they  patted  him  on  the  back  for  telling  the  truth 
and  told  him  he  would  be  “okay.”  Dassey,  however,  had 
trouble  maintaining  a  consistent  story  except  when  he  was 
being  led  step‐by‐step  through  the  facts,  thus  confirming 
that this confession emerged not from his own free will, but 
from the will of the investigators.  
    We  are quite cognizant that  our role in this habeas peti‐
tion is limited. We have catalogued these parts of the confes‐
sion not because we might have come to a different conclu‐
sion about Dassey’s guilt or innocence, but because they re‐
flect on the totality of the circumstances that the state appel‐
late  court  should  have  been  considering  when  assessing 
whether Dassey’s confession was given of his own free will. 
By  ignoring  these  false  assurances  and  promises,  steering, 
coaxing, and fact‐feeding, the state court, although it knew it 
must  address  the  totality  of  the  circumstances,  failed  to  ap‐
ply  that  rule  to  these  facts.  See  28  U.S.C.  §  2254  (d)(1).  The 
requirement  to  view  the  totality  of  the  circumstances,  how‐
ever, applies to adults and minors alike. See, e.g., Missouri v. 
Seibert, 542 U.S. 600, 608 (2004). If the admonition to give ex‐
tra  care  to  juveniles’  confessions  means  anything,  it  must 
102                                                    No. 16‐3397 

mean that a court must give extra scrutiny  to  a child’s  con‐
fession. For example, it might ask if this youth was suscepti‐
ble  to  steering.  Was  he  fed  information?  Was  he  someone 
who needed an adult ally to explain the consequences of his 
Miranda  waiver  or  his  confession  in  general?  Did  he  need 
someone to remind him not to guess at answers to please the 
interrogators? Did he need someone to remind him that the 
investigators  were  police  officers  with  a  different  agenda 
than his? Had the state court given Dassey’s confession any 
of this required care, it simply could not have overcome the 
many  doubts that  his confession raises about voluntariness. 
We have shown again and again a pattern of steering, coax‐
ing, fact‐feeding and cueing followed by rewarding the “cor‐
rect”  answer,  and  we  urge  anyone  with  doubts  about  the 
voluntariness  of  Dassey’s  confession  to  view  the  interroga‐
tion with this pattern in mind. 
   By determining that Dassey, under the totality of the cir‐
cumstances, confessed of his own free will, the court ignored 
the  clear  and  convincing  weight  of  the  evidence  and  thus 
made  an  unreasonable  determination  of  the  facts.  See  28 
U.S.C. § 2254(d)(2). 
   D.  Harmless error. 
     Moreover, because the confession was essentially the on‐
ly  evidence  the  State  presented  against  Dassey  at  trial,  we, 
like the district court, must conclude that allowing its admis‐
sion could not have been harmless error. Specifically, the vi‐
olation  of  Dassey’s  constitutional  rights  “had  a  substantial 
and  injurious  effect  or  influence  in  determining  the  jury’s 
verdict.”  Brecht  v.  Abrahamson,  507  U.S.  619,  637  (1993)  (in‐
ternal citations omitted). Indeed, as the district court pointed 
out, “Dassey’s confession was, as a practical matter, the en‐
No. 16‐3397                                                         103

tirety  of  the  case  against  him.”  Dassey,  201  F.  Supp.  3d  at 
1006. Despite the intensity of the investigation, the brutality 
of  the  crime  and  the  disarray  of  the  premises,  no  one  ever 
found  a  single  hair,  a  drop  of  blood,  a  trace  of  DNA  or  a 
scintilla of physical evidence linking Dassey to this crime. 
    E.  Ineffective assistance of counsel. 
    Because we affirm the grant of the writ of habeas corpus 
on these bases, we need not make a determination about the 
effective  assistance  of  counsel.  We  note,  however,  that 
should  the  government  decide  to  retry  Dassey,  the  issue  of 
the admissibility of the May 13 telephone call between Das‐
sey  and  his  mother  will  require  a  fresh  look  to  determine 
whether  it  is  the  fruit,  so  to  speak,  of  an  involuntarily‐
obtained confessional tree. 
                                    III. 
    Teresa Halbach’s family has now grieved for their painful 
loss through several trials, multiple state court appeals, state 
post‐conviction relief appeals, and now the habeas proceed‐
ings  in  federal  court.  If  only  this  court,  through  its  many 
words, could re‐write the tragic tale of that final day of Tere‐
sa’s  life.  But  of  course,  we  cannot.  Dassey  has  successfully 
demonstrated that the state court decision resulted in a deci‐
sion that was “contrary to, or involved an unreasonable ap‐
plication  of,  clearly  established  Federal  law,  as  determined 
by the Supreme Court of the United States” and that “result‐
ed in a decision that was based on an unreasonable determi‐
nation  of  the  facts  in  light  of  the  evidence  presented  in  the 
State  court  proceeding.”  28  U.S.C.  §  2254(d)(1)  and  (2).  The 
decision  of  the  district  court  is  AFFIRMED  in  all  respects. 
The  writ of  habeas  corpus  is GRANTED  unless  the  State  of 
104                                                    No. 16‐3397 

Wisconsin  elects  to  retry  Dassey  within  90  days  of  issuance 
of this court’s final mandate, or of the Supreme Court’s final 
mandate. 
No. 16‐3397                                                    105 

    HAMILTON, Circuit Judge, dissenting. Brendan Dassey con‐
fessed on videotape that he raped Teresa Halbach, helped his 
uncle murder her, and then burned her body in a fire pit at his 
uncle’s junkyard. A jury convicted Dassey of those crimes, and 
the  Wisconsin  state  courts  have  upheld  the  convictions.  On 
federal  habeas  corpus  review,  however,  Dassey  has  per‐
suaded the district court and now my colleagues that his con‐
fession was involuntary and his convictions invalid. I respect‐
fully dissent. We should reverse. 
    To decide whether Dassey’s confession was voluntary, the 
state courts applied the correct but general and even indeter‐
minate “totality of the circumstances” test. See Withrow v. Wil‐
liams, 507 U.S. 680, 693–94 (1993); Gallegos v. Colorado, 370 U.S. 
49, 55 (1962). The Wisconsin Court of Appeals upheld the trial 
court’s  finding  that  Dassey’s  confession  was  voluntary  in  a 
succinct per curiam opinion that rejected that claim in two par‐
agraphs.  That  was  permissible.  While  the  majority  would 
have preferred a more nuanced and detailed discussion of the 
circumstances surrounding Dassey’s confession, the Antiter‐
rorism and Effective Death Penalty Act (AEDPA) of 1996 does 
not authorize federal courts to sit in judgment of the length of 
state court opinions. Rather, as Harrington v. Richter teaches, 
even unexplained decisions by state courts are entitled to def‐
erence  under  AEDPA.  See  562  U.S.  86,  98  (2011)  (“Where  a 
state court’s decision is unaccompanied by an explanation, the 
habeas petitioner’s burden still must be met by showing there 
was no reasonable basis for the state court  to deny relief.”). 
Under AEDPA and Richter, relief must be denied if a reasona‐
ble court could have reached the state courts’ conclusion. Id. 
106                                                      No. 16‐3397 

    Habeas relief from state court convictions is rare, reserved 
for those unusual cases where state courts abandon their ob‐
ligation to enforce federal constitutional law. See id. at 102–03 
(“If [the AEDPA] standard is difficult to meet, that is because 
it was meant to be. … Section 2254(d) reflects the view that 
habeas corpus is a ‘guard against extreme malfunctions in the 
state  criminal  justice  systems,’  not  a  substitute  for  ordinary 
error correction through appeal.”) (citation omitted). No Su‐
preme Court precedent compels relief for Dassey. His petition 
should be denied. 
    Rather than show how Supreme Court precedent requires 
habeas  relief,  the  majority  observes:  “By  surveying  the  Su‐
preme  Court  cases  on  the  voluntariness  of  juvenile  confes‐
sions one can see how much the unique characteristics of both 
the defendant and the interrogation play into the assessment 
of  voluntariness.”  Ante  at  36.  For  this  reason,  the  majority 
writes, “other cases can only act as broad guideposts.” Id. 
    That  is  exactly  right,  but  that  is  also  why  we  should  re‐
verse.  Without  a  compelling  showing  based  on  Supreme 
Court  precedent,  habeas  relief  must  be  denied.  The  more  a 
state court’s decision depends on weighing a host of factors 
as part of the totality of the circumstances, the harder it is to 
show that the decision was “contrary to, or involved an un‐
reasonable application of, clearly established Federal law.” 28 
U.S.C. § 2254(d)(1). Applying such a broad standard to a par‐
ticular case leaves substantial room for judgment. “The more 
general the rule, the more leeway courts have in reaching out‐
comes  in  case‐by‐case  determinations.”  Yarborough  v.  Al‐
varado, 541 U.S. 652, 664 (2004) (reversing grant of habeas pe‐
tition where similar fact‐sensitive standard governed whether 
No. 16‐3397                                                     107

seventeen‐year‐old petitioner had been “in custody” during 
interrogation in which he confessed). 
   Even  if  we  were  reviewing  the  admissibility  of  Dassey’s 
confession  de  novo,  great  caution  would  be  warranted.  The 
majority’s  decision  breaks  new  ground  and  poses  troubling 
questions  for  police  and  prosecutors.  It  calls  into  question 
standard interrogation techniques that courts have routinely 
found permissible, even in cases involving juveniles. 
    This was a relatively brief and low‐key interview of a Mi‐
randized  subject  who  was  not  mistreated  or  threatened, 
whose  creature  comforts  were  satisfied,  and  whose  parent 
consented. If such a gentle interrogation can be treated as un‐
constitutionally coercive, what should police do the next time 
an  investigation  leads  to  a  teenager  with  some  intellectual 
challenges? Few wrongdoers are eager to own up to crimes as 
serious as Dassey’s. The Constitution is not offended by such 
police tactics as encouraging the subject to tell the truth, bluff‐
ing  about  what  the  police  already  know,  or  confronting  the 
subject  with  what  the  police  know  from  physical  evidence 
and with the internal contradictions and improbabilities in his 
story. Today’s decision will make some police investigations 
considerably more difficult, with little gained in terms of jus‐
tice.  
   I. The Totality of the Circumstances 
    My  colleagues  describe  the  critical  March  1,  2006  inter‐
view  of  Dassey  as  “intimidating  and  anxiety  producing.” 
Ante at 83. I suspect the source of any anxiety Dassey felt was 
his guilt, not the circumstances of a relatively gentle and non‐
coercive interview. The majority focuses in painstaking detail 
on a few factors that weigh in favor of finding that Dassey’s 
108                                                   No. 16‐3397 

confession was not voluntary. Many other factors weigh in fa‐
vor of finding it was voluntary. The circumstances that have 
most concerned courts and that have contributed most to vol‐
untariness  jurisprudence—such  as  physical  abuse,  threaten‐
ing behavior, or prolonged questioning—were simply absent 
here. 
    Consider these circumstances: the investigators did not in‐
itially consider Dassey a suspect in the murder. Still, they had 
good reason to think that he knew more about his uncle Ste‐
ven Avery’s involvement in Teresa Halbach’s death than Das‐
sey had told them thus far. Two days before the critical March 
1 interview, Dassey had told investigators that he saw human 
body  parts—toes,  a  hand,  a  forehead,  and  a  stomach—in 
Avery’s bonfire the previous Halloween. Dassey had also said 
that Avery told him he stabbed Teresa. In a separate conver‐
sation that evening, Dassey had told the investigators that he 
helped Avery clean a dark red stain on his garage floor. 
   On March 1, the investigators obtained consent from Das‐
sey’s mother to interview him once again. They read Miranda 
warnings to Dassey, drove him to a local sheriff’s office, and 
reminded him about the Miranda warnings once they arrived. 
They  offered  him  snacks,  beverages,  and  restroom  breaks. 
During  the  interview,  Dassey  sat  comfortably  on  a  sofa.  He 
exhibited  no  signs  of  physical  distress.  The  investigators 
spoke in measured tones. They did not threaten Dassey, nor 
did they use intimidating or coercive language. They coaxed 
and encouraged him to tell the truth. They made Dassey no 
specific guarantees. In fact, they told him at the outset: “We 
can’t make any promises … .” 
   The interview lasted about three hours in total. Fifty‐four 
minutes into the conversation, Dassey told the officers that he 
No. 16‐3397                                                       109

raped  Teresa  Halbach  the  day  she  was  murdered.  Fourteen 
minutes  later,  Dassey  admitted,  in  response  to  a  relatively 
open‐ended question, that he cut Teresa’s throat. The investi‐
gators  soon  took  a  thirty‐minute  break  and  then  continued 
questioning Dassey for a little over an hour. At the conclusion 
of the interview, the investigators informed Dassey that they 
were placing him under arrest. 
    At times, the investigators challenged Dassey when his ac‐
count seemed incomplete, did not make sense, or conflicted 
with physical evidence. At other points, the investigators de‐
liberately misled Dassey by telling him they knew more than 
they actually did or by suggesting false facts to see if he would 
agree to them. (He did not.) Those are routine techniques in 
police interrogation. They do not transform a voluntary con‐
fession into an unconstitutional one. The investigators also re‐
peatedly encouraged Dassey to tell the truth, and they offered 
vague  assurances  that  it  would  be  better  for  him  if  he  did. 
Those are also routine techniques. They are not fraudulent or 
coercive.  At  no  point  did  the  investigators  make  the  sort  of 
specific false promises that can render a confession involun‐
tary. The record here does not show police tactics “so offen‐
sive  to  a  civilized  system  of  justice  that  they  must  be  con‐
demned  under  the  Due  Process  Clause  of  the  Fourteenth 
Amendment.” See ante at 30, quoting Miller v. Fenton, 474 U.S. 
104, 109 (1985). 
   II. AEDPA and Deference to State Court Judgments 
       A. The Departure from Deference 
   The Antiterrorism and Effective Death Penalty Act of 1996 
amended the federal habeas corpus statute to provide that an 
“application  for  a  writ  of  habeas  corpus  …  shall  not  be 
110                                                      No. 16‐3397 

granted with respect to any claim that was adjudicated on the 
merits  in  State  court  proceedings  unless  the  adjudication  of 
the claim—(1) resulted in a decision that was contrary to, or 
involved an unreasonable application of, clearly established 
Federal  law,  as  determined  by  the  Supreme  Court  …  or  (2) 
resulted in a decision that was based on an unreasonable de‐
termination  of  the  facts  …  .”  28  U.S.C.  § 2254(d).  It  is  not 
enough that a federal court might have decided the case dif‐
ferently in the first instance. Rather, the federal court must be 
confident that the decision of the state court was so beyond 
the pale as to constitute an error “well understood and com‐
prehended in existing law beyond any possibility for fairminded 
disagreement.” Richter, 562 U.S. at 103 (emphasis added). 
    My colleagues insist, repeatedly, that they have “kept the 
strict constraints of the AEDPA forefront” in their minds. E.g., 
ante at 27. Yet no Supreme Court case, no case decided in this 
circuit, and indeed no case cited by the parties or the majority 
has found a confession involuntary on facts resembling these, 
even where the subject is a juvenile. 
    Never before has the Supreme Court or this court signaled 
that police bluffs about what they know may render a confes‐
sion  involuntary.  Neither  the  Supreme  Court  nor  this  court 
has ever held, as the majority seems to believe, that an inves‐
tigator’s vague assurances about the value of telling the truth 
may amount to fraudulent promises of leniency. Nor have we 
held that such statements must be viewed from the subjective 
perspective of the suspect, no matter how distorted his per‐
spective may be. The majority worries that Dassey may have 
taken  as  literal  an  investigator’s  advice  that  honesty  is  the 
“only thing that will set you free,” transforming that biblical 
phrase into the “exact kind of promise of leniency that courts 
No. 16‐3397                                                        111

generally find coercive.” Ante at 50; see John 8:32. The major‐
ity reaches this conclusion in spite of our long recognition that 
“the law permits the police to pressure and cajole, conceal ma‐
terial facts, and actively mislead.” United States v. Rutledge, 900 
F.2d 1127, 1131 (7th Cir. 1990). 
    In one telling departure from AEDPA deference, the ma‐
jority cites a law review article to observe: “Experts on confes‐
sions have noted that ‘though courts are reluctant to find that 
police officers have overwhelmed a child’s will by repeatedly 
admonishing the child to “tell the truth,” many children will 
eventually  hear  “tell  the  truth”  as,  “tell  me  what  I  want  to 
hear.”’”  Ante  at  55‐56  (citation  omitted).  The  majority  then 
suggests  that  “Dassey  found  ‘the  truth’  either  by  stumbling 
upon it or by using the information the investigators had fed 
him,” and asserts boldly that it is “impossible to read or view 
Dassey’s interrogation and have any confidence that Dassey’s 
confession was the product of his own free will rather than his 
will  being  overborne.”  Ante  at  56.  The  majority  invites  the 
reader  to  scrutinize  Dassey’s  confession  with  this  “key”  in 
hand. 
    I  read  (and  see)  the  evidence  quite  differently:  Dassey’s 
confession appears to have been the product of a guilty con‐
science,  coaxed  rather  gently  from  him  with  standard,  non‐
coercive  investigative  techniques.  Even  assuming,  however, 
that the majority’s interpretation is plausible, our job as a fed‐
eral court reviewing a state conviction under § 2254(d) is not 
to consult scholarly literature in search of new best practices.  
    Our narrower task is to determine whether the state court 
decision was based either on an unreasonable application of 
clearly  established  law  as  handed  down  by  the  Supreme 
Court or on an unreasonable view of the facts. Apart from the 
112                                                               No. 16‐3397 

uncontroversial observation that juvenile confessions should 
be treated with care, see J.D.B. v. North Carolina, 564 U.S. 261, 
269  (2011)  (direct  appeal  of  Miranda  custody  decision),  the 
majority  cites  no  Supreme  Court  authority  in  support  of  its 
interpretive “key.”1 
            B. Deference or Critiquing Opinions? 
    Early in its opinion, the majority writes that the “state ap‐
pellate court did not identify the correct test at all and did not 
apply it correctly.” Ante at 23. The criticism is misplaced. The 
state court correctly recognized that (1) a confession’s volun‐
tariness  turns  on  the  “totality  of  the  circumstances”  and  (2) 
the analysis involves a “balancing of the defendant’s personal 
characteristics against the police pressures used to induce the 
statements.” That standard fits comfortably with the Supreme 
                                                 
      1 The majority supports the need for special care in juvenile confession 

cases by citing studies of exonerated defendants showing that false con‐
fessions are more common by juveniles and mentally ill or intellectually 
deficient suspects.  Ante at  32–34.  False  confessions are  a  real  phenome‐
non,  and  even  one  is  very  troubling.  Yet  we  should  not  conclude  from 
these studies of exonerated defendants that there is an epidemic of false 
confessions. The more relevant denominator in the fraction is all confes‐
sions. That number is not easy to estimate, but we can estimate a conserva‐
tive lower boundary for it. Bureau of Justice Statistics reports on Felony 
Defendants in  Large  Urban  Counties  tally  violent felony  convictions  by 
guilty plea in just the nation’s 75 largest counties. (The most recent report 
is Brian A. Reaves, U.S. Dep’t of Justice, Bureau of Justice Statistics, Felony 
Defendants  in  Large  Urban  Counties,  2009  –  Statistical  Tables  (2013), 
https://www.bjs.gov/content/pub/pdf/fdluc09.pdf.)  The  majority’s  statis‐
tics report 227 demonstrably false confessions from 1989 to 2016. From the 
BJS reports, we can estimate there were more than 1.5 million guilty pleas 
to violent felonies over that period. So for every one demonstrably false 
confession  over  those  years,  there  were  more  than  6,500  guilty  pleas  to 
violent felonies in just those 75 largest counties. 
No. 16‐3397                                                       113

Court’s explanation in Withrow: “courts look to the totality of 
circumstances to determine whether a confession was volun‐
tary. Those potential circumstances include … the crucial ele‐
ment of police coercion; the length of the interrogation; its lo‐
cation;  its  continuity;  the  defendant’s  maturity;  education; 
physical condition; and mental health. They also include the 
failure of police to advise the defendant of his rights to remain 
silent and to have counsel present during custodial interroga‐
tion.” 507 U.S. at 693–94 (citations omitted). This fact‐sensitive 
balancing test applies whether the subject is a mature adult or 
an intellectually challenged high‐school student. See Gilbert v. 
Merchant, 488 F.3d 780, 793 (7th Cir. 2007) (“[I]t is the totality 
of the circumstances underlying a juvenile confession, rather 
than the presence or absence of a single circumstance, that de‐
termines  whether  or  not  the  confession  should  be  deemed 
voluntary.”) (collecting cases). 
    The majority’s real concern seems to be that the Wisconsin 
Court of Appeals only paid lip service to the correct standard 
but  did  not  apply  it  seriously.  The  majority  writes  that  the 
state  appellate  court  “listed  Dassey’s  age,  education  and  IQ, 
but it never … evaluated those factors to determine whether 
they affected the voluntariness of Dassey’s confession.” Ante 
at 28. Likewise, the majority writes that the state court “ana‐
lyzed some of the investigators’ interrogation techniques, but 
it never evaluated or assessed how those techniques affected 
the voluntariness of [Dassey’s] confession.” Id. Elsewhere the 
majority complains that “the state appellate court addressed 
the voluntariness of the confession in two short paragraphs.” 
Ante at 48. The majority also writes that the less a state court 
says, “the less a federal court can ascertain that the state actu‐
ally applied a totality of the circumstances evaluation.” Ante 
at 50. The majority seems to expect longer, more detailed, and 
114                                                       No. 16‐3397 

perhaps  more  anguished  opinions  from  the  state  courts  in 
such cases. Those expectations do not call for habeas relief. 
     Under § 2254(d), federal courts do not judge the length or 
brevity  of  opinions  issued  by  state  courts  with  dockets  far 
more crowded than ours. Federal courts have “no authority 
to  impose  mandatory  opinion‐writing  standards  on  state 
courts. … The caseloads shouldered by many state appellate 
courts are very heavy, and the opinions issued by these courts 
must be read with that factor in mind.” Johnson v. Williams, 568 
U.S. —, —, 133 S. Ct. 1088, 1092, 1095–96 (2013) (footnote omit‐
ted)  (reversing  habeas  relief;  federal  court  erred  by  finding 
that state court overlooked petitioner’s federal claim and by 
then reviewing that claim de novo); see also Wright v. Secretary 
for  Dep’t  of  Corrections,  278  F.3d  1245,  1255  (11th  Cir.  2002) 
(“Telling state courts when and how to write opinions to ac‐
company  their  decisions  is  no  way  to  promote  comity.”). 
Where the last state court to review a claim reaches a decision 
and offers reasons, its decision is entitled to the same defer‐
ence whether the court states its reasons succinctly in an un‐
published order or expounds at length in a landmark opinion. 
    AEDPA deference still applies when a state court offers no 
reasons, facially defective reasons, or incomplete reasons for 
its decision. Where a state court provides no explanation, “the 
habeas petitioner’s burden still must be met by showing there 
was  no  reasonable  basis  for  the  state  court  to  deny  relief.” 
Richter, 562 U.S. at 98. “Under § 2254(d), a habeas court must 
determine what arguments or theories supported or … could 
have supported, the state court’s decision; and then it must ask 
whether it is possible fairminded jurists could disagree that 
those arguments or theories are inconsistent with the holding 
in a prior decision of this Court.” Id. at 102 (emphasis added); 
No. 16‐3397                                                        115

see also Williams, 133 S. Ct. at  1094  (“Although  Richter itself 
concerned a state‐court order that did not address any of the 
defendant’s  claims,  we  see  no  reason  why  the  Richter  pre‐
sumption should  not  also apply  when  a state‐court  opinion 
addresses some but not all of a defendant’s claims.”). 
   Similarly, even where the last state court to render a deci‐
sion  offered  a  faulty  reason  for  its  decision,  “although  we 
would  no  longer  attach  significance  to  the  state  court’s  ex‐
pressed reasons, we would still apply AEDPA deference to the 
judgment,” turning to the “remainder of the state record, in‐
cluding  explanations  offered  by  lower  courts.”  Whatley  v. 
Zatecky,  833  F.3d  762,  775  (7th  Cir.  2016)  (citation  omitted); 
Brady v. Pfister, 711 F.3d 818, 827 (7th Cir. 2013) (“A state court 
could write that it rejected a defendant’s claim because Tarot 
cards dictated that result, but its decision might nonetheless 
be a sound one.”). 
    And  by  the  reasoning  of  Richter  and  Williams,  deference 
likewise applies where a state court “gave some reasons for 
an outcome without necessarily displaying all of its reason‐
ing.” Hanson v. Beth, 738 F.3d 158, 164 (7th Cir. 2013); see also 
Jardine v. Dittmann, 658 F.3d 772, 777 (7th Cir. 2011) (per cu‐
riam) (“This court must fill any gaps in the state court’s dis‐
cussion  by  asking  what  theories  ‘could  have  supported’  the 
state court’s conclusion.”) (citation omitted). 
    Since AEDPA deference applies when a state court offers 
no reasons, faulty reasons, or incomplete reasons, such defer‐
ence must surely be due where, as here, the state court offers 
a terse explanation for a reasonable result. This is not to sug‐
gest that a state court may evade habeas review by merely in‐
canting the  correct test (in  this case,  “totality  of the circum‐
stances”). The majority is correct in saying that “if a court can 
116                                                   No. 16‐3397 

merely  state  the  generic  Supreme  Court  rule  without  any 
analysis, then no federal court could ever find that ‘a decision 
… involved an unreasonable application of clearly established 
Federal law.’” Ante at 22 (citation omitted). AEDPA review is 
deferential but not toothless. Federal courts are charged with 
reviewing state court records to assess the reasonableness of 
state court decisions. We grant relief in a small but non‐trivial 
portion of cases, at least at the appellate level. The issue is not 
whether the state court might have overlooked something but 
whether the bottom‐line result is “beyond any possibility for 
fairminded disagreement.” Richter, 562 U.S. at 103. 
    What federal courts may not do is infer that a decision was 
unreasonable based on the lack of explanation. As a reader of 
judicial opinions, I too would have appreciated more context 
and  development  in  the  opinion  of  the  Wisconsin  Court  of 
Appeals. I cannot, however, hold that use of Dassey’s confes‐
sion was unconstitutional merely because the state court did 
not say more about all the relevant factors. The overall mix of 
relevant factors here simply does not dictate a finding that his 
confession was involuntary. 
   III. Doctrinal Developments 
    Showing  a  lack  of  the  required  deference  to  the  state 
courts, the majority breaks new doctrinal ground in three sig‐
nificant respects: redefining what counts as a false promise of 
leniency, relying on police bluffs in the interrogation to find 
the confession was involuntary, and departing from a series 
No. 16‐3397                                                       117

of  our  court’s  habeas  cases  denying  relief  to  juveniles  who 
were subjected to much more pressure than Dassey was. 
     First, what counts as a false promise of leniency? The ma‐
jority opinion loses sight of the difference between general as‐
surances of better treatment, which are permitted even when 
made to juveniles, and factually false promises, which are not. 
We  have  long  recognized  that  “a  false  promise  of  leniency 
may render a statement involuntary” but that “police tactics 
short  of  the  false  promise  are  usually  permissible.”  United 
States v. Villalpando, 588 F.3d 1124, 1128 (7th Cir. 2009). In Vil‐
lalpando,  we  rejected  a  claim  that  a  police  detective  made  a 
false promise of leniency where she offered to “go to bat” for 
the  defendant  and  said  she  would  “sit  down”  with  law  en‐
forcement and probation to “work this out,” and where she 
also remarked, “we don’t have to charge you.” Id. at 1129. 
    Similarly, in United States v. Rutledge, a police officer asked 
the defendant whether he would be willing to give a post‐ar‐
rest statement. The officer advised the defendant that “all co‐
operation is helpful.” 900 F.2d at 1128. We noted that one “in‐
terpretation of the officer’s statement … is that it promised … 
a net benefit from spilling the beans,” and if the officer made 
such a promise without intending to keep it, “the statement 
was  fraudulent.”  Id.  at  1130–31  (emphasis  omitted).  “But  it 
was the sort of minor fraud that the cases allow. Far from mak‐
ing the police a fiduciary of the suspect, the law permits the 
police to pressure and cajole, conceal material facts, and ac‐
tively mislead—all up to limits not exceeded” in that case. Id. 
at 1131; see also Fare v. Michael C., 442 U.S. 707, 727 (1979) (po‐
lice “did indeed indicate that a cooperative attitude would be 
118                                                    No. 16‐3397 

to [sixteen‐year‐old’s] benefit,” but their “remarks in this re‐
gard were far from threatening or coercive”). 
    The majority acknowledges that in Dassey’s case, the in‐
vestigators  “never  made  the  type  of  explicit  and  specific 
promise  of  leniency  that  an  adult  of  ordinary  intelligence 
might understand as a promise.” Ante at 83. That’s right. The 
investigators’ statements were comparable to those permitted 
in Villalpando and Rutledge. The investigators made vague as‐
surances  that  honest  cooperation  would  make  things  easier 
for Dassey “if this goes to trial”; that “the honest person is the 
one who’s gonna get a better deal out of everything”; and that 
honesty is the “only thing that will set you free.” One investi‐
gator said at the very beginning of the interview, before Das‐
sey had confessed to anything, that “from what I’m seeing … 
I’m  thinking  you’re  all  right.  OK,  you  don’t  have  to  worry 
about things.” But the other then cautioned: “We can’t make 
any promises but we’ll stand behind you no matter what you 
did.” 
    At  no  point  did  the  investigators  assure  Dassey  that  he 
would escape prosecution or receive some other specific ben‐
efit if he cooperated or confessed. Cf. Sharp v. Rohling, 793 F.3d 
1216, 1235 (10th Cir. 2015) (subject’s will was overborne where 
detective promised her she would not go to jail if she admitted 
to her participation in crime); Henry v. Kernan, 197 F.3d 1021, 
1027 (9th Cir. 1999) (subject’s will was overborne where officer 
No. 16‐3397                                                                    119

falsely informed him that what he said “can’t be used against 
you right now”).2 
    The  majority  insists,  however,  that  whether  police  have 
made an impermissible false promise of leniency (or of any‐
thing  else)  depends  on  the  subjective  perception  of  the  sus‐
pect,  no  matter  how  distorted  or  inaccurate  his  perception 
might be. Thus, to Dassey—with his borderline IQ and sug‐
gestible personality—the investigators’ vague assurances had 
in the majority’s view the “same effect” as a fraudulent prom‐
ise. Ante at 83. 
      The Supreme Court’s “totality  of the  circumstances”  test 
takes account of the subjective characteristics of the defendant 
(e.g., his age, health, and education). Yet no Supreme Court 
case has held that a confession should be deemed involuntary 
if the subject believed—however improbably or baselessly—
that he had been promised a get‐out‐of‐jail‐free card. No case 
requires the reviewing court to disregard what police actually 
said (on a video recording, no  less) in favor of what the  de‐
fendant, with the benefit of time, hindsight, and savvy coun‐
sel, says he thought the police said. At a minimum, reasonable 
jurists could disagree whether the abstract assurances by the 
                                                 
    2
      In oral argument, we asked Dassey’s counsel to identify a case—any 
case—in which a habeas petitioner was granted relief due to police repre‐
sentations  similar  to  those  made  here.  Counsel  cited  A.M.  v.  Butler,  360 
F.3d 787 (7th Cir. 2004), a split panel decision that is readily distinguisha‐
ble and illustrates how much of a stretch Dassey’s claim is. In A.M., the 
subject was just eleven years old, and he was not properly Mirandized. Id. 
at 793. He testified at trial that the interviewing officer made him a specific 
false  promise:  that  if  he  confessed  to  beating  and  stabbing  to  death  his 
elderly neighbor, “God and the police would forgive him and he could go 
home  in  time  for  his  brother’s  birthday  party.”  Id.  at  794.  Investigators 
made no such false promise to Dassey. 
120                                                              No. 16‐3397 

investigators here were, in context, false and fraudulent. That 
alone should defeat any claim for habeas relief.  
    Even if we were to approach the question de novo, there is 
good reason to review any alleged promises by investigators 
from an objective point of view, at least when we have hard 
evidence of what was said (and what was not). People who 
commit  brutal  crimes  of  the  sort  Dassey  was  convicted  of 
committing tend to be maladjusted and detached from social 
norms. It should come as no surprise that a juvenile who helps 
to rape a helpless victim, caps off that experience by watching 
television and chatting with his uncle, and then helps to mur‐
der their victim, as Dassey said he did, lives with a distorted 
worldview. Dassey’s subjective impression of what police told 
him should not be decisive.3 
    Second, the majority suggests that Dassey was at greater 
risk of being misled by the investigators’ vague moral support 

                                                 
     3
        Dassey  brought  his  involuntary  confession  claim  under  both  28 
U.S.C. § 2254(d)(1), decisions contrary to or unreasonably applying clearly 
established federal law, and (d)(2), decisions based on unreasonable fac‐
tual determinations. The majority and I both focus on the Supreme Court’s 
“totality  of  the  circumstances”  test  and  related  doctrinal  considerations 
under (d)(1). The majority also says in several places that the state courts 
made unreasonable factual findings under (d)(2) but acknowledges that 
the analyses under (d)(1) and (2) overlap here. Ante at 29. There is no dis‐
pute about what the investigators actually said, and the discussion in this 
section shows why the claim should also fail under (d)(2). The state courts’ 
finding that the investigators made no false promises is best understood 
as a finding that they made no legally relevant false promises, i.e., no spe‐
cific false promises of leniency, as distinct from vague assurances that co‐
operation would be in Dassey’s best interests. Dassey has not shown by 
clear  and  convincing  evidence  that  the  finding  was  wrong.  See 
§ 2254(e)(1). 
No. 16‐3397                                                          121

because  they  repeatedly  told  him  that  they  “already  knew” 
what happened. As the majority construes these statements, 
Dassey could have believed that—so long as he was honest—
nothing bad would happen to him. See ante at 84. The major‐
ity cites no case from the Supreme Court or any other court 
holding  that  such  bluffing  by  police  about  what  they  know 
could  render  a  confession  involuntary.  On  the  contrary,  we 
have recognized that “a lie that relates to the suspect’s connec‐
tion to the crime is the least likely to render a confession invol‐
untary.”  United  States  v.  Ceballos,  302  F.3d  679,  695  (7th  Cir. 
2002)  (emphasis  added)  (citation  omitted);  see  also  United 
States  v.  Sturdivant,  796  F.3d  690,  697  (7th  Cir.  2015)  (“[W]e 
have  repeatedly  held  that  a  law‐enforcement  agent  may  ac‐
tively mislead a defendant in order to obtain a confession, so 
long as a rational decision  remains possible.”) (alteration in 
original), quoting Conner v. McBride, 375 F.3d 643, 653 (7th Cir. 
2004). 
   Third,  in  concluding  that  Dassey’s  confession  was  invol‐
untary,  the  majority  effectively  departs  from  a  string  of  our 
habeas decisions involving confessions by juveniles who were 
denied relief despite being subjected to far greater pressures 
than Dassey was. 
    For instance, in Etherly v. Davis, 619 F.3d 654, 657 (7th Cir. 
2010), we reversed habeas relief for a petitioner with no prior 
criminal justice experience who at age fifteen was taken from 
his  home  before  dawn  and  interviewed  by  police  several 
hours  later  without  the  consent,  let  alone  the  presence,  of  a 
parent or other friendly adult. Like Dassey, Etherly had bor‐
122                                                     No. 16‐3397 

derline intellectual abilities; like the investigators here, the po‐
lice in Etherly assured the juvenile that it would “go better for 
him in court” if he cooperated. Id. at 658. 
    In Carter v. Thompson, 690 F.3d 837, 839 (7th Cir. 2012), we 
denied  relief  to  a  habeas  petitioner  who  at  age  sixteen  en‐
dured an interrogation lasting fifty‐five hours in total. During 
gaps in the interrogation, the petitioner slept on a bench, with‐
out a pillow, a blanket, or a change of clothes. Id. at 841; see 
also Murdock v. Dorethy, 846 F.3d 203, 210 (7th Cir. 2017) (deny‐
ing  relief  to  sixteen‐year‐old  who  was  interrogated  over 
seven‐hour period); Gilbert, 488 F.3d at 784–86 (denying relief 
to fifteen‐year‐old who was kept from his mother and inter‐
rogated over nine‐hour period); Hardaway v. Young, 302 F.3d 
757,  766  (7th  Cir.  2002)  (denying  relief  to  fourteen‐year‐old 
who  was  interviewed  over  sixteen‐hour  period  and  aban‐
doned for lengthy intervals in interrogation room). 
     The majority describes these cases but makes no real effort 
to reconcile them with the relief it grants Dassey. Instead, it 
criticizes the Wisconsin Court of Appeals for failing to elabo‐
rate  on  all  the  factors  the  majority  considers  important.  See 
ante at 40–41. As explained above, § 2254(d) does not author‐
ize federal courts to critique state court opinions so closely. It 
is  enough  that  the  state  court  identified  the  correct  legal 
standard and applied it reasonably to the facts of the case. Just 
as police investigators will be left scratching their heads after 
this decision, state and federal courts will be flummoxed as 
No. 16‐3397                                                     123

they attempt to reconcile our grant of habeas relief to Dassey 
with the line of cases pointing the other way. 
   IV. The Details of Dassey’s Confession 
    Having  replaced  deference  to  the  state  court  with  what 
amounts to de novo review, and having redefined what counts 
as a false promise of leniency, the majority evaluates Dassey’s 
confession  in  the  light  most  favorable  to  him.  The  majority 
opinion highlights the moments when Dassey seemed most 
hesitant or ambivalent. 
     I have no quarrel with the majority’s consideration of those 
moments. We need to consider Dassey’s strongest arguments 
as well as the strongest arguments advanced by the State. At 
a  few  points,  the  investigators’  questions  were  so  assertive 
and leading that it is difficult to tell whether Dassey made an 
honest attempt at a truthful answer or simply offered up the 
answer he believed the investigators were fishing for. 
    A  good  example:  the  investigators  believed  that  Teresa 
Halbach had been shot in the head, a detail that had not been 
reported in the media. (A burnt fragment of her skull recov‐
ered from the fire pit had traces of lead on it.) If Dassey knew 
that Teresa had been shot in the head, that knowledge would 
tend to corroborate his story. The investigators asked Dassey, 
“[W]hat  else  did  you  do?  Come  on.  Something  with  the 
head.” Dassey floundered, volunteering that his uncle Avery 
cut off some of Teresa’s hair and punched her in the head and 
that  he—Dassey—slit  Teresa’s  throat.  Apparently  exasper‐
ated, one investigator said: “All right, I’m just gonna come out 
and ask you. Who shot her in the head?” Avery did, Dassey 
replied, adding that he did not volunteer the information be‐
cause he “couldn’t think of it.” It’s reasonable to be skeptical 
124                                                   No. 16‐3397 

about Dassey’s response to such a leading  question, at  least 
taking the response in isolation. 
   But for every point when Dassey seemed uncertain or con‐
fused, at many other points Dassey gave specific and incrim‐
inating  answers  to  open‐ended  questions.  Most  important, 
Dassey volunteered specific and incriminating details about 
what he did, what he saw, what he heard, and even what he 
smelled. 
    Early  in  the  interview,  the  investigators  asked  Dassey 
what  Avery  told  him  and  showed  him  after  he  arrived  at 
Avery’s trailer. Dassey said: “He showed me the knife and the 
rope.” They then asked Dassey where he saw Teresa. Dassey 
said she was lying dead in the back of her jeep and that Avery 
told him he stabbed her. They asked why Avery had invited 
Dassey over. Dassey said, “Probably to get rid of the body.” 
When  the  investigators  asked  what  happened  next,  Dassey 
admitted that he helped his uncle move Teresa’s body to the 
burn pit. When they asked Dassey to describe Teresa’s inju‐
ries, he said she had been stabbed in her stomach, a detail he 
repeated  several  times.  (The  condition  of  Teresa’s  remains 
made it impossible to confirm or refute that fact.) 
    The investigators suspected Dassey had left out some im‐
portant  information.  They  asked  how  Dassey  knew  Teresa 
was already dead when he saw her in the jeep. Dassey volun‐
teered that he heard screaming while riding his bike outside. 
He then admitted that he entered Avery’s trailer and saw Te‐
resa.  He  said  that  Teresa  was  handcuffed  to  Avery’s  bed. 
When  the  investigators  asked  Dassey  what  Avery  told  him, 
Dassey  said:  “That  he  never  got  some  of  that  stuff  so  he 
wanted to get some,” adding that Avery “wanted to f*** her 
so hard.” 
No. 16‐3397                                                     125

    While it took more than a little coaxing from the investiga‐
tors before Dassey admitted that he too raped Teresa, Dassey 
soon  provided  quite  specific  details  about  his  role  in  the 
crime. He said that Teresa begged him to do the “right thing”; 
that  Avery,  conversely,  praised  him  for  doing  a  “good  job”; 
that he helped Avery tie up Teresa; and that he slit her throat 
and cut her hair. Dassey described the brutal cremation, re‐
calling how he and Avery carried Teresa’s body to the burn pit 
and covered her with branches and tires. 
    When the investigators asked Dassey how he and Avery 
cleaned the crime scene, he recounted their efforts: “We threw 
gas on [a pool of blood] so he could get it off. Then he tried 
paint thinner and then he went to bleach to get it off and … 
he went like he was spraying it … . I thought he got it on the 
floor and it splashed up on my pants … .” The investigators 
retrieved  Dassey’s  pants  from  his  home.  Sure  enough,  they 
were stained with bleach. 
    In addition to answering open‐ended questions in specific 
and incriminating detail, Dassey resisted several lines of in‐
quiry. Those points of resistance gave the state courts substan‐
tial reason to find that Dassey’s will was not overborne. Recall 
that  the  investigators  were  keenly  interested  in  any  infor‐
mation Dassey could offer about how and when Teresa Hal‐
bach was shot. They asked him how many times he shot Te‐
resa. “Zero,” he replied. He added that he “didn’t even touch 
the  gun,”  explaining  that  he  had  been  unable  to  shoot  ever 
since his mother’s ex‐boyfriend had shot their sick cat. 
   After Dassey admitted that he cut Teresa’s hair at Avery’s 
urging, the investigators asked what had become of the hair. 
Dassey  insisted  that  he  did  not  know  and  did  not  have  the 
hair.  Even  when  the  investigators  warned  Dassey  that  they 
126                                                       No. 16‐3397 

would find the hair if he had kept it, he insisted, “I don’t got 
none of the hair.” 
   At another point in the interview, the investigators asked 
Dassey whether he saw Avery rape Teresa. Three times Das‐
sey  said  no.  They  repeatedly  asked  Dassey  whether  he  and 
Avery had used wires hanging in the garage to harm Teresa; 
Dassey insisted they had not. He rejected their suggestion that 
he and Avery might have hung Teresa from a rafter, even after 
the investigators pointed out that the “worst” was over and 
nothing he said would surprise them. 
    In  one  of  the  most  direct  tests  of  Dassey’s  suggestibility, 
the investigators told him falsely that Teresa had a tattoo on 
her stomach and asked him if he remembered it. Dassey said 
no.  They  pressed  Dassey,  asking  if  he  disagreed  with  them. 
Dassey replied: “No but I don’t know where it was.” If Dassey 
were as overwhelmed by the police questioning as the major‐
ity seems to believe, surely he would have simply agreed that 
Teresa had a stomach tattoo—and that he had kept her hair—
and that he had hung her from the rafters, and so on. 
    To be sure, Dassey’s confession was not a smooth and con‐
sistent story. There were holes in the narrative. Dassey waf‐
fled and backtracked. The sequence of events was not always 
clear. The majority, reviewing the interview with its defense‐
friendly  “key”  in  hand,  takes  these  inconsistencies  as  proof 
that Dassey was not recounting real memories but only telling 
the investigators what he believed they wanted to hear. 
   As an alternative “key” for reviewing Dassey’s confession, 
one  might  consider  that  the  sixteen‐year‐old  subject  was 
wracked  by  guilt  and  was  finally  coming  to  grips  with  the 
gravity of his crimes. He had been led to do things so awful 
No. 16‐3397                                                       127

that, in the months following the crimes, he stayed silent but 
lost forty pounds and had fits of uncontrolled sobbing. 
     Owning up to what he did proved difficult for Dassey, as 
it  surely  would  for  anyone  with  a  trace  of  a  conscience.  He 
had trouble getting the words out. Given the vagaries of hu‐
man  memory,  it  is  not  surprising  that  some  details  and  se‐
quences had become garbled as he replayed those violent and 
grisly images over and over in his mind for four months. It is 
easy to understand why, by the time of the March 1 interview, 
Dassey was not sure about everything that had happened and 
in what order. 
   While Dassey’s recollection of the sequence of events was 
hazy,  he  remembered  some  details  vividly.  He  remembered 
colors, sounds, and smells. He remembered his uncle stand‐
ing in the doorframe in his white shirt and red shorts, beck‐
oning him inside. He remembered Teresa Halbach, lying alive 
on his uncle’s bed and later dead in the back of the jeep. He 
remembered her screams. He remembered her telling him he 
did not have to rape her and he should do the right thing. He 
remembered  her  blood  pooling  on  the  garage  floor.  He  re‐
membered the odor of her burning flesh. And he remembered 
why he committed the cruel acts he described: he “wanted to 
see how [sex] felt.” 
    The majority writes that “the lack of physical evidence was 
the weakest part of the State’s case.” Ante at 99‐100. The phys‐
ical evidence does not prove or disprove Dassey’s guilt or the 
accuracy of his confession. Still, the State offered substantial 
evidence that tended to corroborate some details of his con‐
fession.  Examples  include  handcuffs  and  leg  irons  found  in 
Avery’s  bedroom  (corroborating  Dassey’s  description  of  Te‐
128                                                     No. 16‐3397 

resa’s rape); a charred shovel, rake, and car seat (corroborat‐
ing  Dassey’s  description  of  the  crude  cremation  of  Teresa’s 
body); and a stipulation by a family friend that he saw Avery 
and Dassey standing by a bonfire on Avery’s property on Hal‐
loween night in 2005, the same night that Teresa and her SUV 
vanished after she headed to an appointment to take photo‐
graphs at Avery’s junkyard. 
    We also should not lose sight of the most damning physi‐
cal  evidence:  the  bones  of  Teresa  Halbach,  broken  and 
charred,  buried  in  the  ashes  of  Avery’s  burn  pit.  The  corpus 
delicti does not point inexorably to Dassey. But it is grim cor‐
roboration for much of the story he told the investigators. 
   V. Conclusion 
    All  agree  that  the  governing  constitutional  standard  for 
the  voluntariness  of  a  confession  depends  on  the  totality  of 
the circumstances. The state courts recognized that standard 
and applied it reasonably to the facts before them. As in most 
cases  on  voluntariness  of  confessions, relevant factors  point 
in  conflicting  directions.  A  few  factors  and  passages  from 
Dassey’s confession support the majority’s view that the con‐
fession was not voluntary. Many other factors and passages 
support the state courts’ view that, overall, the confession was 
voluntary. The Wisconsin Court of Appeals could have been 
much more thorough in its discussion, but its conclusion was 
within the bounds of reason. It was not contrary to or an un‐
reasonable  application  of  controlling  Supreme  Court  prece‐
dent. We should reverse the district court’s grant of the writ 
of habeas corpus.